EXHIBIT 10.1

AMENDMENT AND RESTATEMENT AGREEMENT dated as of January 24, 2007 (this
“Agreement”), among SCIENTIFIC GAMES CORPORATION (the “Borrower”), the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), under the Credit Agreement dated as of December 23,
2004, as amended and restated as of July 7, 2006, as amended (as in effect on
the date hereof, the “Existing Credit Agreement”), among the Borrower, the
lenders party thereto and the Administrative Agent.

WHEREAS the Borrower has requested, and the Restatement Lenders and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth herein, that (a) the Tranche E Term Lenders referred to below extend
credit in the form of Tranche E Term Loans on the Restatement Effective Date in
an aggregate principal amount equal to $200,000,000, and (b) the Existing Credit
Agreement be amended and restated as provided herein.

NOW, THEREFORE, the Borrower, the Restatement Lenders and the Administrative
Agent hereby agree as follows:


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE AMENDED CREDIT AGREEMENT (AS
DEFINED IN SECTION 4 BELOW).  AS USED IN THIS AGREEMENT,  (A) “RESTATEMENT
LENDERS” MEANS, AT ANY TIME, (I) THE TRANCHE E TERM LENDERS (AS DEFINED IN
SECTION 3 BELOW) AND (II) THE REQUIRED LENDERS UNDER (AND AS DEFINED IN) THE
EXISTING CREDIT AGREEMENT AND (B) “CONSENTING LENDERS” MEANS LENDERS EXECUTING
THIS AGREEMENT THAT ARE NOT TRANCHE E LENDERS.


SECTION 2.  RESTATEMENT EFFECTIVE DATE.  (A)  THE TRANSACTIONS PROVIDED FOR IN
SECTIONS 3 AND 4 HEREOF SHALL BE CONSUMMATED AT A CLOSING TO BE HELD ON THE
RESTATEMENT EFFECTIVE DATE AT THE OFFICES OF CRAVATH, SWAINE & MOORE LLP, OR AT
SUCH OTHER TIME AND PLACE AS THE PARTIES HERETO SHALL AGREE UPON.


(B)  THE “RESTATEMENT EFFECTIVE DATE” SHALL BE SPECIFIED BY THE BORROWER, AND
SHALL BE A DATE, NOT LATER THAN JANUARY 26, 2007, AS OF WHICH ALL THE CONDITIONS
SET FORTH OR REFERRED TO IN SECTION 5 HEREOF SHALL HAVE BEEN SATISFIED.  THE
BORROWER, BY GIVING NOT LESS THAN ONE BUSINESS DAY’S WRITTEN NOTICE, (I) SHALL
PROPOSE A DATE AS THE RESTATEMENT EFFECTIVE DATE TO THE ADMINISTRATIVE AGENT AND
(II) MAY CHANGE A PREVIOUSLY PROPOSED DATE FOR THE RESTATEMENT EFFECTIVE DATE. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE RESTATEMENT LENDERS OF THE PROPOSED
DATE.  THIS AGREEMENT SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON
JANUARY 26, 2007, IF THE RESTATEMENT EFFECTIVE DATE SHALL NOT HAVE OCCURRED AT
OR PRIOR TO SUCH TIME.


SECTION 3.  TRANCHE E TERM LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH PERSON IDENTIFIED ON SCHEDULE 2.1E HERETO AS A TRANCHE


--------------------------------------------------------------------------------



E TERM LENDER (A “TRANCHE E TERM LENDER”) AGREES TO MAKE A TRANCHE E TERM LOAN
(A “TRANCHE E TERM LOAN”) TO THE BORROWER ON THE RESTATEMENT EFFECTIVE DATE IN
AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING ITS TRANCHE E TERM COMMITMENT.  A
TRANCHE E TERM LENDER’S “TRANCHE E TERM COMMITMENT” MEANS ITS COMMITMENT TO MAKE
TRANCHE E TERM LOANS HEREUNDER, EXPRESSED AS AN AMOUNT REPRESENTING THE MAXIMUM
AGGREGATE PRINCIPAL AMOUNT OF TRANCHE E TERM LOANS TO BE MADE BY SUCH TRANCHE E
TERM LENDER, AS SET FORTH IN SCHEDULE 2.1E HERETO.  THE TRANCHE E TERM
COMMITMENTS ARE SEVERAL AND NO TRANCHE E TERM LENDER WILL BE RESPONSIBLE FOR ANY
OTHER TRANCHE E TERM LENDER’S FAILURE TO MAKE TRANCHE E TERM LOANS.  THE TRANCHE
E TERM LOANS SHALL BE MADE IN THE MANNER CONTEMPLATED BY PARAGRAPHS (C) AND (D)
OF THIS SECTION.


(B)  EACH LENDER UNDER THE EXISTING CREDIT AGREEMENT THAT EXECUTES THIS
AGREEMENT SPECIFICALLY IN THE CAPACITY OF A CONSENTING LENDER ON A SIGNATURE
PAGE HERETO WHICH DOES NOT HAVE A TRANCHE E TERM COMMITMENT SET FORTH ON
SCHEDULE 2.1E HERETO SHALL BE DEEMED ON THE RESTATEMENT EFFECTIVE DATE TO HAVE
CONSENTED TO THIS AGREEMENT BUT SHALL NOT HAVE ANY COMMITMENT TO MAKE TRANCHE E
TERM LOANS.


(C)  THE TRANCHE E TERM LOANS TO BE MADE BY EACH TRANCHE E TERM LENDER ON THE
RESTATEMENT EFFECTIVE DATE SHALL BE MADE BY TRANSFERRING FUNDS TO THE
ADMINISTRATIVE AGENT, IN THE MANNER CONTEMPLATED BY SECTION 2.2 OF THE AMENDED
CREDIT AGREEMENT, IN AN AMOUNT EQUAL TO SUCH TRANCHE E TERM LENDER’S TRANCHE E
TERM COMMITMENT.


(D)  TRANCHE E TERM LOANS SHALL BE MADE ON THE RESTATEMENT EFFECTIVE DATE AS
BASE RATE LOANS OR, IF THE BORROWER SHALL HAVE DELIVERED AN IRREVOCABLE WRITTEN
REQUEST TO SUCH EFFECT TO THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS
PRIOR TO THE RESTATEMENT EFFECTIVE DATE, EUROCURRENCY LOANS (WITH RESPECT TO ANY
SUCH REQUEST FOR EUROCURRENCY LOANS, IT IS UNDERSTOOD AND AGREED THAT IN THE
EVENT THE TRANCHE E TERM LOANS ARE NOT BORROWED ON THE RESTATEMENT EFFECTIVE
DATE, THE BORROWER SHALL COMPENSATE EACH TRANCHE E TERM LENDER FOR ANY LOSS,
COST OR EXPENSE INCURRED BY SUCH TRANCHE E TERM LENDER IN RESPECT OF SUCH EVENT
TO THE SAME EXTENT AS IF SUCH TRANCHE E TERM LENDER WERE ENTITLED TO
COMPENSATION THEREFOR PURSUANT TO SECTION 4.11 OF THE EXISTING CREDIT
AGREEMENT).  THE PROVISIONS OF SECTIONS 2.2 AND 4 OF THE AMENDED CREDIT
AGREEMENT SHALL APPLY FOR ALL PURPOSES OF MAKING THE TRANCHE E TERM LOANS,
EXCEPT AS OTHERWISE PROVIDED HEREIN.


(E)  THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE ADMINISTRATIVE
AGENT ON THE RESTATEMENT EFFECTIVE DATE TO APPLY THE PROCEEDS OF THE TRANCHE E
TERM LOANS TO PREPAY, PURSUANT TO SECTION 4.1(A) OF THE EXISTING CREDIT
AGREEMENT, REVOLVING LOANS OUTSTANDING AS OF SUCH DATE, WITH SUCH PREPAYMENT TO
BE APPLIED, FIRST, TO PREPAY DOLLAR REVOLVING LOANS AND, SECOND, MULTICURRENCY
REVOLVING LOANS DENOMINATED IN DOLLARS, UNLESS OTHERWISE DIRECTED BY THE
BORROWER BY NOTICE TO THE ADMINISTRATIVE AGENT PRIOR TO SUCH PREPAYMENT AND THE
BALANCE, IF ANY, OF THE PROCEEDS SHALL BE APPLIED AS DIRECTED BY THE BORROWER. 
ON THE RESTATEMENT EFFECTIVE DATE, THE BORROWER SHALL PAY THE ACCRUED AND UNPAID
INTEREST ON ANY REVOLVING LOAN THAT IS A EUROCURRENCY LOAN SO PREPAID AND ANY
OTHER AMOUNTS (INCLUDING AMOUNTS UNDER

2


--------------------------------------------------------------------------------



SECTION 4.11 OF THE EXISTING CREDIT AGREEMENT) OWING IN RESPECT OF SUCH
REVOLVING LOANS.


(F)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A TRANCHE E
TERM LENDER PRIOR TO THE RESTATEMENT EFFECTIVE DATE THAT SUCH TRANCHE E TERM
LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH TRANCHE E TERM 
LENDER’S SHARE OF SUCH TRANCHE E TERM LOAN, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH TRANCHE E TERM LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN
ACCORDANCE WITH THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF ANY TRANCHE
E TERM LENDER HAS IN FACT DEFAULTED IN MAKING ITS SHARE OF SUCH TRANCHE E TERM
LOAN, THEN THE APPLICABLE TRANCHE E TERM LENDER AND THE BORROWER SEVERALLY AGREE
TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH DEFAULTED AMOUNT (TO
THE EXTENT SO ADVANCED BY THE ADMINISTRATIVE AGENT ON BEHALF OF SUCH DEFAULTING
TRANCHE E TERM LENDER), TOGETHER WITH INTEREST ON SUCH AMOUNT AT THE INTEREST
RATE APPLICABLE TO SUCH LOANS FROM THE RESTATEMENT EFFECTIVE DATE TO THE DATE OF
PAYMENT.  UPON ANY SUCH PAYMENT BY THE BORROWER, THE BORROWER SHALL HAVE THE
RIGHT, AT THE DEFAULTING TRANCHE E TERM LENDER’S EXPENSE, UPON NOTICE TO THE
DEFAULTING TRANCHE E TERM LENDER AND TO THE ADMINISTRATIVE AGENT, TO REQUIRE
SUCH DEFAULTING TRANCHE E TERM LENDER TO TRANSFER AND ASSIGN WITHOUT RECOURSE
(IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 11.6 OF
THE AMENDED CREDIT AGREEMENT) ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS AS A
TRANCHE E TERM LENDER UNDER THE AMENDED CREDIT AGREEMENT TO ANOTHER FINANCIAL
INSTITUTION WHICH SHALL ASSUME SUCH INTERESTS, RIGHTS AND OBLIGATIONS, PROVIDED
THAT (I) NO SUCH ASSIGNMENT SHALL CONFLICT WITH ANY LAW, RULE OR REGULATION OR
ORDER OF ANY GOVERNMENTAL AUTHORITY AND (II) THE ASSIGNEE SHALL PAY, IN
IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH ASSIGNMENT, (A) TO THE
ADMINISTRATIVE AGENT, (1) THE OUTSTANDING PRINCIPAL OF, AND INTEREST ACCRUED TO
THE DATE OF PAYMENT ON, THE DEFAULTED AMOUNT OF THE TRANCHE E TERM LOANS
ADVANCED BY THE ADMINISTRATIVE AGENT ON THE DEFAULTING TRANCHE E TERM LENDER’S
BEHALF UNDER THE AMENDED CREDIT AGREEMENT THAT WAS NOT PAID BY THE BORROWER TO
THE ADMINISTRATIVE AGENT PURSUANT TO THE PRECEDING SENTENCE AND (2) ALL OTHER
AMOUNTS ACCRUED FOR THE ADMINISTRATIVE AGENT’S ACCOUNT OR OWED TO IT UNDER THE
AMENDED CREDIT AGREEMENT IN RESPECT OF SUCH DEFAULTED AMOUNT OF TRANCHE E TERM
LOANS AND (B) TO THE BORROWER, THE OUTSTANDING PRINCIPAL OF, AND INTEREST
ACCRUED TO THE DATE OF PAYMENT ON, THE DEFAULTED AMOUNT OF THE TRANCHE E TERM
LOANS THAT THE BORROWER PAID TO THE ADMINISTRATIVE AGENT PURSUANT TO THE
PRECEDING SENTENCE.

3


--------------------------------------------------------------------------------



SECTION 4.  AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT; LOANS
AND LETTERS OF CREDIT; AMENDMENT OF SECURITY DOCUMENTS.  (A)  EFFECTIVE ON THE
RESTATEMENT EFFECTIVE DATE (I) THE EXISTING CREDIT AGREEMENT (EXCLUDING THE
ANNEXES, SCHEDULES AND EXHIBITS THERETO THAT ARE NOT ATTACHED AS PART OF EXHIBIT
A HERETO) IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS SET FORTH IN
EXHIBIT A HERETO (THE “AMENDED CREDIT AGREEMENT”) AND (II) SCHEDULE 2.1E HERETO
SHALL BE DEEMED TO BE SCHEDULE 2.1E TO THE AMENDED CREDIT AGREEMENT,.  FROM AND
AFTER THE EFFECTIVENESS OF SUCH AMENDMENT AND RESTATEMENT, THE TERMS
“AGREEMENT”, “THIS AGREEMENT”, “HEREIN”, “HEREINAFTER”, “HERETO”, “HEREOF” AND
WORDS OF SIMILAR IMPORT, AS USED IN THE AMENDED CREDIT AGREEMENT, SHALL, UNLESS
THE CONTEXT OTHERWISE REQUIRES, REFER TO THE AMENDED CREDIT AGREEMENT, AND THE
TERM “CREDIT AGREEMENT”, AS USED IN THE OTHER LOAN DOCUMENTS, SHALL MEAN THE
AMENDED CREDIT AGREEMENT.


(B)  ALL DOLLAR REVOLVING COMMITMENTS AND MULTICURRENCY REVOLVING COMMITMENTS IN
EFFECT UNDER THE EXISTING CREDIT AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE
SHALL CONTINUE IN EFFECT UNDER THE AMENDED CREDIT AGREEMENT, AND ALL DOLLAR
REVOLVING LOANS, MULTICURRENCY REVOLVING LOANS, SWINGLINE LOANS, DOLLAR LETTERS
OF CREDIT, MULTICURRENCY LETTERS OF CREDIT, TRANCHE C TERM LOANS AND TRANCHE D
TERM LOANS OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT ON THE RESTATEMENT
EFFECTIVE DATE (OTHER THAN REVOLVING LOANS PREPAID WITH THE PROCEEDS OF TRANCHE
E TERM LOANS) SHALL CONTINUE TO BE OUTSTANDING UNDER THE AMENDED CREDIT
AGREEMENT, AND ON AND AFTER THE RESTATEMENT EFFECTIVE DATE, THE TERMS OF THE
AMENDED CREDIT AGREEMENT WILL GOVERN THE RIGHTS AND OBLIGATIONS OF THE BORROWER,
THE LENDERS, THE APPLICABLE ISSUING LENDERS AND THE ADMINISTRATIVE AGENT WITH
RESPECT THERETO.


(C)  THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT AS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO DISCHARGE OR OTHERWISE AFFECT ANY
OBLIGATIONS OF THE BORROWER ACCRUED OR OTHERWISE OWING UNDER THE EXISTING CREDIT
AGREEMENT THAT HAVE NOT BEEN PAID, IT BEING UNDERSTOOD THAT SUCH OBLIGATIONS
WILL CONSTITUTE OBLIGATIONS UNDER THE AMENDED CREDIT AGREEMENT.


(D)  THE PARTIES THERETO THAT ARE LENDERS UNDER, AND AS DEFINED IN, THE EXISTING
CREDIT AGREEMENT HEREBY WAIVE ANY REQUIREMENT UNDER THE EXISTING CREDIT
AGREEMENT OF NOTICE OF PREPAYMENT OF REVOLVING LOANS UNDER THE EXISTING CREDIT
AGREEMENT PROVIDED FOR HEREIN.


(E)  THE RESTATEMENT LENDERS HEREBY CONSENT TO ANY AMENDMENT OF THE SECURITY
DOCUMENTS THAT THE ADMINISTRATIVE AGENT DETERMINES TO BE NECESSARY OR
APPROPRIATE TO IMPLEMENT THE PROVISIONS OF THIS AGREEMENT.


SECTION 5.  CONDITIONS.  THE CONSUMMATION OF THE TRANSACTIONS SET FORTH IN
SECTIONS 3 AND 4 OF THIS AGREEMENT SHALL BE SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS PRECEDENT:


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH OF
THE BORROWER AND THE RESTATEMENT LENDERS EITHER (I) A COUNTERPART OF THIS
AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY
TO THE

4


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT.


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING EXECUTED LEGAL
OPINIONS:


(I)  THE LEGAL OPINION OF KRAMER LEVIN NAFTALIS & FRANKEL LLP, COUNSEL FOR THE
BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 HERETO;
AND


(II)  THE LEGAL OPINION OF IRA RAPHAELSON, VICE PRESIDENT, GENERAL COUNSEL AND
SECRETARY OF THE BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-2 HERETO.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY,
THE AUTHORIZATION OF THE RESTATEMENT TRANSACTIONS AND ANY OTHER LEGAL MATTERS
RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE RESTATEMENT
TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)  EACH OF THE CONDITIONS SET FORTH IN SECTION 6.2 OF THE AMENDED CREDIT
AGREEMENT SHALL BE SATISFIED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE RESTATEMENT EFFECTIVE DATE AND SIGNED BY THE BORROWER,
CONFIRMING SATISFACTION OF THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF
SECTION 6.2 OF THE AMENDED CREDIT AGREEMENT.


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE IN CONNECTION WITH THIS AGREEMENT ON OR PRIOR TO THE RESTATEMENT
EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED ON OR PRIOR TO THE RESTATEMENT
EFFECTIVE DATE, REIMBURSEMENT OR PAYMENT OF ALL EXPENSES (INCLUDING FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY THE
BORROWER.


(F)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLETED PERFECTION
CERTIFICATE DATED THE RESTATEMENT EFFECTIVE DATE AND SIGNED BY AN EXECUTIVE
OFFICER OR FINANCIAL OFFICER OF THE BORROWER, TOGETHER WITH ALL ATTACHMENTS
CONTEMPLATED THEREBY.


(G)  TO THE EXTENT NOT PREVIOUSLY RECEIVED, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF CAPITAL STOCK PLEDGED
PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT, TOGETHER WITH AN UNDATED
STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED
OFFICER OF THE PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO
THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT
ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN UNDATED EXECUTED
TRANSFER FORM IN BLANK) BY THE PLEDGOR

5


--------------------------------------------------------------------------------



THEREOF OR SUCH OTHER ACTION IS TAKEN WITH RESPECT TO PLEDGED STOCK OF FOREIGN
SUBSIDIARIES AS SPECIFIED IN THE GUARANTEE AND COLLATERAL AGREEMENT.


(H)  TO THE EXTENT NOT PREVIOUSLY RECEIVED, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN PRIOR AND SUPERIOR
IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY
PERMITTED BY SECTION 8.3 OF THE AMENDED CREDIT AGREEMENT), AND EACH SUCH
DOCUMENT SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.


(I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH AMENDMENTS TO EACH
MORTGAGE WITH RESPECT TO EACH MORTGAGED PROPERTY AS THE ADMINISTRATIVE AGENT
SHALL DETERMINE TO BE NECESSARY OR DESIRABLE IN ORDER TO SECURE THE ADDITIONAL
EXTENSIONS OF CREDIT CONTEMPLATED BY THIS AGREEMENT, AS WELL AS ENDORSEMENTS TO
EXISTING TITLE POLICIES INSURING THE LIEN OF EACH SUCH MORTGAGE AS SO AMENDED
REMAINS A VALID FIRST LIEN ON THE MORTGAGED PROPERTY DESCRIBED THEREIN.


(J)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A REAFFIRMATION AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO, EXECUTED AND DELIVERED BY EACH
LOAN PARTY.


(K)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE CERTIFICATES
SATISFYING THE REQUIREMENTS OF SECTION 5.3(B) OF THE GUARANTEE AND COLLATERAL
AGREEMENT.


(L)  THE BORROWER SHALL HAVE MADE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT FOR THE PREPAYMENT OF “REVOLVING LOANS” OUTSTANDING UNDER
(AND AS DEFINED IN) THE EXISTING CREDIT AGREEMENT IN AN AGGREGATE PRINCIPAL
AMOUNT EQUAL TO THE LESSER OF (I) THE AGGREGATE OUTSTANDING AMOUNT OF THE
REVOLVING LOANS OR (II) THE PROCEEDS OF THE TRANCHE E TERM LOANS, AND ALL
ACCRUED INTEREST AND OTHER AMOUNTS PAYABLE IN CONNECTION THEREWITH,
SUBSTANTIALLY SIMULTANEOUSLY WITH THE BORROWING OF THE TRANCHE E TERM LOANS ON
THE RESTATEMENT EFFECTIVE DATE.


(M)  EACH LENDER SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER INFORMATION
REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW-YOUR-CUSTOMER”
AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION,
THE UNITED STATES PATRIOT ACT, TO THE EXTENT REASONABLY REQUESTED THROUGH THE
ADMINISTRATIVE AGENT WITHIN A REASONABLE PERIOD OF TIME PRIOR TO THE RESTATEMENT
EFFECTIVE DATE.

The Administrative Agent shall notify the Borrower and the Restatement Lenders
of the Restatement Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the consummation of the transactions
set forth in Sections 3 and 4 of this Agreement shall not become effective
unless each of the foregoing conditions is satisfied at or prior to 5:00 p.m.,
New York City time, on

6


--------------------------------------------------------------------------------


January 26, 2007 (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate at such time).


SECTION 6.  EFFECTIVENESS; COUNTERPARTS; AMENDMENTS.  THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN COPIES HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE RESTATEMENT LENDERS
SHALL HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT.  THIS AGREEMENT MAY NOT BE
AMENDED NOR MAY ANY PROVISION HEREOF BE WAIVED EXCEPT PURSUANT TO A WRITING
SIGNED BY THE BORROWER, THE ADMINISTRATIVE AGENT AND THE RESTATEMENT LENDERS. 
THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 7.  NO NOVATION.  THIS AGREEMENT SHALL NOT EXTINGUISH THE LOANS
OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT, EXCEPT TO THE EXTENT ACTUALLY
PREPAID AS PROVIDED HEREIN.  THE PROVISIONS OF SECTIONS 4.9, 4.10, 4.11 AND 11.5
OF THE EXISTING CREDIT AGREEMENT WILL CONTINUE TO BE EFFECTIVE AS TO ALL MATTERS
ARISING OUT OF OR IN ANY WAY RELATED TO FACTS OR EVENTS EXISTING OR OCCURRING
PRIOR TO THE RESTATEMENT EFFECTIVE DATE.  THIS AGREEMENT SHALL BE A LOAN
DOCUMENT FOR ALL PURPOSES.


SECTION 8.  NOTICES.  ALL NOTICES HEREUNDER SHALL BE GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 11.2 OF THE AMENDED CREDIT AGREEMENT.


SECTION 9.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A)  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 11.16 OF THE
AMENDED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 10.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AGREEMENT.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

SCIENTIFIC GAMES CORPORATION,

 

By

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

8


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

9


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT

 

 

AND RESTATEMENT AGREEMENT AMONG

 

 

SCIENTIFIC GAMES CORPORATION, THE LENDERS

 

 

PARTY THERETO AND JPMORGAN CHASE BANK,

 

 

N.A., AS ADMINISTRATIVE AGENT,

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

 

 

 

 

Executing solely as a Consenting Lender

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Executing as a Tranche E Term Lender

 

 

 



By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

10


--------------------------------------------------------------------------------


SCHEDULES AND EXHIBITS

Schedules

 

 

 

 

 

Schedule 2.1E

 

Tranche E Term Commitments

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

 

Amended and Restated Credit Agreement

Exhibit B-1

 

Form of Opinion of Kramer Levin Naftalis & Frankel LLP

Exhibit B-2

 

Form of Opinion of Ira Raphaelson

Exhibit C

 

Form of Reaffirmation Agreement

 


--------------------------------------------------------------------------------


EXHIBIT A

 

$750,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of

December 23, 2004,

as Amended and Restated as of January 24, 2007,

among

SCIENTIFIC GAMES CORPORATION,
as Borrower,

The Several Lenders
from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Bookrunner

for the Tranche E Term Loans

 

[CS&M No. 6701-464]


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

Section 1.

 

DEFINITIONS

 

1

 1.1.

 

Defined Terms

 

1

 1.2.

 

Other Definitional Provisions

 

33

 1.3.

 

Currency Conversion

 

33

 

 

 

 

 

Section 2.

 

AMOUNT AND TERMS OF AND TERM LOANS

 

34

 2.1.

 

Tranche E Term Commitments; Tranche C Term Loans and Tranche D Term Loans

 

34

 2.2.

 

Procedure for Tranche E Term Loan Borrowing

 

34

 2.3.

 

Repayment of Term Loans

 

34

 2.4.

 

Incremental Term Loans

 

35

 

 

 

 

 

Section 3.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

36

 3.1.

 

Revolving Commitments

 

36

 3.2.

 

Procedure for Revolving Loan Borrowing

 

37

 3.3.

 

Swingline Commitment

 

38

 3.4.

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

38

 3.5.

 

Commitment Fees, etc

 

40

 3.6.

 

Termination or Reduction of Revolving Commitments

 

40

 3.7.

 

L/C Commitment

 

40

 3.8.

 

Procedure for Issuance of Letters of Credit

 

41

 3.9.

 

Fees and Other Charges

 

41

 3.10.

 

L/C Participations

 

42

 3.11.

 

Reimbursement Obligation of the Borrower

 

43

 3.12.

 

Obligations Absolute

 

44

 3.13.

 

Letter of Credit Payments

 

45

 3.14.

 

Applications

 

45

 

 

 

 

 

Section 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

45

 4.1.

 

Optional Prepayments

 

45

 4.2.

 

Mandatory Prepayments

 

46

 4.3.

 

Conversion and Continuation Options

 

47

 4.4.

 

Limitations on Eurocurrency Tranches

 

48

 4.5.

 

Interest Rates and Payment Dates

 

48

 4.6.

 

Computation of Interest and Fees

 

49

 4.7.

 

Inability to Determine Interest Rate

 

49

 4.8.

 

Pro Rata Treatment and Payments

 

50

 4.9.

 

Requirements of Law

 

52

 4.10.

 

Taxes

 

55

 

ii


--------------------------------------------------------------------------------


 

 4.11.

 

Indemnity

 

57

 4.12.

 

Change of Lending Office

 

57

 4.13.

 

Replacement of Lenders

 

58

 4.14.

 

Evidence of Debt

 

58

 4.15.

 

Illegality

 

59

 4.16.

 

Foreign Currency Exchange Rate

 

59

 

 

 

 

 

Section 5.

 

REPRESENTATIONS AND WARRANTIES

 

60

 5.1.

 

Financial Condition

 

60

 5.2.

 

No Change

 

60

 5.3.

 

Corporate Existence; Compliance with Law

 

60

 5.4.

 

Power; Authorization; Enforceable Obligations

 

60

 5.5.

 

No Legal Bar

 

61

 5.6.

 

Litigation

 

61

 5.7.

 

No Default

 

61

 5.8.

 

Ownership of Property; Liens

 

61

 5.9.

 

Intellectual Property

 

61

 5.10.

 

Taxes

 

62

 5.11.

 

Federal Regulations

 

62

 5.12.

 

Labor Matters

 

62

 5.13.

 

ERISA

 

62

 5.14.

 

Investment Company Act; Public Utility Holding Company Act; Other Regulations

 

63

 5.15.

 

Subsidiaries

 

63

 5.16.

 

[Reserved]

 

63

 5.17.

 

Environmental Matters

 

63

 5.18.

 

Accuracy of Information, etc

 

64

 5.19.

 

Security Documents

 

64

 5.20.

 

Solvency

 

65

 5.21.

 

Senior Indebtedness

 

65

 5.22.

 

Regulation H

 

65

 5.23.

 

Material Contracts

 

65

 5.24.

 

Insurance

 

66

 

 

 

 

 

Section 6.

 

CONDITIONS PRECEDENT

 

66

 6.1.

 

Conditions to Initial Extension of Credit

 

66

 6.2.

 

Conditions to Each Extension of Credit

 

66

 

 

 

 

 

Section 7.

 

AFFIRMATIVE COVENANTS

 

66

 7.1.

 

Financial Statements

 

67

 7.2.

 

Certificates; Other Information

 

67

 7.3.

 

Payment of Obligations

 

68

 7.4.

 

Maintenance of Existence; Compliance

 

68

 7.5.

 

Maintenance of Property; Insurance

 

69

 7.6.

 

Inspection of Property; Books and Records; Discussions

 

69

 

iii


--------------------------------------------------------------------------------


 

 7.7.

 

Notices

 

69

 7.8.

 

Environmental Laws

 

70

 7.9.

 

Additional Collateral, etc

 

71

 7.10.

 

Further Assurances

 

73

 7.11.

 

Use of Proceeds

 

73

 7.12.

 

[Intentionally Omitted]

 

74

 7.13.

 

Acknowledgement and Consent

 

74

 7.14.

 

Lease Amendment

 

74

 

 

 

 

 

Section 8.

 

NEGATIVE COVENANTS

 

74

 8.1.

 

Financial Condition Covenants.

 

74

 8.2.

 

Indebtedness

 

75

 8.3.

 

Liens

 

76

 8.4.

 

Fundamental Changes

 

78

 8.5.

 

Disposition of Property

 

79

 8.6.

 

Restricted Payments

 

80

 8.7.

 

Payment Blockage Notice

 

81

 8.8.

 

Investments

 

81

 8.9.

 

Payments and Modifications of Certain Debt Instruments

 

83

 8.10.

 

Transactions with Affiliates

 

84

 8.11.

 

Sales and Leasebacks

 

84

 8.12.

 

Changes in Fiscal Periods

 

85

 8.13.

 

Negative Pledge Clauses

 

85

 8.14.

 

Clauses Restricting Subsidiary Distributions

 

85

 8.15.

 

Lines of Business

 

85

 8.16.

 

Hedge Agreements

 

85

 

 

 

 

 

Section 9.

 

EVENTS OF DEFAULT

 

86

 

 

 

 

 

Section 10.

 

THE AGENTS

 

89

 10.1.

 

Appointment

 

89

 10.2.

 

Delegation of Duties

 

90

 10.3.

 

Exculpatory Provisions

 

90

 10.4.

 

Reliance by Agents

 

91

 10.5.

 

Notice of Default

 

91

 10.6.

 

Non-Reliance on Agents and Other Lenders

 

91

 10.7.

 

Indemnification

 

92

 10.8.

 

Agent in Its Individual Capacity

 

92

 10.9.

 

Successor Administrative Agent

 

92

 10.10.

 

Agents Generally

 

93

 10.11.

 

Lead Arrangers and Syndication Agent

 

93

 

 

 

 

 

Section 11.

 

MISCELLANEOUS

 

93

 11.1.

 

Amendments and Waivers

 

93

 11.2.

 

Notices

 

95

 

iv


--------------------------------------------------------------------------------


 

 11.3.

 

No Waiver; Cumulative Remedies

 

97

 11.4.

 

Survival

 

97

 11.5.

 

Payment of Expenses and Taxes

 

97

 11.6.

 

Successors and Assigns

 

99

 11.7.

 

Adjustments; Set-off

 

102

 11.8.

 

Counterparts

 

103

 11.9.

 

Severability

 

103

 11.10.

 

Integration

 

103

 11.11.

 

GOVERNING LAW

 

103

 11.12.

 

Submission To Jurisdiction; Waivers

 

103

 11.13.

 

Acknowledgments

 

104

 11.14.

 

Releases of Guarantees and Liens

 

104

 11.15.

 

Confidentiality

 

105

 11.16.

 

WAIVERS OF JURY TRIAL

 

105

 11.17.

 

[Reserved]

 

105

 11.18.

 

Conversion of Currencies

 

105

 11.19.

 

Interest Rate Limitation

 

106

 

ANNEXES:

 

 

 

 

 

 

 

A

Pricing Grid

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

1.1(a)

 

Mortgaged Property

 

 

1.1(b)

 

Specified Hedge Agreements

 

 

1.1(c)

 

Transfer Transactions

 

 

 

 

 

 

 

2.1

 

Commitments

 

 

2.1A

 

Tranche C Term Commitments

 

 

2.1B

 

Incremental Multicurrency Revolving Commitments

 

 

2.1C

 

Pro Forma Multicurrency Revolving Commitments

 

 

2.1D

 

Tranche D Term Commitments

 

 

2.1E

 

Tranche E Term Commitments

 

 

3.7

 

Existing Letters of Credit

 

 

5.4

 

Consents, Authorization, Filings and Notices

 

 

5.6

 

Litigation

 

 

5.15(a)

 

Subsidiaries

 

 

5.15(b)

 

Outstanding Equity Commitments

 

 

5.19(a)

 

UCC Filing Jurisdictions

 

 

5.19(b)

 

Mortgage Filing Jurisdictions

 

 

5.22

 

Regulation H

 

 

5.23

 

Material Contracts

 

 

5.24

 

Insurance

 

 

8.2(d)

 

Existing Indebtedness

 

 

8.3(l)

 

Existing Liens

 

 

8.5

 

2006 JV Contribution

 

 

 

v


--------------------------------------------------------------------------------


 

8.8(f)

 

Existing Investments

 

 

8.13(c)

 

Specified Contracts – Negative Pledge

 

 

8.13(d)

 

Specified Contracts – Prohibition of Assignment

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

A

 

Form of Guarantee and Collateral Agreement

 

 

B

 

Form of Compliance Certificate

 

 

C

 

Form of Closing Certificate

 

 

D

 

Form of Mortgage

 

 

E

 

Form of Assignment and Assumption

 

 

F-1

 

Form of Legal Opinion of Kramer Levin Naftalis & Frankel LLP

 

 

F-2

 

Form of Legal Opinion of Martin E. Schloss

 

 

G

 

Form of Exemption Certificate

 

 

 

vi


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 23, 2004, as amended
and restated as of January 24, 2007, among SCIENTIFIC GAMES CORPORATION, a
Delaware corporation, the several banks and other financial institutions or
entities from time to time parties to this Agreement, and JPMORGAN CHASE BANK,
N.A., as administrative agent.

WHEREAS, the Borrower, certain lenders party thereto and the Administrative
Agent are parties to the Credit Agreement dated as of December 23, 2004 (as
amended and in effect immediately prior to the First Restatement Effective Date
(as defined herein), the “2004 Credit Agreement”), as amended and restated
pursuant to the First Amendment and Restatement Agreement (as defined herein)
and subsequently amended and restated pursuant to the Amendment and Restatement
Agreement dated as of July 7, 2006 (the “Second Amendment and Restatement
Agreement”), as amended (as in effect immediately prior to the Restatement
Effective Date (as defined herein), the “Existing Credit Agreement”);

WHEREAS, the Borrower and the Administrative Agent are parties to an Amendment
and Restatement Agreement with the Restatement Lenders (as defined therein)
dated as of January 24, 2007 (the “Amendment and Restatement Agreement”); and

WHEREAS, subject to the satisfaction of the conditions set forth in the
Amendment and Restatement Agreement, the Existing Credit Agreement shall be
amended and restated as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1.   DEFINITIONS


1.1  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE TERMS LISTED IN THIS
SECTION 1.1 SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS SECTION 1.1.

“Adjustment Date”:  as defined in the Pricing Grid.

“Administrative Agent”:  JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affected Foreign Currency”:  as defined in Section 4.7(c).

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.


--------------------------------------------------------------------------------


“Agents”:  the collective reference to the Syndication Agent and the
Administrative Agent, which term shall include, for purposes of Section 10 only,
the Issuing Lender.

“Aggregate Exposure”:  with respect to any Lender at any time, the sum of
(a) the aggregate then unpaid principal amount of such Lender’s Term Loans,
(b) the amount of such Lender’s Revolving Commitments then in effect and (c) if
the Revolving Commitments of a Class have been terminated, the amount of such
Lender’s Revolving Extensions of Credit of such Class then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  this Credit Agreement.

“Agreement Currency”:  as defined in Section 11.18(b).

“Amendment and  Restatement Agreement”:  as defined in the recitals hereto.

“Applicable Creditor”:  as defined in Section 11.18(b).

“Applicable Margin”:  with respect to any Loan, a rate per annum equal to the
rate determined pursuant to the Pricing Grid.

“Application”:  an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.

“Approved Fund”:  with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 8.5) that yields Net Cash Proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $5,000,000.

“Assignee”:  as defined in Section 11.6.

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Commitment”:  as to any Revolving Lender under either
Revolving Facility at any time, an amount equal to the excess, if any, of
(a) such Lender’s Revolving Commitment under such Revolving Facility then in
effect over (b) such Lender’s Revolving Extensions of Credit under such
Revolving Facility then outstanding; provided that, in

2


--------------------------------------------------------------------------------


calculating any Dollar Revolving Lender’s Revolving Extensions of Credit under
the Dollar Revolving Facility for the purpose of determining such Lender’s
Available Revolving Commitment under the Dollar Revolving Facility pursuant to
Section 3.5, the aggregate principal amount of Swingline Loans then outstanding
shall be deemed to be zero.

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%.  For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City.  Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefitted Lender”:  as defined in Section 11.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  Scientific Games Corporation, a Delaware corporation.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”:  as defined in Section 5.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market,
(b) when used in connection with a Multicurrency Revolving Loan denominated in a
Foreign Currency, the term “Business Day” shall also exclude any day on which
banks in (i) the jurisdiction of the account to which the proceeds of such Loan
are to be disbursed and (ii) the jurisdiction in which payments of principal of
and interest on such Loan are to made are authorized or required by law to close
and (c) when used in connection with any Loan denominated in Euro, the term
“Business Day” shall also exclude any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer System (TARGET) (or, if such
clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for settlement of payment in Euro.

“Calculation Date”:  with respect to each Foreign Currency, the fifteenth and
last day of each calendar month (or, if such day is not a Business Day, the next
succeeding Business

3


--------------------------------------------------------------------------------


Day), provided that the second Business Day preceding each Borrowing Date with
respect to any Multicurrency Revolving Loans denominated in a Foreign Currency
shall also be a “Calculation Date” with respect to such Foreign Currency.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for (a) the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, (b) the purchase
or development of computer software or systems to the extent such expenditures
are capitalized on the consolidated balance sheet of the Borrower and its
Subsidiaries in conformity with GAAP and (c) deferred installation costs;
provided that Capital Expenditures shall not include expenditures recorded as
consideration paid in connection with acquisitions permitted by Section 8.8(k)
or any other related expenditure made substantially contemporaneously therewith.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral Account”:  as defined in Section 4.2(e).

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any

4


--------------------------------------------------------------------------------


foreign government, the securities of which state, commonwealth, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated at least A by S&P or A by Moody’s; (f) securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; (g) shares of Dollar denominated money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Conversion Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; or (h) in the case of Subsidiaries doing business outside of the
United States, substantially similar investments to those set forth in
clauses (a) through (g) above denominated in foreign currencies; provided that
references to the United States shall be deemed to mean foreign countries having
a sovereign rating of A or better from either S&P or Moody’s.

“Charges”:  as defined in Section 11.19.

“Class”:  (a) when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans constituting such borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Tranche C Term Loans, Tranche D Term Loans,
Tranche E Term Loans or Swingline Loans, (b) when used in reference to any
Commitment, refers to whether such Commitment is a Dollar Revolving Commitment,
Multicurrency Revolving Commitment, Tranche C Term Commitment, Tranche D Term
Commitment or Tranche E Term Commitment and (c) when used in reference to any
Lender refers to whether such Lender is a Dollar Revolving Lender, Multicurrency
Revolving Lender, Tranche C Term Lender, Tranche D Term Lender or Tranche E Term
Lender.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment”:  a Tranche C Term Commitment, a Tranche D Term Commitment, a
Tranche E Term Commitment or a Revolving Commitment.

“Commitment Fee Rate”:  0.50% per annum.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and

5


--------------------------------------------------------------------------------


designated by such Lender in a written instrument, subject to the consent of the
Administrative Agent and the Borrower (which consent shall not be unreasonably
withheld); provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated January 2007 and furnished to the Lenders.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) the earnout payments with
respect to the Global Draw Acquisition, the Games Media Acquisition and the
Printpool Honsel Acquisition, (f) in the case of the fiscal quarters ended
December 31, 2005 and March 31, 2006, the non-cash expense to discontinue the
Supplemental Executive Retirement Plan in amounts not exceeding $12,400,000 and
$314,000, respectively, (g) any extraordinary charges or losses determined in
accordance with GAAP, (h) non-cash stock-based compensation expenses, (i) in the
case of the fiscal quarter ended March 31, 2006, acquisition-related or unusual
expenses incurred by Global Draw, Ltd in an aggregate amount not exceeding the
Dollar Equivalent of British Pounds Sterling 4,000,000, (j) the non-cash portion
of any non-recurring write-offs or write-downs as required in accordance with 
GAAP; provided that such amounts do not include (i) write-offs or write-downs of
accounts receivable or inventory and (ii) any write-off or write-down to the
extent it is in respect of cash payments to be made in a future period and (k)
in the case of the fiscal quarters ended December 31, 2006 and March 31, 2007,
cash severance expenses and restructuring charges in an aggregate amount not
exceeding $18,000,000 and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income and
(b) any extraordinary income or gains determined in accordance with GAAP.  For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio and the Consolidated Senior
Debt Ratio, (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material

6


--------------------------------------------------------------------------------


Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period; provided that in the case of the
EssNet Acquisition and the Racing Venue Acquisition, in lieu of the foregoing
adjustment in clause (ii) such acquisitions shall be deemed to have increased
Consolidated EBITDA by $2,200,000 (in the case of the EssNet Acquisition) or
$300,000 (in the case of the Racing Venue Acquisition) for each fiscal quarter
included in any such Reference Period referred to in clause (ii).

 “Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP and excluding (a) any fees paid in connection with the EssNet
Acquisition and the 2006 Acquisitions and (b) fees and expenses incurred in
connection with the negotiation, preparation and execution of the Amendment and
Restatement Agreement and this Agreement to the extent such fees are not
capitalized and are treated as interest expense in accordance with GAAP).

“Consolidated Leverage Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters then ended.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Senior Debt”:  all Consolidated Total Debt other than the Senior
Subordinated Securities.

“Consolidated Senior Debt Ratio”:  as of the last day of any period, the ratio
of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters then ended.

7


--------------------------------------------------------------------------------


“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis and required to be reflected on the Borrower’s balance sheet
in accordance with GAAP.

“Continuing Directors”:  the directors of the Borrower on the Effective Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by a majority
of the then Continuing Directors.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Conversion Date”:  any date on which either (a) an Event of Default under
Section 9(f) has occurred or (b) the Commitments shall have been terminated
prior to the Revolving Termination Date and/or the Loans shall have been
declared immediately due and payable, in either case pursuant to Section 9.

 “Convertible Debentures Options Transactions”:  collectively, the transactions
in connection with the issuance of the Convertible Senior Subordinated
Debentures contemplated by (i) the letter agreements dated as of December 1,
2004, between the Borrower and each of J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, N.A., London Branch, and Bear, Stearns International
Limited; (ii) the ISDA confirmations to be entered into on or about the
Effective Date between the Borrower and each of J.P. Morgan Securities Inc., as
agent for JPMorgan Chase Bank, N.A., London Branch, and Bear, Stearns
International Limited and the related deemed 2002 ISDA Master Agreements as
referred to therein; (iii) any arrangements substantially the same as those
referred to above that are entered into in connection with the exercise of the
underwriters’ “green shoe” option in respect of the offering of the Convertible
Senior Subordinated Debentures; and (iv) any other documents relating to the
matters referenced in clauses (i), (ii) or (iii) above.

“Convertible Senior Subordinated Debentures”:  the unsecured Convertible Senior
Subordinated Debentures due 2024 of the Borrower to be issued on or about the
Effective Date in an aggregate principal amount of $250,000,000 plus any amounts
issued in connection with the exercise of any “green shoe” option granted to the
underwriters thereof in connection with the initial issuance.

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such

8


--------------------------------------------------------------------------------


time on the basis of the Exchange Rate for the purchase of Dollars with such
Foreign Currency on the most recent Calculation Date for such Foreign Currency.

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Dollar
Letters of Credit and (b) the aggregate amount of drawings under Dollar Letters
of Credit that have not then been reimbursed pursuant to Section 3.11.

“Dollar Letters of Credit”:  as defined in Section 3.7(a).

“Dollar Revolving Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Dollar Revolving Loans and participate in Swingline Loans and
Dollar Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Dollar Revolving Commitment” with
respect to such Lender on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender became a party to this Agreement, as the same may
be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Dollar Revolving Commitments is $200,000,000.

“Dollar Revolving Extensions of Credit”:  as to any Dollar Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
Dollar Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Dollar Revolving Percentage of the Dollar L/C Obligations then outstanding and
(c) such Lender’s Dollar Revolving Percentage of the aggregate principal amount
of Swingline Loans then outstanding.

“Dollar Revolving Facility”:  the credit facility represented by the Dollar
Revolving Commitments and Dollar Revolving Extensions of Credit.

“Dollar Revolving Lender”:  each Lender that has a Dollar Revolving Commitment
or any Dollar Revolving Extensions of Credit.

“Dollar Revolving Loans”:  as defined in Section 3.1(a).

“Dollar Revolving Percentage”:  as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the Total Dollar Revolving Commitments (or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which
such Lender’s Dollar Revolving Extensions of Credit then outstanding constitutes
of the Total Dollar Revolving Extensions of Credit then outstanding of all
Dollar Revolving Lenders).

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States; provided that any such Subsidiary
that is directly owned by a Foreign Subsidiary shall be deemed not to be a
“Domestic Subsidiary” (and thus shall be deemed to be a Foreign Subsidiary) if
and for so long as, in the Borrower’s reasonable judgment, there would be any
adverse tax consequences to, or otherwise financially

9


--------------------------------------------------------------------------------


disadvantageous for, the Borrower and its Subsidiaries if such Subsidiary were
to be treated as a “Domestic Subsidiary” under the Loan Documents.

“Effective Date”:  December 23, 2004, the date on which the conditions specified
in Section 6.1 of the 2004 Credit Agreement were satisfied.

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, binding agreement, judgments, or requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to, or imposing liability or standards of conduct
concerning pollution or protection of human health or the environment, as have
been, are now, or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EssNet Acquisition”:  the purchase by the Borrower of the lottery business of
EssNet AB on March 22, 2006 pursuant to an Asset Purchase Agreement dated as of
January 20, 2006.

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars (or, in the case of a Eurocurrency Loan that is
a Multicurrency Revolving Loan denominated in a Foreign Currency, the applicable
Foreign Currency) for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 (or on the Page for the
applicable Foreign Currency) of the Telerate screen as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period (or, in
the case of Eurocurrency Loans denominated in British Pounds Sterling, the
relevant Page of the Telerate screen as of 11:00 A.M., London time, on the first
day of such Interest Period).  In the event that such rate does not appear on
Page 3750 (or on the Page for the applicable Foreign Currency) of the Telerate
screen (or otherwise on such screen), the “Eurocurrency Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying Eurocurrency rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits (or, in the case of a
Eurocurrency Loan that is a Multicurrency Revolving Loan denominated in a
Foreign Currency, deposits in the applicable Foreign Currency) at or about
11:00 A.M., local time, two Business Days prior to the beginning of such
Interest Period in the interbank eurocurrency market where its eurocurrency and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

10


--------------------------------------------------------------------------------


 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including any
special, supplemental, marginal or emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.  Such reserve
requirements shall include those imposed pursuant to Regulation D. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Eurocurrency Reserve Requirements
shall be adjusted automatically on and as of the effective date of any change in
any reserve requirement.

“Eurocurrency Tranche”:  with respect to any Facility, the collective reference
to Eurocurrency Loans in the same currency under such Facility the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 “Exchange Rate”:  on any day, with respect to any currency (the “specified
currency”), the rate at which such specified currency may be exchanged into any
other relevant currency (the “exchange currency”), as set forth at approximately
11:00 A.M., London time, on such date on the Reuters World Currency Page for
such currency.  In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such specified currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of such exchange currency with the relevant specified currency for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Indebtedness”:  all Indebtedness permitted by clauses (a), (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k),  (l) and (m) of Section 8.2.

“Existing Credit Agreement”:  as defined in the recitals hereto.

11


--------------------------------------------------------------------------------


“Existing Letters of Credit”:  the letters of credit listed on Schedule 3.7 that
are outstanding on the Restatement Effective Date.

“Existing Subordinated Notes”:  the unsecured Senior Subordinated Notes due 2010
of the Borrower issued on August 14, 2000 pursuant to the indenture dated as of
August 14, 2000, as amended and supplemented.

 “Expenditure Use Amounts”:  at any date, the amount equal to the sum of all
amounts utilized by the Borrower and its Subsidiaries on and after the Effective
Date to make Restricted Payments or to pay, prepay, repurchase or redeem or
otherwise optionally or voluntarily defease or segregate funds with respect to
Senior Subordinated Securities, in each case in reliance on the Permitted
Expenditure Amount.

“Facility”:  each of (a) the Tranche C Term Commitments and the Tranche C Term
Loans made thereunder (the “Tranche C Term Facility”), (b) the Tranche D Term
Commitments and the Tranche D Term Loans made thereunder (the “Tranche D Term
Facility”), (c) the Tranche E Term Commitments and the Tranche E Term Loans made
thereunder (the “Tranche E Term Facility”), (d) the Dollar Revolving Facility
and (e) the Multicurrency Revolving Facility.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by such Reference Lender.

“Fee Payment Date”:  the last day of each March, June, September and December
and the last day of the Revolving Commitment Period (or, in respect of either
Class of Revolving Commitments, on such earlier date as the Revolving
Commitments of such Class shall terminate as provided herein).

“First Amendment and Restatement Agreement”:  the Amendment and Restatement
Agreement dated as of March 31, 2006, to the 2004 Credit Agreement, among the
Borrower, the lenders party thereto and Administrative Agent.

“First Restatement Effective Date”:  April 3, 2006, the date on which the
conditions specified in Section 6 of the First Amendment and Restatement
Agreement were satisfied.

 “Foreign Currency”:  (a) with respect to any Multicurrency Revolving Loan or
Multicurrency Revolving Letter of Credit, each of British Pounds Sterling, Euro
and any other currency approved by the Multicurrency Revolving Lenders or the
relevant Issuing Lender, as applicable, and the Administrative Agent, provided
that the Eurocurrency Base Rate applicable to Multicurrency Revolving Loans
denominated in a Foreign Currency approved after the Effective Date may be
amended as agreed by the Multicurrency Revolving Lenders, the

12


--------------------------------------------------------------------------------


Administrative Agent and the Borrower and (b) solely with respect to any
Multicurrency Revolving Letter of Credit issued by JPMorgan Chase Bank, N.A.,
each of British Pounds Sterling, Euro and Canadian Dollars, and, to the extent
available, Chilean Pesos, Swiss Francs, New Israeli Shekels, Turkish Liras and
Indian Rupees.

“Foreign Currency Equivalent”:  at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Currencies as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of such Foreign Currency or Currencies with Dollars on the
date of determination thereof.

“Foreign Holdco”:  as defined in Section 8.8(j).

“Foreign Holdco Subsidiary”:  as defined in Section 8.8(j).

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2, or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
at any time, the Borrower (by notice to the Administrative Agent) may, or the
Administrative Agent, the Syndication Agent or the Required Lenders (in each
case, by notice to the Borrower) may, elect to require negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  In the event of any such
election, then, until such time as such an amendment shall have been executed
and delivered by the Borrower, Administrative Agent and the Required Lenders (or
the electing party has rescinded its election), all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to (a) changes in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board, the Emerging Issues Task Force or, if applicable, the SEC or
(b) changes in the application of GAAP from the application used in preparation
of the Borrower’s audited financial statements for its fiscal year ended
December 31, 2005.

“Games Media Acquisition”:  the purchase of Games Media Limited, a supplier of
amusement and gaming terminals and content, and certain related companies by the
Borrower or a Subsidiary pursuant to a stock purchase agreement for  an initial
consideration not exceeding £10,200,000 plus (a) working capital adjustments,
(b) future earnout payments and (c) other payments pursuant to such stock
purchase agreement subject to a maximum amount to be agreed upon.

13


--------------------------------------------------------------------------------


“Gaming Approval”:  any and all approvals, authorizations, consents, rulings,
orders or directives of any Governmental Authority (i) necessary, as of the
Effective Date, to enable the Group Members to engage in the lottery, gambling,
horse racing or gaming business or otherwise continue to conduct its business as
it is conducted on the Effective Date, (ii) that regulates gaming in any
jurisdiction in which the Group Members conduct gaming activities and has
jurisdiction over such persons (including any successors to any of them) or
(iii) necessary, as of the Effective Date, to accomplish the transactions
contemplated hereby.

“Gaming Authority”:  as to any Person, any governmental agency, authority,
board, bureau, commission, department, office or instrumentality with
regulatory, licensing or permitting authority or jurisdiction over any gaming
business or enterprise or any Gaming Facility, or with regulatory, licensing or
permitting authority or jurisdiction over any gaming operation (or proposed
gaming operation) owned, managed or operated by any Group Member.

“Gaming Facility”:  as to any Person, any lottery operation, gaming
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including, without limitation, any casinos, hotels,
resorts, race tracks, off-track wagering sites and other recreation and
entertainment facilities owned, managed or operated by any Group Member.

“Gaming Laws”:  as to any Person, (a) constitutions, treaties, statutes or laws
governing Gaming Facilities (including, without limitation, pari-mutuel race
tracks) and rules, regulations, codes and ordinances of, and all administrative
or judicial orders or decrees or other laws pursuant to which, any Gaming
Authority possesses regulatory, licensing or permit authority over gambling,
gaming or Gaming Facility activities conducted by any Group Member within its
jurisdiction, (b) Gaming Approvals and (c) orders, decisions, determinations,
judgments, awards and decrees of any Gaming Authority.

“Global Draw Acquisition”:  the purchase of Global Draw, Ltd, a supplier of
fixed odds betting terminals and systems, and interactive betting systems, and
certain related companies from Walter Grubmueller and other parties.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a

14


--------------------------------------------------------------------------------


reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above and (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an

15


--------------------------------------------------------------------------------


existing right, contingent or otherwise, to be secured by) any Lien on Property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation. 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Liabilities”:  as defined in Section 11.5.

“Indemnitee”:  as defined in Section 11.5.

“Ineligible Assignee”:  any Person that is (a) to the extent required under
applicable Gaming Laws, a Person who is not registered or licensed with,
approved, qualified or found suitable by, or has been disapproved, denied a
license, qualification or approval or found unsuitable (whichever may be
required under applicable Gaming Laws) or (b) a competitor of the Borrower or an
affiliate or related entity of any such competitor.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than a Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Dollar Revolving
Loan that is a Base Rate Loan and is prepaid prior to the end of the Revolving
Commitment Period), the date of any repayment or prepayment made in respect
thereof and (e) as to any Swingline Loan, the day that such Loan is required to
be repaid.

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
or, if available from all participating Lenders, nine or 12 months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and

16


--------------------------------------------------------------------------------


(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months thereafter, or, if available from all participating Lenders, nine
or 12 months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not later than 11:00 A.M., New York City time, three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)      the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
a Revolving Facility) or beyond the date final payment is due on the Tranche C
Term Loans, the Tranche D Term Loans or the Tranche E Term Loans, as the case
may be; and

(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”:  as defined in Section 8.8.

“Issuing Lender”:  JPMorgan Chase Bank, N.A., in its capacity as issuer of
Letters of Credit hereunder, The Bank of New York, in its capacity as issuer of
the Existing Letters of Credit, and their respective successors or any other
Revolving Lender under the relevant Revolving Facility from time to time
designated by the Borrower as an Issuing Lender under such Revolving Facility
with the consent of such Revolving Lender and the Administrative Agent.  An
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Judgment Currency”:  as defined in Section 11.18(b).

“L/C Commitment”:  $200,000,000.

“L/C Disbursement”:  the amount of a drawing under a Letter of Credit that has
not then been reimbursed pursuant to Section 3.11.

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

“L/C Obligations”:  Dollar L/C Obligations and Multicurrency L/C Obligations.

“L/C Participants”:  with respect to any Letter of Credit issued under a
Revolving Facility or L/C Disbursement thereunder, the collective reference to
all the Revolving Lenders

17


--------------------------------------------------------------------------------


under such Revolving Facility other than the Issuing Lender that issued such
Letter of Credit (in the event such Issuing Lender is a Revolving Lender).

“Lead Arranger”:  J.P. Morgan Securities Inc., in its capacity as lead arranger
and bookrunner for each Facility.

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”:  the Persons listed on Schedule 2.1, 2.1A, 2.1C, 2.1D or 2.1E and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption; provided that, unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include any
Swingline Lender, Issuing Lender or Conduit Lender.

“Letter of Credit”:  a Dollar Letter of Credit or a Multicurrency Letter of
Credit.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Security Documents, the Notes and the
Amendment and Restatement Agreement.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche C Term Loans,
Tranche D Term Loans, Tranche E Term Loans or the Total Revolving Extensions of
Credit, as the case may be, outstanding under such Facility (or, in the case of
a Revolving Facility, prior to any termination of the Revolving Commitments
thereunder, the holders of more than 50% of the Total Revolving Commitments
thereunder).

“Material Acquisition”:  any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of

18


--------------------------------------------------------------------------------


$5,000,000, and in any event shall include the EssNet Acquisition and the Racing
Venue Acquisition.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise), results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Material Contract”:  each contract of the Group Members described on
Schedule 5.23.

“Material Disposition”:  any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $5,000,000.

“Material Indebtedness”:  Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Agreements, of the
Borrower or any Subsidiary in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedge Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedge Agreement were terminated at such time.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos or
asbestos-containing material, polychlorinated biphenyls, urea-formaldehyde
insulation, any hazardous or toxic substances, materials or wastes, defined as
such or regulated pursuant to any applicable Environmental Laws, and any other
substances that could reasonably be expected to result in liability under any
applicable Environmental Laws.

“Maximum Rate”:  as defined in Section 11.19.

“Mortgaged Properties”:  the real properties listed on Schedule 1.1(a), as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.

“Mortgages”:  each of the mortgages and deeds of trust, as applicable, made by
any Loan Party in favor of, or for the benefit of, the Administrative Agent for
the benefit of the Lenders, substantially in the form of Exhibit D (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded).

“Multicurrency L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Multicurrency Letters of Credit (including the Dollar Equivalent of
Multicurrency Letters of Credit issued in Foreign Currencies) and (b) the
aggregate amount of drawings under Multicurrency Letters of

19


--------------------------------------------------------------------------------


Credit (including the Dollar Equivalent of Multicurrency Letters of Credit
issued in Foreign Currencies to the extent such amounts have not been converted
to Dollars in accordance with the terms hereof) that have not then been
reimbursed pursuant to Section 3.11.

“Multicurrency Letters of Credit”:  as defined in Section 3.7(a).

“Multicurrency Revolving Commitment”:  as to any Multicurrency Revolving Lender,
the obligation of such Lender, if any, to make Multicurrency Revolving Loans and
participate in Multicurrency Letters of Credit in an aggregate principal and/or
face amount (based on Dollar Equivalents, in the case of amounts denominated in
Foreign Currencies) not to exceed the amount set forth under the heading
“Multicurrency Revolving Commitment” with respect to such Lender on Schedule 2.1
or in the Assignment and Assumption pursuant to which such Lender became a party
to this Agreement, as the same may be changed from time to time pursuant to the
terms hereof.  The aggregate amount of the Multicurrency Revolving Commitments
on the Restatement Effective Date is $100,000,000.

“Multicurrency Revolving Extensions of Credit”:  as to any Multicurrency
Revolving Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Multicurrency Revolving Loans denominated in Dollars
held by such Lender then outstanding, (b) such Lender’s Multicurrency Revolving
Percentage of the Multicurrency L/C Obligations then outstanding and (c) such
Lender’s Multicurrency Revolving Percentage of the Dollar Equivalent of the
aggregate principal amount of Multicurrency Revolving Loans denominated in
Foreign Currencies then outstanding.

“Multicurrency Revolving Facility”:  the credit facility represented by the
Multicurrency Revolving Commitments and the Multicurrency Revolving Extensions
of Credit.

“Multicurrency Revolving Lender”:  each Lender that has a Multicurrency
Revolving Commitment or any Multicurrency Revolving Extensions of Credit.

“Multicurrency Revolving Loans”:  as defined in Section 3.1(a).

“Multicurrency Revolving Percentage”:  as to any Multicurrency Revolving Lender
at any time, the percentage which such Lender’s Multicurrency Revolving
Commitment then constitutes of the Total Multicurrency Revolving Commitments
(or, at any time after the Multicurrency Revolving Commitments shall have
expired or terminated, the percentage which the aggregate principal amount of
such Lender’s Multicurrency Revolving Extensions of Credit then outstanding
constitutes of the Total Multicurrency Revolving Extensions of Credit then
outstanding of all Multicurrency Revolving Lenders).

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment

20


--------------------------------------------------------------------------------


receivable or purchase price adjustment receivable or by the Disposition of any
non-cash consideration received in connection therewith or otherwise, but only
as and when received) of such Asset Sale or Recovery Event, net of attorneys’
fees, accountants’ fees, investment banking fees, brokers’ fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“New Co-Operative Services Contract”:  any new contract relating to the
establishment and operation of a co-operative service instant ticket lottery
with a customer for whom neither the Borrower nor any of its Subsidiaries
operated a co-operative service instant ticket lottery on or prior to the date
such contract is entered into or any new contract relating to a co-operative
service instant ticket lottery with an existing customer of the Borrower or any
of its Subsidiaries that was entered into in accordance with normal
jurisdictional laws regarding “request for proposal” procedures, provided that
such contract shall cease to be a New Co-Operative Services Contract on the date
on which the Borrower or such Subsidiary commences “commercial operations” under
such contract.

“New On-Line Contract”:  any new contract relating to the establishment and
operation of an on-line lottery system with a customer for whom neither the
Borrower nor any of its Subsidiaries operated an on-line lottery system on or
prior to the date such contract is entered into or any new contract relating to
an on-line lottery system with an existing customer of the Borrower or any of
its Subsidiaries that was entered into in accordance with normal jurisdictional
laws regarding “request for proposal” procedures; provided that, such contract
shall cease to be a New On-Line Contract on the date on which the Borrower or
such Subsidiary commences “commercial operations” under such contract.

“New Pari-Mutuel Contract”:  a new contract relating to the establishment and
operation of a pari-mutuel wagering system at a horse track, dog track or
off-track betting facility where neither the Borrower nor any of its
Subsidiaries previously operated a pari-mutuel wagering system, provided that
such contract shall cease to be a New Pari-Mutuel Contract on the date on which
the Borrower or such Subsidiary commences “commercial operations” under such
contract.

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

“Non-Guarantor Subsidiary”:  any Subsidiary that is not a Subsidiary Guarantor.

“Non-U.S. Lender”:  as defined in Section 4.10(d).

21


--------------------------------------------------------------------------------


“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any affiliate of any Lender or any counterparty to a
Specified Hedge Agreement set forth on Schedule 1.1(b)), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrower pursuant to this Agreement) or otherwise; provided that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”:  as defined in Section 11.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate”:  as defined in the Guarantee and Collateral Agreement.

“Permitted Acquisition”:  as to any Person, (a) the acquisition by such Person
of the Capital Stock of another Person which is primarily engaged in the same or
related line of business of the Borrower and its Subsidiaries (or any other
Person that is engaged in a business that is a reasonable extension of the
business of the Borrower and its Subsidiaries and that utilizes the same or
similar technology as that used by the Borrower and its Subsidiaries immediately
prior to such acquisition) so long as following such acquisition such other
Person becomes a Subsidiary of such Person or (b) the acquisition by such Person
of all or substantially all of the assets of another Person or all or
substantially all of the assets constituting a division or business unit of
another Person.

“Permitted Additional Senior Indebtedness”:  Indebtedness in respect of
unsecured debt issued by the Borrower; provided that (a) such Indebtedness
matures no earlier

22


--------------------------------------------------------------------------------


than, and does not require any scheduled payment of principal, mandatory
prepayment or redemption of principal prior to, June 30, 2010 (except for up to
$5,000,000 of principal payments during any year, in the aggregate for all such
Indebtedness, with carry forwards to the extent such $5,000,000 allowed amount
is not used in any year), (b) the other terms of such Indebtedness, taken as a
whole, are no less favorable to the Borrower and the Lenders in any material
respect than those of senior unsecured debt securities issued in the capital
markets by similarly rated issuers, (c) such Indebtedness is not subject to any
Guarantee Obligation by any Person that is not a Subsidiary Guarantor (and any
such Guarantee Obligation shall provide for release thereof if the Guarantee
Obligation of the applicable Subsidiary in respect of the Obligations is
released), (d) at the time of and after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default has occurred and is continuing, (e)
the Borrower shall be in compliance with the covenants set forth in Section 8.1
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available at the time of issuance of such
Indebtedness, determined on a pro forma basis as though (i) such issuance of
Indebtedness, and any other incurrence or repayment of long-term Indebtedness
subsequent to the end of such fiscal quarter, had occurred on the last day of
such fiscal quarter, for purposes Sections 8.1(a) and (c), (ii) such issuance of
Indebtedness, and any other issuance of Permitted Additional Senior Indebtedness
or Permitted Additional Subordinated Debt issued subsequent to the end of such
fiscal quarter (and any repayment of Indebtedness refinanced with the proceeds
of such issuance), had occurred on the first day of the period of four
consecutive fiscal quarters ended on the last day of such fiscal quarter, for
purposes of Section 8.1(d), and (iii) any Material Acquisition, Material
Disposition, New On-Line Contract, New Co-Operative Services Contract or New
Pari-Mutuel Contract made or entered into (or being made or entered into in
connection with such issuance of Indebtedness) subsequent to the end of such
fiscal quarter had been made or entered into on the first day of the period of
four consecutive fiscal quarters ended on the last day of such fiscal quarter,
for purposes of calculating Consolidated EBITDA, and (f) the Borrower shall have
delivered to the Administrative Agent, at least five Business Days prior to the
issuance of such Indebtedness, a description of the terms and conditions of such
Indebtedness and calculations demonstrating compliance with clause (d) above, in
each case certified by a financial officer of the Borrower.

“Permitted Additional Subordinated Debt”:  Indebtedness in respect of unsecured
subordinated debt issued by the Borrower; provided that (a) such subordinated
Indebtedness matures no earlier than, and does not require any scheduled payment
of principal prior to, the scheduled maturity of the Senior Subordinated Notes,
(b) the terms and conditions of such subordinated Indebtedness (other than
interest rates and redemption premiums, which shall be based on market
conditions at the time of issuance), including, without limitation, the
subordination provisions thereof, shall be no less favorable to the Lenders and
the Loan Parties than those of the Senior Subordinated Notes, (c) such
Indebtedness shall not be subject to any Guarantee Obligation other than
Guarantee Obligations of Subsidiary Guarantors that are subordinated to the same
extent as the obligations of the Borrower in respect of such Indebtedness, (d)
the Borrower shall be in compliance with the covenants set forth in Section 8.1
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available at the time of issuance of such
Indebtedness, determined on a pro forma basis as though (i) such issuance of
subordinated Indebtedness, and any other incurrence or

23


--------------------------------------------------------------------------------


repayment of long-term Indebtedness subsequent to the end of such fiscal
quarter, had occurred on the last day of such fiscal quarter, for purposes
Sections 8.1(a) and (c), (ii) such issuance of subordinated Indebtedness, and
any other issuance of Permitted Additional Subordinated Debt or Permitted
Additional Senior Indebtedness issued subsequent to the end of such fiscal
quarter (and any repayment of Indebtedness refinanced with the proceeds of such
issuance), had occurred on the first day of the period of four consecutive
fiscal quarters ended on the last day of such fiscal quarter, for purposes of
Section 8.1(d), and (iii) any Material Acquisition, Material Disposition, New
On-Line Contract, New Co-Operative Services Contract or New Pari-Mutuel Contract
made or entered into (or being made or entered into in connection with such
issuance of subordinated Indebtedness) subsequent to the end of such fiscal
quarter had been made or entered into on the first day of the period of four
consecutive fiscal quarters ended on the last day of such fiscal quarter, for
purposes of calculating Consolidated EBITDA, and (e) the Borrower shall have
delivered to the Administrative Agent, at least five Business Days prior to the
issuance of such subordinated Indebtedness, a description of the terms and
conditions of such subordinated Indebtedness and calculations demonstrating
compliance with clause (d) above, in each case certified by a financial officer
of the Borrower.

“Permitted Expenditure Amount”:  at any date, the amount equal to (a) the sum of
(i) (A) 50% of the amount of Consolidated Net Income for each quarterly period
ended after the Effective Date for which financial statements have been
delivered pursuant to Section 7.1 to the extent the Consolidated Net Income for
such period is positive less (B) 100% of the amount of Consolidated Net Income
for each quarterly period ended after the Effective Date for which financial
statements have been delivered pursuant to Section 7.1 to the extent the
Consolidated Net Income for such period is negative (in no event shall the
amount in this clause (i) be less than zero); (ii) 100% of the Net Cash Proceeds
received by the Borrower from the sale of Capital Stock of the Borrower (other
than to a Group Member) during the period beginning on the Effective Date and
ending on such date; and (iii) $5,000,000, minus (b) the aggregate amount of
Expenditure Use Amounts as of such date.  For purposes of this definition,
Consolidated Net Income for any period shall be adjusted to add back (to the
extent otherwise deducted and without duplication) (1) in the case of the fiscal
quarters ended December 31, 2005 and March 31, 2006, the non-cash expense to
discontinue the Supplemental Executive Retirement Plan in amounts not exceeding
$12,400,000 and $314,000, respectively, (2) non-cash stock-based compensation
expenses and (3) in the case of the fiscal quarter ended March 31, 2006,
acquisition-related or unusual expenses incurred by Global Draw, Ltd in an
aggregate amount not exceeding the Dollar Equivalent of British Pounds Sterling
4,000,000.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Peru Investments”:  Investments by the Borrower to International Lotto
Corporation and Scientific Games del Peru, s.R.L. listed on Schedule 8.8(j).

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were

24


--------------------------------------------------------------------------------


terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pricing Grid”:  the pricing grid attached to this Agreement as Annex A.

“Printpool Honsel Acquisition”: the acquisition of the shares of Printpool
Honsel GmbH and certain related companies by Scientific Games Germany GmbH
pursuant to the Public Deed dated October 5, 2004 for total consideration of up
to €22,500,000 plus additional amounts related to certain balance sheet
adjustments and interest.

“Prior Credit Agreement”:  the Amended and Restated Credit Agreement, dated as
of November 6, 2003 (as amended, supplemented or otherwise modified prior to the
Effective Date), among the Borrower, the several banks and other financial
institutions from time to time parties thereto, Bear, Stearns & Co. Inc., as
sole lead arranger and sole bookrunner, Deutsche Bank Securities Inc. and Credit
Suisse First Boston, as co-arrangers and co-documentation agents, Bear Stearns
Corporate Lending Inc., as syndication agent, and The Bank of New York, as
administrative agent.

“Projections”:  as defined in Section 7.2(c).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Racing Venue Acquisition”:  the purchase of assets by the Borrower of a
domestic parimutuel business (identified to the Administrative Agent prior to
the First Restatement Effective Date) from a limited partnership on terms and
conditions satisfactory to the Borrower.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Reference Lender”:  JPMorgan Chase Bank, N.A.

“Refunded Swingline Loans”:  as defined in Section 3.4.

“Refunding Date”:  as defined in Section 3.4.

“Register”:  as defined in Section 11.6.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

25


--------------------------------------------------------------------------------


“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 4.2(c) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to make a Permitted Acquisition or to acquire or repair fixed or
capital assets or develop software useful in its business, provided that the
cost of any such software development is capitalized on the Borrower’s balance
sheet in accordance with GAAP.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to make a Permitted Acquisition or to
acquire or repair fixed or capital assets or develop software useful in its
business, provided that the cost of any such software development is capitalized
on the Borrower’s balance sheet in accordance with GAAP.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair fixed or capital assets or develop
software useful in its business or make a Permitted Acquisition with all or any
portion of the relevant Reinvestment Deferred Amount.

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, and
advisors and trustees of such Person and such Person’s Affiliates.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Tranche C Term Loans then
outstanding, (b) the aggregate unpaid principal amount of the Tranche D Term
Loans then outstanding, (c) the aggregate unpaid principal amount of the
Tranche E Term Loans then outstanding and  (d) the Total Revolving Commitments
then in effect (or, if the Revolving Commitments under a

26


--------------------------------------------------------------------------------


Revolving Facility have been terminated, the Total Revolving Extensions of
Credit under such Revolving Facility then outstanding).

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date”:  as defined in Section 4.16(a).

“Responsible Officer”:  the chief executive officer, president, general counsel,
chief financial officer,  treasurer or chief accounting officer of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer or chief accounting officer of the Borrower.

“Restatement Effective Date”:  as defined in the Amendment and Restatement
Agreement.

“Restatement Transactions”:  collectively:  (a) the execution, delivery and
performance by the Borrower of the Amendment and Restatement Agreement and the
consummation of the transactions contemplated thereby, including the borrowing
of the Tranche E Term Loans and the application of the proceeds thereof and
(b) the transactions referred to in clauses (c), (d) and (f) of the definition
of “Transactions”.

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock of the Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Capital Stock of the Borrower or any
Subsidiary.

“Revolving Commitment”:  a Dollar Revolving Commitment or a Multicurrency
Revolving Commitment.

“Revolving Commitment Period”:  the period from and including the Effective Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  Dollar Revolving Extensions of Credit or
Multicurrency Revolving Extensions of Credit (or both), as applicable.

“Revolving Facility”:  the Dollar Revolving Facility or the Multicurrency
Revolving Facility.

“Revolving Lender”:  a Dollar Revolving Lender or a Multicurrency Revolving
Lender.

27


--------------------------------------------------------------------------------


“Revolving Loan”:  a Dollar Revolving Loan or a Multicurrency Revolving Loan.

“Revolving Percentage”:  a Dollar Revolving Percentage or a Multicurrency
Revolving Percentage, as applicable.

“Revolving Termination Date”:  December 23, 2009.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment and Restatement Agreement”:  as defined in the recitals
hereto.

“Second Restatement Effective Date”:  July 7, 2006, the date on which the
conditions specified in Section 5 of the Second Amendment and Restatement
Agreement were satisfied.

“Secured Surety Bond”: as defined in Section 8.3(q).

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Senior Subordinated Notes”:  the unsecured Senior Subordinated Notes due 2012
of the Borrower to be issued on or about the Effective Date in an aggregate
principal amount of $200,000,000.

“Senior Subordinated Securities”:  (a) the Existing Subordinated Notes, (b) the
Senior Subordinated Notes, (c) the Convertible Senior Subordinated Debentures
and (d) any Permitted Additional Subordinated Debt.

“Senior Subordinated Securities Indentures”:  the indentures entered into by the
Borrower and certain of its Subsidiaries in connection with the issuance of the
Senior Subordinated Securities, together with all instruments and other
agreements entered into by the Borrower or such Subsidiaries in connection
therewith.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and

28


--------------------------------------------------------------------------------


matured, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition,
(i) ”debt” means liability on a “claim”, and (ii) ”claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in any of the Senior Subordinated
Securities Indentures.

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Person that was a Lender or any
affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Person or affiliate, as
the case may be, and the Borrower, by notice to the Administrative Agent, as a
Specified Hedge Agreement, and any other Hedge Agreements listed on
Schedule 1.1(b) without giving effect to any extension of the termination or
maturity date thereof.  The designation of any Hedge Agreement as a Specified
Hedge Agreement shall not create in favor of the Agent, such Person or affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Subsidiary Guarantor
under the Guarantee and Collateral Agreement.

“Subject Properties”:  as defined in Section 5.17(a).

“Subsidiary”:  as to any Person, (a) a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person and (b) any other Person the
accounts of which are required to be consolidated with those of such Person in
such Person’s consolidated financial statements in accordance with GAAP if
prepared at the date of determination.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”:  a Subsidiary that (i) is a Domestic Subsidiary that is
a Wholly Owned Subsidiary, (ii) provides a guarantee of any Indebtedness of the
Borrower (other than the Loans) or any other Subsidiary Guarantor that is a
Domestic Subsidiary if the aggregate principal amount of all such Indebtedness
of the Borrower and such Subsidiary Guarantors guaranteed by such Subsidiary
exceeds $5,000,000, or (iii) becomes a party to the Loan Documents pursuant to
Section 7.9(c).

29


--------------------------------------------------------------------------------


“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”:  as defined in Section 3.3.

“Swingline Participation Amount”:  as defined in Section 3.4.

“Syndication Agent”:  Bear Stearns Corporate Lending Inc., in its capacity as
syndication agent for each Facility.

“Tender Offer”:  the offer to repurchase and related consent solicitation in
respect of the Existing Subordinated Notes pursuant to the terms of the Offer to
Purchase and Solicitation of Consents dated November 24, 2004.

“Term Loan Maturity Date”:  December 23, 2009.

“Term Loan”:  a Tranche C Term Loan, a Tranche D Term Loan or a Tranche E Term
Loan.

“Title Policy”:  with respect to each Mortgaged Property, a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance.

“Total Dollar Revolving Commitments”:  at any time, the aggregate amount of the
Dollar Revolving Commitments of all the Dollar Revolving Lenders.

“Total Dollar Revolving Extensions of Credit”:  at any time, the aggregate
amount of the Dollar Revolving Extensions of Credit of the Dollar Revolving
Lenders outstanding at such time.

“Total Multicurrency Revolving Commitments”:  at any time, the aggregate amount
of the Multicurrency Revolving Commitments of all the Multicurrency Revolving
Lenders.

“Total Multicurrency Revolving Extensions of Credit”:  at any time, the
aggregate amount of the Multicurrency Revolving Extensions of Credit of the
Multicurrency Revolving Lenders outstanding at such time.

“Total Revolving Commitments”:  the Total Dollar Revolving Commitments or Total
Multicurrency Revolving Commitments (or both), as the context requires.

“Total Revolving Extensions of Credit”:  at any time, the Total Dollar Revolving
Extensions of Credit or the Total Multicurrency Revolving Extensions of Credit
(or both), as the context requires.

30


--------------------------------------------------------------------------------


“Tranche C Term Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make a Tranche C Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Tranche C Term
Commitment” with respect to such Lender on Schedule 2.1A.  The original
aggregate amount of the Tranche C Term Commitments is $100,000,000.

“Tranche C Term Lender”:  each Lender that has a Tranche C Term Commitment or
that holds a Tranche C Term Loan.

“Tranche C Term Loan”:  a Loan made on the First Restatement Effective Date
pursuant to Section 2.1 of the 2004 Credit Agreement, as amended as of the First
Restatement Effective Date.

“Tranche C Term Percentage”:  as to any Lender, the percentage which the
aggregate principal amount of such Lender’s Tranche C Term Loans then
outstanding constitutes of the aggregate principal amount of the Tranche C Term
Loans then outstanding.

“Tranche D Term Commitment”:  as defined in Section 3 of the Second Amendment
and Restatement Agreement.

“Tranche D Term Lender”:  each Lender that has a Tranche D Term Commitment or
that holds a Tranche D Term Loan.

“Tranche D Term Loan”:  a Loan made on the Second Restatement Effective Date
pursuant to the Second Amendment and Restatement Agreement.

“Tranche D Term Percentage”:  as to any Tranche D Term Lender at any time, the
percentage which such Lender’s Tranche D Term Commitment then constitutes of the
aggregate Tranche D Term Commitments (or, at any time after the borrowing of the
Tranche D Term Loans, the percentage which the aggregate principal amount of
such Lender’s Tranche D Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche D Term Loans then outstanding).

“Tranche E Term Commitment”:  as defined in Section 3 of the Amendment and
Restatement Agreement.

“Tranche E Term Lender”:  each Lender that has a Tranche E Term Commitment or
that holds a Tranche E Term Loan.

“Tranche E Term Loan”:  a Loan made on the Restatement Effective Date pursuant
to the Amendment and Restatement Agreement.

“Tranche E Term Percentage”:  as to any Tranche E Term Lender at any time, the
percentage which such Lender’s Tranche E Term Commitment then constitutes of the
aggregate Tranche E Term Commitments (or, at any time after the borrowing of the
Tranche E Term Loans, the percentage which the aggregate principal amount of
such Lender’s Tranche E Term

31


--------------------------------------------------------------------------------


Loans then outstanding constitutes of the aggregate principal amount of the
Tranche E Term Loans then outstanding).

“Transactions”:  collectively, (a) the issuance of the Senior Subordinated
Notes, (b) the issuance of the Convertible Senior Subordinated Debentures,
(c) the execution, delivery and performance by each Loan Party of the Loan
Documents to which it is or is to be a party, (d) the borrowing of Loans and the
use of the proceeds thereof, including the repayment in full of all obligations
under and termination of the Prior Credit Agreement on the Effective Date, (e)
the consummation of the Tender Offer, (f) the issuance of Letters of Credit, (g)
the consummation of the Convertible Debentures Options Transactions, (h) the
consummation of the transactions contemplated by any of the foregoing and (i)
the payment of fees and expenses in connection with the foregoing.

“Transfer Transactions”:  collectively, (a) the transfer by Scientific Games
Online Entertainment Systems, Inc., a Delaware corporation and a Subsidiary
Guarantor (“OES”), to Scientific Games Holdings Limited, a company limited by
shares registered in Ireland and a Non-Guarantor Subsidiary (“SGHL”), of 100% of
its ownership in the foreign contracts and intellectual property described on
Schedule 1.1(c) in exchange for a promissory note issued by SGHL (the “Initial
Note”); (b) after the completion of the transaction described in clause (a) of
this definition, the transfer by SGHL to Scientific Games Worldwide Limited, a
company limited by shares registered in Ireland and a Non-Guarantor Subsidiary
(“SGWL”), of the foreign contracts described on Schedule 1.1(c) as a result of
which the Initial Note will be cancelled and exchanged for promissory notes
issued by SGHL and SGWL in favor of OES in an aggregate principal amount of
$1,500,000; (c) the transfer by the Borrower to SGHL of 100% of the issued and
outstanding Capital Stock of Scientific Games Chile Limitada, a Chilean limited
company and a Non-Guarantor Subsidiary (“SG Chile”); and (d) the distribution by
Scientific Games Finance Corporation, a Delaware corporation and Subsidiary
Guarantor (“SGFC”), to the Borrower of the promissory notes issued by SG Chile
described on Schedule 1.1(c), which promissory notes the Borrower will
subsequently transfer to SGHL.

“Transferee”:  any Assignee or Participant.

“2004 Credit Agreement”:  as defined in the recitals hereto.

“2006 Acquisitions”: the Global Draw Acquisition and the Racing Venue
Acquisition.

“2006 JV Contribution”:  the contribution by the Borrower and certain
Subsidiaries of the assets and stock described on Schedule 8.5 to the joint
venture described on such Schedule in exchange for a minority equity interest in
such joint venture.

 “Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

“United States”:  the United States of America.

32


--------------------------------------------------------------------------------


“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.


1.2  OTHER DEFINITIONAL PROVISIONS.  (A)  UNLESS OTHERWISE SPECIFIED THEREIN,
ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN
THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED
PURSUANT HERETO OR THERETO.


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, (V) THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL” AND (VI) REFERENCES TO
AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED,
BE DEEMED TO REFER TO SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED,
SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME (SUBJECT TO ANY
APPLICABLE RESTRICTIONS HEREUNDER).


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTRAL FORMS.


(E)  ANY REFERENCE TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS.


1.3  CURRENCY CONVERSION.  (A)  IF MORE THAN ONE CURRENCY OR CURRENCY UNIT ARE
AT THE SAME TIME RECOGNIZED BY THE CENTRAL BANK OF ANY COUNTRY AS THE LAWFUL
CURRENCY OF THAT COUNTRY, THEN (I) ANY REFERENCE IN THE LOAN DOCUMENTS TO, AND
ANY OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS IN, THE CURRENCY OF THAT
COUNTRY SHALL BE TRANSLATED INTO OR PAID IN THE CURRENCY OR CURRENCY UNIT OF
THAT COUNTRY DESIGNATED BY THE ADMINISTRATIVE AGENT AND (II) ANY TRANSLATION
FROM ONE CURRENCY OR CURRENCY UNIT TO ANOTHER SHALL BE AT THE OFFICIAL RATE OF
EXCHANGE RECOGNIZED BY THE CENTRAL BANK FOR CONVERSION OF THAT CURRENCY OR
CURRENCY UNIT INTO THE OTHER, ROUNDED UP OR DOWN BY THE ADMINISTRATIVE AGENT AS
IT DEEMS APPROPRIATE.


(B)  IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS AGREEMENT SHALL BE
AMENDED (AND EACH PARTY HERETO AGREES TO ENTER INTO ANY SUPPLEMENTAL AGREEMENT
NECESSARY TO

33


--------------------------------------------------------------------------------



EFFECT ANY SUCH AMENDMENT) TO THE EXTENT THAT THE ADMINISTRATIVE AGENT
DETERMINES SUCH AMENDMENT TO BE NECESSARY TO REFLECT THE CHANGE IN CURRENCY AND
TO PUT THE LENDERS IN THE SAME POSITION, SO FAR AS POSSIBLE, THAT THEY WOULD
HAVE BEEN IN IF NO CHANGE IN CURRENCY HAD OCCURRED.


SECTION 2.  AMOUNT AND TERMS OF AND TERM LOANS


2.1  TRANCHE E TERM COMMITMENTS; TRANCHE C TERM LOANS AND TRANCHE D TERM LOANS. 
(A)  THE TRANCHE C TERM LOANS AND THE TRANCHE D TERM LOANS THAT ARE OUTSTANDING
UNDER THE EXISTING CREDIT AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE REMAIN
OUTSTANDING HEREUNDER.  THE TRANCHE C TERM COMMITMENTS AND THE TRANCHE D TERM
COMMITMENTS HAVE TERMINATED.  THE TRANCHE C TERM LOANS AND THE TRANCHE D TERM
LOANS MAY FROM TIME TO TIME BE EUROCURRENCY LOANS OR BASE RATE LOANS, AS
DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 4.3.


(B)  THE TRANCHE E TERM LOANS MADE PURSUANT TO THE AMENDMENT AND RESTATEMENT
AGREEMENT REMAIN OUTSTANDING HEREUNDER.  THE TRANCHE E TERM COMMITMENTS HAVE
TERMINATED.  THE TRANCHE E TERM LOANS MAY FROM TIME TO TIME BE EUROCURRENCY
LOANS OR BASE RATE LOANS, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 4.3.


2.2  PROCEDURE FOR TRANCHE E TERM LOAN BORROWING.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, (A) ONE BUSINESS
DAY PRIOR TO THE REQUESTED BORROWING DATE, IF ALL REQUESTED LOANS ARE TO BE MADE
AS BASE RATE LOANS, FOR (B) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING
DATE, IF ANY OF THE REQUESTED LOANS ARE TO BE EUROCURRENCY LOANS) REQUESTING
THAT THE TRANCHE E TERM LENDERS MAKE THE TRANCHE E TERM LOANS AND SPECIFYING
(I) THE AMOUNT AND TYPE OF TRANCHE E TERM LOANS TO BE BORROWED, (II) THE
REQUESTED BORROWING DATE AND (III) IN THE CASE OF EUROCURRENCY LOANS, THE LENGTH
OF THE INTEREST PERIOD THEREFOR.  UPON RECEIPT OF SUCH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH TRANCHE E TERM LENDER THEREOF.  NOT LATER THAN
12:00 NOON, NEW YORK CITY TIME, ON THE REQUESTED BORROWING DATE EACH TRANCHE E
TERM LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING
OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE TRANCHE E TERM LOAN
OR TRANCHE E TERM LOANS TO BE MADE BY SUCH LENDER.  THE ADMINISTRATIVE AGENT
SHALL CREDIT THE ACCOUNT OF THE BORROWER ON THE BOOKS OF SUCH OFFICE OF THE
ADMINISTRATIVE AGENT WITH THE AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE TRANCHE E TERM LENDERS IN IMMEDIATELY AVAILABLE
FUNDS.


2.3  REPAYMENT OF TERM LOANS.


(A)  THE TRANCHE C TERM LOAN OF EACH LENDER SHALL BE REPAID BY THE BORROWER IN
QUARTERLY INSTALLMENTS ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF
EACH YEAR, COMMENCING ON THE FIRST SUCH DATE THAT OCCURS AFTER THE BORROWING
DATE FOR THE TRANCHE C TERM LOANS, EACH OF WHICH SHALL BE IN AN AMOUNT EQUAL TO
THE PRODUCT OF (I) SUCH LENDER’S TRANCHE C TERM PERCENTAGE MULTIPLIED BY (II) AN
AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF TRANCHE C TERM LOANS MADE ON THE
BORROWING DATE THEREFOR MULTIPLIED BY (III) 0.25%; PROVIDED THAT THE LAST SUCH

34


--------------------------------------------------------------------------------



INSTALLMENT SHALL BE DUE ON THE TERM LOAN MATURITY DATE IN AN AMOUNT EQUAL TO
THE REMAINING PRINCIPAL AMOUNT OF TRANCHE C TERM LOANS.


(B)  THE TRANCHE D TERM LOAN OF EACH LENDER SHALL BE REPAID BY THE BORROWER IN
QUARTERLY INSTALLMENTS ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF
EACH YEAR, COMMENCING ON THE FIRST SUCH DATE THAT OCCURS AFTER THE BORROWING
DATE FOR THE TRANCHE D TERM LOANS, EACH OF WHICH SHALL BE IN AN AMOUNT EQUAL TO
THE PRODUCT OF (I) SUCH LENDER’S TRANCHE D TERM PERCENTAGE MULTIPLIED BY (II) AN
AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF TRANCHE D TERM LOANS MADE ON THE
BORROWING DATE THEREFOR MULTIPLIED BY (III) 0.25%; PROVIDED THAT THE LAST SUCH
INSTALLMENT SHALL BE DUE ON THE TERM LOAN MATURITY DATE IN AN AMOUNT EQUAL TO
THE REMAINING PRINCIPAL AMOUNT OF TRANCHE D TERM LOANS.


(C)  THE TRANCHE E TERM LOAN OF EACH LENDER SHALL BE REPAID BY THE BORROWER IN
QUARTERLY INSTALLMENTS ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF
EACH YEAR, COMMENCING ON THE FIRST SUCH DATE THAT OCCURS AFTER THE BORROWING
DATE FOR THE TRANCHE E TERM LOANS, EACH OF WHICH SHALL BE IN AN AMOUNT EQUAL TO
THE PRODUCT OF (I) SUCH LENDER’S TRANCHE E TERM PERCENTAGE MULTIPLIED BY (II) AN
AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF TRANCHE E TERM LOANS MADE ON THE
BORROWING DATE THEREFOR MULTIPLIED BY (III) 0.25%; PROVIDED THAT THE LAST SUCH
INSTALLMENT SHALL BE DUE ON THE TERM LOAN MATURITY DATE IN AN AMOUNT EQUAL TO
THE REMAINING PRINCIPAL AMOUNT OF TRANCHE E TERM LOANS.


2.4  INCREMENTAL TERM LOANS.  THE BORROWER MAY AT ANY TIME OR FROM TIME TO TIME,
BY NOTICE TO THE ADMINISTRATIVE AGENT (WHEREUPON THE ADMINISTRATIVE AGENT SHALL
PROMPTLY DELIVER A COPY TO EACH OF THE LENDERS), REQUEST ONE OR MORE ADDITIONAL
TRANCHES OF TERM LOANS (THE “INCREMENTAL TERM LOANS”); PROVIDED THAT (I) BOTH AT
THE TIME OF ANY SUCH REQUEST AND UPON THE EFFECTIVENESS OF ANY INCREMENTAL TERM
LOAN AMENDMENT REFERRED TO BELOW, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST
AND, AT THE TIME THAT ANY SUCH INCREMENTAL TERM LOAN IS MADE (AND AFTER GIVING
EFFECT THERETO), NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND (II) THE
BORROWER SHALL BE IN COMPLIANCE WITH SECTION 8.1 AND THE CONSOLIDATED SENIOR
DEBT RATIO AND THE CONSOLIDATED LEVERAGE RATIO SHALL BE AT LEAST 0.25 BELOW THE
THEN CURRENT LEVEL REQUIRED BY SECTION 8.1, DETERMINED ON A PRO FORMA BASIS AS
IF SUCH INCREMENTAL TERM LOANS HAD BEEN OUTSTANDING ON THE LAST DAY OF THE MOST
RECENT FISCAL QUARTER FOR TESTING COMPLIANCE THEREWITH (AND, AS APPLICABLE, AS
IF SUCH INCREMENTAL TERM LOANS HAD BEEN OUTSTANDING DURING THE PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS THEN ENDED).  EACH TRANCHE OF INCREMENTAL TERM LOANS
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT LESS THAN $25,000,000 (OR,
IF LESS, THE REMAINING UNUSED AMOUNT OF THE TOTAL INCREMENTAL TERM LOANS
PERMITTED HEREBY).  THE INCREMENTAL TERM LOANS (A) SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $100,000,000, (B) SHALL RANK PARI PASSU IN RIGHT
OF PAYMENT AND OF SECURITY WITH THE REVOLVING LOANS AND THE TERM LOANS, (C)
SHALL NOT MATURE EARLIER THAN THE TERM LOAN MATURITY DATE (BUT MAY, SUBJECT TO
CLAUSE (D) BELOW, HAVE AMORTIZATION PRIOR TO SUCH DATE), (D) SHALL NOT HAVE A
WEIGHTED AVERAGE LIFE THAT IS SHORTER THAN THE REMAINING WEIGHTED AVERAGE LIFE
OF THE TERM LOANS, AND (E) EXCEPT AS SET FORTH ABOVE, SHALL BE TREATED
SUBSTANTIALLY THE SAME AS (AND IN ANY EVENT NO MORE FAVORABLY THAN) THE TERM
LOANS (IN EACH CASE, INCLUDING WITH RESPECT TO MANDATORY AND VOLUNTARY
PREPAYMENTS); PROVIDED THAT (I) THE TERMS AND CONDITIONS APPLICABLE TO
INCREMENTAL TERM LOANS MATURING AFTER THE TERM LOAN MATURITY DATE MAY PROVIDE
FOR MATERIAL ADDITIONAL OR DIFFERENT FINANCIAL OR OTHER COVENANTS OR

35


--------------------------------------------------------------------------------



PREPAYMENT REQUIREMENTS APPLICABLE ONLY DURING PERIODS AFTER THE TERM LOAN
MATURITY DATE AND (II) THE INCREMENTAL TERM LOANS MAY BE PRICED DIFFERENTLY THAN
THE TERM LOANS.  EACH NOTICE SHALL SET FORTH THE REQUESTED AMOUNT AND PROPOSED
TERMS OF THE RELEVANT INCREMENTAL TERM LOANS.  EACH EXISTING LENDER SHALL BE
AFFORDED THE OPPORTUNITY, BUT SHALL NOT BE REQUIRED, TO PROVIDE A RATABLE SHARE
(INCLUDING A SHARE OF ANY INCREMENTAL TERM LOANS NOT SUBSCRIBED TO BY OTHER
EXISTING LENDERS) OF ANY INCREMENTAL TERM LOANS.  IN THE EVENT THAT EXISTING
LENDERS PROVIDE COMMITMENTS IN AN AGGREGATE AMOUNT LESS THAN THE TOTAL AMOUNT OF
THE INCREMENTAL TERM LOANS REQUESTED BY THE BORROWER, THE BORROWER MAY ARRANGE
FOR ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (ANY SUCH BANK OR OTHER
FINANCIAL INSTITUTION BEING CALLED AN “ADDITIONAL LENDER”) TO EXTEND COMMITMENTS
TO PROVIDE INCREMENTAL TERM LOANS IN AN AGGREGATE AMOUNT EQUAL TO THE
UNSUBSCRIBED AMOUNT.  COMMITMENTS IN RESPECT OF INCREMENTAL TERM LOANS SHALL
BECOME COMMITMENTS UNDER THIS AGREEMENT PURSUANT TO AN AMENDMENT (AN
“INCREMENTAL TERM LOAN AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE
OTHER LOAN DOCUMENTS, EXECUTED BY THE BORROWER, EACH LENDER AGREEING TO PROVIDE
SUCH COMMITMENT, IF ANY, EACH ADDITIONAL LENDER, IF ANY, AND THE ADMINISTRATIVE
AGENT.  THE INCREMENTAL TERM LOAN AMENDMENT MAY, WITHOUT THE CONSENT OF ANY
OTHER LENDERS, EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS OF THIS SECTION.  THE
EFFECTIVENESS OF ANY INCREMENTAL TERM LOAN AMENDMENT SHALL BE SUBJECT TO THE
SATISFACTION ON THE DATE THEREOF OF EACH OF THE CONDITIONS SET FORTH IN
SECTION 6.2 (IT BEING UNDERSTOOD THAT ALL REFERENCES TO THE DATE OF “ANY
EXTENSION OF CREDIT” IN SUCH SECTION 6.2 SHALL BE DEEMED TO REFER TO THE
EFFECTIVE DATE OF SUCH INCREMENTAL TERM LOAN AMENDMENT) AND SUCH OTHER
CONDITIONS AS THE PARTIES THERETO SHALL AGREE.  NO LENDER SHALL BE OBLIGATED TO
PROVIDE ANY INCREMENTAL TERM LOANS, UNLESS IT SO AGREES.


SECTION 3.  AMOUNT AND TERMS OF REVOLVING COMMITMENTS


3.1  REVOLVING COMMITMENTS.  (A)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
EACH DOLLAR REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS
DENOMINATED IN DOLLARS (“DOLLAR REVOLVING LOANS”) TO THE BORROWER FROM TIME TO
TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S DOLLAR REVOLVING
PERCENTAGE OF THE SUM OF (I) THE DOLLAR L/C OBLIGATIONS THEN OUTSTANDING AND
(II) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS THEN OUTSTANDING,
DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S DOLLAR REVOLVING COMMITMENT. 
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH MULTICURRENCY REVOLVING LENDER
SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS DENOMINATED IN DOLLARS OR A
FOREIGN CURRENCY (“MULTICURRENCY REVOLVING LOANS”) TO THE BORROWER FROM TIME TO
TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S MULTICURRENCY
REVOLVING PERCENTAGE OF THE MULTICURRENCY L/C OBLIGATIONS THEN OUTSTANDING, DOES
NOT EXCEED THE AMOUNT OF SUCH LENDER’S MULTICURRENCY REVOLVING COMMITMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN NO
EVENT MAY REVOLVING LOANS BE BORROWED UNDER A REVOLVING FACILITY IF, AFTER
GIVING EFFECT THERETO (AND TO ANY CONCURRENT REPAYMENT OR PREPAYMENT OF
REVOLVING LOANS), THE TOTAL REVOLVING EXTENSIONS OF CREDIT UNDER SUCH REVOLVING
FACILITY WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS AT SUCH TIME UNDER SUCH
REVOLVING FACILITY.  DURING THE REVOLVING COMMITMENT PERIOD, THE BORROWER MAY
USE THE REVOLVING COMMITMENTS BY BORROWING, PREPAYING AND

36


--------------------------------------------------------------------------------



REBORROWING THE REVOLVING LOANS UNDER THE RELEVANT REVOLVING FACILITY, IN WHOLE
OR IN PART, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. THE
REVOLVING LOANS MAY FROM TIME TO TIME BE EUROCURRENCY LOANS OR BASE RATE LOANS,
AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTIONS 3.2 AND 4.3; PROVIDED THAT MULTICURRENCY REVOLVING
LOANS DENOMINATED IN A FOREIGN CURRENCY MAY ONLY BE EUROCURRENCY LOANS.


(B)   THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE REVOLVING
TERMINATION DATE.


3.2  PROCEDURE FOR REVOLVING LOAN BORROWING.  (A)  THE BORROWER MAY BORROW UNDER
SECTION 3.1 DURING THE REVOLVING COMMITMENT PERIOD ON ANY BUSINESS DAY, PROVIDED
THAT THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (A
“BORROWING REQUEST”)  BY TELEPHONE (WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME (OR, IN THE CASE OF
A MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY, 12:00 NOON,
LONDON TIME), (A) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN
THE CASE OF EUROCURRENCY LOANS, OR (B) ONE BUSINESS DAY PRIOR TO THE REQUESTED
BORROWING DATE, IN THE CASE OF BASE RATE LOANS), SPECIFYING (I) WHETHER THE
REQUESTED BORROWING IS A BORROWING UNDER THE DOLLAR REVOLVING FACILITY OR THE
MULTICURRENCY REVOLVING FACILITY, PROVIDED THAT REVOLVING LOANS DENOMINATED IN A
FOREIGN CURRENCY MAY ONLY BE BORROWED UNDER THE MULTICURRENCY REVOLVING
FACILITY, (II) THE AMOUNT AND TYPE OF REVOLVING LOANS TO BE BORROWED, (III) THE
REQUESTED BORROWING DATE, (IV) IN THE CASE OF EUROCURRENCY LOANS, THE RESPECTIVE
AMOUNTS OF EACH SUCH TYPE OF REVOLVING LOAN, THE RESPECTIVE CURRENCY THEREFOR
AND THE RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIOD THEREFOR, AND (V) THE
LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISTRIBUTED. SUCH TELEPHONIC REQUEST SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


(B)   EACH BORROWING UNDER A REVOLVING FACILITY SHALL BE IN AN AMOUNT EQUAL TO
(X) IN THE CASE OF BASE RATE LOANS, $1,000,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF (OR, IF THE THEN AGGREGATE AVAILABLE REVOLVING COMMITMENTS
UNDER THE RELEVANT REVOLVING FACILITY ARE LESS THAN $100,000, SUCH LESSER
AMOUNT), (Y) IN THE CASE OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS,
$3,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF OR (Z) IN THE CASE
OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, THE FOREIGN
CURRENCY EQUIVALENT OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; PROVIDED THAT THE SWINGLINE LENDER MAY REQUEST, ON BEHALF OF THE
BORROWER, BORROWINGS UNDER THE DOLLAR REVOLVING COMMITMENTS THAT ARE BASE RATE
LOANS IN OTHER AMOUNTS PURSUANT TO SECTION 3.4.


(C)   UPON RECEIPT OF ANY SUCH BORROWING REQUEST FROM THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH APPLICABLE REVOLVING LENDER OF
THE REQUESTED CURRENCY AND AGGREGATE AMOUNT (IN BOTH THE REQUESTED CURRENCY AND
DOLLARS) OF SUCH BORROWING.  EACH REVOLVING LENDER WILL MAKE THE AMOUNT OF ITS
PRO RATA SHARE OF EACH SUCH BORROWING, WHICH SHALL BE BASED ON ITS REVOLVING
PERCENTAGE UNDER THE RELEVANT REVOLVING FACILITY, AS APPLICABLE, AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWER (I) IN THE CASE OF
DOLLARS, AT THE FUNDING OFFICE PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE
BORROWING

37


--------------------------------------------------------------------------------



DATE REQUESTED BY THE BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT OR (II) IN THE CASE OF A FOREIGN CURRENCY, BY WIRE TRANSFER
PRIOR TO 11:00 A.M., LONDON TIME, ON THE BORROWING DATE REQUESTED BY THE
BORROWER TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY
IT FOR SUCH PURPOSES BY NOTICE TO THE MULTICURRENCY REVOLVING LENDERS IN
IMMEDIATELY AVAILABLE FUNDS.  SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE
BORROWER BY THE ADMINISTRATIVE AGENT CREDITING THE ACCOUNT OF THE BORROWER, (I)
IN THE CASE OF DOLLARS, ON THE BOOKS OF SUCH FUNDING OFFICE, OR (II) IN THE CASE
OF A FOREIGN CURRENCY, IN ACCORDANCE WITH INSTRUCTIONS PROVIDED BY THE BORROWER,
IN EACH CASE WITH THE AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REVOLVING LENDERS AND IN LIKE FUNDS AS RECEIVED BY
THE ADMINISTRATIVE AGENT.


3.3  SWINGLINE COMMITMENT.  (A)  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE
SWINGLINE LENDER AGREES TO MAKE A PORTION OF THE CREDIT OTHERWISE AVAILABLE TO
THE BORROWER UNDER THE DOLLAR REVOLVING COMMITMENTS FROM TIME TO TIME DURING THE
REVOLVING COMMITMENT PERIOD BY MAKING SWING LINE LOANS DENOMINATED IN DOLLARS
(“SWINGLINE LOANS”) TO THE BORROWER; PROVIDED THAT (I) THE AGGREGATE PRINCIPAL
AMOUNT OF SWINGLINE LOANS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE SWINGLINE
COMMITMENT THEN IN EFFECT (NOTWITHSTANDING THAT THE SWINGLINE LOANS OUTSTANDING
AT ANY TIME, WHEN AGGREGATED WITH THE SWINGLINE LENDER’S OTHER OUTSTANDING
DOLLAR REVOLVING EXTENSIONS OF CREDIT HEREUNDER, MAY EXCEED THE SWINGLINE
COMMITMENT THEN IN EFFECT), (II) THE BORROWER SHALL NOT REQUEST, AND THE
SWINGLINE LENDER SHALL NOT MAKE, ANY SWINGLINE LOAN IF, AFTER GIVING EFFECT TO
THE MAKING OF SUCH SWINGLINE LOAN, THE AGGREGATE AMOUNT OF THE AVAILABLE
REVOLVING COMMITMENTS UNDER THE DOLLAR REVOLVING FACILITY WOULD BE LESS THAN
ZERO AND (III) THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE
LOAN TO REFINANCE AN EXISTING SWINGLINE LOAN.  DURING THE REVOLVING COMMITMENT
PERIOD, THE BORROWER MAY USE THE SWINGLINE COMMITMENT BY BORROWING, REPAYING AND
REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  SWINGLINE
LOANS SHALL BE BASE RATE LOANS ONLY.


(B)  THE BORROWER SHALL REPAY TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING TERMINATION DATE
AND THE 30TH DAY AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT, DURING EACH
CALENDAR MONTH, THERE SHALL BE AT LEAST TWO CONSECUTIVE BUSINESS DAYS DURING
WHICH THE OUTSTANDING BALANCE OF THE SWINGLINE LOANS SHALL BE ZERO.


3.4  PROCEDURE FOR SWINGLINE BORROWING; REFUNDING OF SWINGLINE LOANS.  (A)  
WHENEVER THE BORROWER DESIRES THAT THE SWINGLINE LENDER MAKE SWINGLINE LOANS IT
SHALL GIVE THE SWINGLINE LENDER IRREVOCABLE TELEPHONIC NOTICE CONFIRMED PROMPTLY
IN WRITING (WHICH TELEPHONIC NOTICE MUST BE RECEIVED BY THE SWINGLINE LENDER NOT
LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE PROPOSED BORROWING DATE),
SPECIFYING (I) THE AMOUNT TO BE BORROWED AND (II) THE REQUESTED BORROWING DATE
(WHICH SHALL BE A BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD).  EACH
BORROWING UNDER THE SWINGLINE COMMITMENT SHALL BE IN AN AMOUNT EQUAL TO $250,000
OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  NOT LATER THAN 3:00 P.M.,
NEW YORK CITY TIME, ON THE BORROWING DATE SPECIFIED IN A NOTICE IN RESPECT OF
SWINGLINE LOANS, THE SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO
THE AMOUNT OF THE SWINGLINE LOAN TO BE MADE BY THE SWINGLINE LENDER.  THE
ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH SWINGLINE

38


--------------------------------------------------------------------------------



LOAN AVAILABLE TO THE BORROWER ON SUCH BORROWING DATE BY DEPOSITING SUCH
PROCEEDS IN THE ACCOUNT OF THE BORROWER WITH THE ADMINISTRATIVE AGENT ON SUCH
BORROWING DATE IN IMMEDIATELY AVAILABLE FUNDS.


(B)   THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S NOTICE
GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY TIME,
REQUEST EACH DOLLAR REVOLVING LENDER TO MAKE, AND EACH DOLLAR REVOLVING LENDER
HEREBY AGREES TO MAKE, A DOLLAR REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH
LENDER’S DOLLAR REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE
LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE,
TO REPAY THE SWINGLINE LENDER.  EACH DOLLAR REVOLVING LENDER SHALL MAKE THE
AMOUNT OF SUCH DOLLAR REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT
THE FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M.,
NEW YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE
PROCEEDS OF SUCH DOLLAR REVOLVING LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY
THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER FOR APPLICATION BY THE
SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED SWINGLINE LOANS.  THE BORROWER
IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO CHARGE THE BORROWER’S ACCOUNTS
WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT AVAILABLE IN EACH SUCH ACCOUNT)
IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED SWINGLINE LOANS TO THE
EXTENT AMOUNTS RECEIVED FROM THE DOLLAR REVOLVING LENDERS ARE NOT SUFFICIENT TO
REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


(C)   IF PRIOR TO THE TIME A DOLLAR REVOLVING LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 3.4(B), ONE OF THE EVENTS DESCRIBED IN SECTION 9(F)
SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER OR IF FOR ANY
OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE DISCRETION,
DOLLAR REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 3.4(B), EACH
DOLLAR REVOLVING LENDER SHALL, ON THE DATE SUCH DOLLAR REVOLVING LOAN WAS TO
HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 3.4(B) (THE
“REFUNDING DATE”), PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE
THEN OUTSTANDING SWINGLINE LOANS BY PAYING TO THE SWINGLINE LENDER AN AMOUNT
(THE “SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH LENDER’S DOLLAR
REVOLVING PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF
SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE BEEN REPAID WITH SUCH DOLLAR
REVOLVING LOANS.


(D)   WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
DOLLAR REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE
SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE
SWINGLINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION
AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE
PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING
AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH DOLLAR REVOLVING LENDER WILL RETURN TO THE
SWINGLINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE
SWINGLINE LENDER.

39


--------------------------------------------------------------------------------



(E)   EACH DOLLAR REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO IN
SECTION 3.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 3.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH DOLLAR REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST
THE SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 6; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER; OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.


3.5  COMMITMENT FEES, ETC.  (A)   THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE
FOR THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO THE LAST DAY OF THE
REVOLVING COMMITMENT PERIOD, COMPUTED AT THE COMMITMENT FEE RATE ON THE AVERAGE
DAILY AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER UNDER EACH
REVOLVING FACILITY DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE
QUARTERLY IN ARREARS ON EACH FEE PAYMENT DATE, COMMENCING ON THE FIRST OF SUCH
DATES TO OCCUR AFTER THE DATE HEREOF.


(B)   THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND THE
ADMINISTRATIVE AGENT.


3.6  TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS.  THE BORROWER SHALL HAVE
THE RIGHT, UPON NOT LESS THAN THREE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, TO TERMINATE THE REVOLVING COMMITMENTS UNDER EITHER REVOLVING FACILITY
OR, FROM TIME TO TIME, TO REDUCE THE AMOUNT OF THE REVOLVING COMMITMENTS UNDER
EITHER REVOLVING FACILITY; PROVIDED THAT NO SUCH TERMINATION OR REDUCTION OF
REVOLVING COMMITMENTS UNDER EITHER REVOLVING FACILITY SHALL BE PERMITTED IF,
AFTER GIVING EFFECT THERETO AND TO ANY PREPAYMENTS OF THE REVOLVING LOANS OR
SWINGLINE LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE TOTAL REVOLVING
EXTENSIONS OF CREDIT UNDER SUCH REVOLVING FACILITY WOULD EXCEED THE TOTAL
REVOLVING COMMITMENTS UNDER SUCH REVOLVING FACILITY.  ANY SUCH REDUCTION SHALL
BE IN AN AMOUNT EQUAL TO $1,000,000, OR A WHOLE MULTIPLE THEREOF, AND SHALL
REDUCE PERMANENTLY THE REVOLVING COMMITMENTS UNDER THE RELEVANT REVOLVING
FACILITY THEN IN EFFECT.


3.7  L/C COMMITMENT.  (A)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH
ISSUING LENDER (IN RELIANCE ON THE AGREEMENTS SET FORTH IN SECTION 3.10(A) OF
THE REVOLVING LENDERS UNDER THE RELEVANT REVOLVING FACILITY), AGREES TO ISSUE
LETTERS OF CREDIT UNDER THE DOLLAR REVOLVING FACILITY (“DOLLAR LETTERS OF
CREDIT”) AND LETTERS OF CREDIT UNDER THE MULTICURRENCY REVOLVING FACILITY
(“MULTICURRENCY LETTERS OF CREDIT”), IN EACH CASE FOR THE ACCOUNT OF THE
BORROWER ON ANY BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD IN SUCH FORM
AS MAY BE APPROVED FROM TIME TO TIME BY SUCH ISSUING LENDER; PROVIDED THAT NO
ISSUING LENDER SHALL HAVE ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT UNDER A
REVOLVING FACILITY IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE TOTAL L/C
OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT OR (II) THE AGGREGATE AMOUNT OF THE
AVAILABLE REVOLVING COMMITMENTS UNDER SUCH REVOLVING FACILITY

40


--------------------------------------------------------------------------------



WOULD BE LESS THAN ZERO.  EACH DOLLAR LETTER OF CREDIT SHALL BE DENOMINATED IN
DOLLARS AND EACH MULTICURRENCY LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS
OR A FOREIGN CURRENCY.  EACH LETTER OF CREDIT SHALL EXPIRE NO LATER THAN THE
EARLIER OF (X) THE FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE AND (Y) THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING TERMINATION DATE (THE
“REQUIRED EXPIRY DATE”); PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TERM
MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL
IN NO EVENT EXTEND BEYOND THE REQUIRED EXPIRY DATE).  AN ISSUING LENDER MAY, IN
ITS SOLE DISCRETION, EXTEND A LETTER OF CREDIT BEYOND THE REQUIRED EXPIRY DATE,
PROVIDED THAT (I) EACH L/C PARTICIPANT’S INTEREST IN THE ISSUING LENDER’S
OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF SUCH LETTER OF CREDIT SHALL
TERMINATE AT THE CLOSE OF BUSINESS ON THE REQUIRED EXPIRY DATE (EXCEPT WITH
RESPECT TO DEMANDS FOR DRAWINGS THEREUNDER SUBMITTED PRIOR TO THAT TIME) AND
(II) SUCH ISSUING LENDER MAY, AS CONDITION TO EXTENDING SUCH LETTER OF CREDIT,
REQUIRE ADDITIONAL FEES OR COLLATERAL.


(B)   NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER OF
CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.


(C)   THE EXISTING LETTERS OF CREDIT OUTSTANDING ON THE RESTATEMENT EFFECTIVE
DATE SHALL CONSTITUTE LETTERS OF CREDIT HEREUNDER.


3.8  PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.  THE BORROWER MAY FROM TIME TO
TIME REQUEST THAT AN ISSUING LENDER ISSUE A DOLLAR LETTER OF CREDIT OR A
MULTICURRENCY LETTER OF CREDIT BY DELIVERING TO SUCH ISSUING LENDER AT ITS
ADDRESS FOR NOTICES SPECIFIED HEREIN AN APPLICATION THEREFOR, COMPLETED TO THE
SATISFACTION OF SUCH ISSUING LENDER, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND
OTHER PAPERS AND INFORMATION AS SUCH ISSUING LENDER MAY REQUEST.  UPON RECEIPT
OF ANY APPLICATION, AN ISSUING LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT OF
(I) WHETHER THE APPLICATION IS WITH RESPECT TO A DOLLAR LETTER OF CREDIT OR
MULTICURRENCY LETTER OF CREDIT AND (II) THE AMOUNT, CURRENCY, REQUESTED
EXPIRATION AND BENEFICIARY OF THE REQUESTED LETTER OF CREDIT. UPON RECEIPT OF
CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT AFTER GIVING EFFECT TO THE
REQUESTED ISSUANCE, THE AVAILABLE REVOLVING COMMITMENTS UNDER THE RELEVANT
REVOLVING FACILITY WOULD NOT BE LESS THAN ZERO, SUCH ISSUING LENDER WILL PROCESS
SUCH APPLICATION AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE THE LETTER OF CREDIT REQUESTED
THEREBY (BUT IN NO EVENT SHALL SUCH ISSUING LENDER BE REQUIRED TO ISSUE ANY
LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF THE
APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH LETTER OF
CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED TO BY SUCH
ISSUING LENDER AND THE BORROWER.  EACH ISSUING LENDER SHALL FURNISH A COPY OF
SUCH LETTER OF CREDIT TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT)
PROMPTLY FOLLOWING THE ISSUANCE THEREOF.  EACH ISSUING LENDER SHALL PROMPTLY
FURNISH TO THE ADMINISTRATIVE AGENT, WHICH SHALL IN TURN PROMPTLY FURNISH TO THE
LENDERS, NOTICE OF THE ISSUANCE OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING
LENDER (INCLUDING THE AMOUNT AND CURRENCY THEREOF).


3.9  FEES AND OTHER CHARGES.  (A)   THE BORROWER WILL PAY A FEE ON ALL
OUTSTANDING LETTERS OF CREDIT UNDER EACH REVOLVING FACILITY (DETERMINED BASED
UPON DOLLAR EQUIVALENTS IN THE CASE OF MULTICURRENCY LETTERS OF CREDIT ISSUED IN
FOREIGN CURRENCIES) AT A PER ANNUM RATE

41


--------------------------------------------------------------------------------



EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT WITH RESPECT TO EUROCURRENCY LOANS
UNDER SUCH REVOLVING FACILITY, SHARED RATABLY AMONG THE REVOLVING LENDERS UNDER
SUCH REVOLVING FACILITY.  SUCH FEES SHALL BE PAYABLE QUARTERLY IN ARREARS ON
EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE.  IN ADDITION, THE BORROWER
SHALL PAY TO THE RELEVANT ISSUING LENDER FOR ITS OWN ACCOUNT A FRONTING FEE ON
THE UNDRAWN AND UNEXPIRED AMOUNT OF EACH LETTER OF CREDIT AS AGREED BY THE
BORROWER AND THE ISSUING LENDER, PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE
PAYMENT DATE AFTER THE ISSUANCE DATE.


(B)   IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR REIMBURSE
EACH ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE
INCURRED OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING
PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT TO THE
EXTENT THAT THE FEES AND EXPENSES ASSOCIATED WITH THE ISSUANCE OF SUCH LETTER OF
CREDIT EXCEED THE FRONTING FEE THEREFOR AS SPECIFIED IN SECTION 3.9(A).


3.10  L/C PARTICIPATIONS.  (A)   EACH ISSUING LENDER IRREVOCABLY AGREES TO GRANT
AND HEREBY GRANTS TO EACH L/C PARTICIPANT, AND, TO INDUCE SUCH ISSUING LENDER TO
ISSUE OR MAINTAIN LETTERS OF CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY
AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM SUCH ISSUING
LENDER, ON THE TERMS AND CONDITIONS SET FORTH BELOW, FOR SUCH L/C PARTICIPANT’S
OWN ACCOUNT AND RISK AN UNDIVIDED INTEREST EQUAL TO (I) SUCH L/C PARTICIPANT’S
DOLLAR REVOLVING PERCENTAGE IN EACH ISSUING LENDER’S OBLIGATIONS AND RIGHTS
UNDER AND IN RESPECT OF EACH DOLLAR LETTER OF CREDIT ISSUED BY SUCH ISSUING
LENDER HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING LENDER
THEREUNDER AND (II) SUCH L/C PARTICIPANT’S MULTICURRENCY REVOLVING PERCENTAGE IN
EACH ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF EACH
MULTICURRENCY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER HEREUNDER AND THE
AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING LENDER THEREUNDER.  EACH L/C
PARTICIPANT IN RESPECT OF A LETTER OF CREDIT UNCONDITIONALLY AND IRREVOCABLY
AGREES WITH THE ISSUING LENDER IN RESPECT OF SUCH LETTER OF CREDIT THAT, IF A
DRAFT IS PAID UNDER SUCH LETTER OF CREDIT FOR WHICH SUCH ISSUING LENDER IS NOT
REIMBURSED IN FULL BY THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND OF SUCH ISSUING LENDER AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S
REVOLVING PERCENTAGE UNDER THE RELEVANT REVOLVING FACILITY OF THE AMOUNT OF SUCH
DRAFT, OR ANY PART THEREOF, THAT IS NOT SO REIMBURSED; PROVIDED THAT THE RELATED
REIMBURSEMENT OBLIGATION WITH RESPECT TO A MULTICURRENCY LETTER OF CREDIT
DENOMINATED IN A FOREIGN CURRENCY MAY BE CONVERTED TO DOLLARS PURSUANT TO
SECTION 3.11.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD SUCH AMOUNTS TO
THE RELEVANT ISSUING LENDER.


(B)   IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF AN ISSUING LENDER PURSUANT TO
SECTION 3.10(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY
SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER
THE DATE SUCH PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER ON DEMAND AN AMOUNT
EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT TIMES (II) THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT
IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH
ISSUING LENDER TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY

42


--------------------------------------------------------------------------------



SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 3.10(A) IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE RELEVANT ISSUING LENDER BY SUCH L/C PARTICIPANT WITHIN THREE
BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH ISSUING LENDER SHALL BE
ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE
TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY.  A CERTIFICATE OF SUCH
ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


(C)   WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.10(A), THE ADMINISTRATIVE AGENT OR
SUCH ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT
(WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
COLLATERAL APPLIED THERETO BY SUCH ISSUING LENDER), OR ANY PAYMENT OF INTEREST
ON ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE
MAY BE, WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY
ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY BE, SHALL BE
REQUIRED TO BE RETURNED BY THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, SUCH
L/C PARTICIPANT SHALL RETURN TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE
AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY BE, TO IT.


(D)   EACH L/C PARTICIPANT’S OBLIGATION TO PURCHASE PARTICIPATING INTERESTS
PURSUANT TO SECTION 3.10(B) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH L/C PARTICIPANT OR THE BORROWER MAY
HAVE AGAINST ANY ISSUING LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 6; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER L/C PARTICIPANT; OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.


3.11  REIMBURSEMENT OBLIGATION OF THE BORROWER.  THE BORROWER AGREES TO
REIMBURSE EACH ISSUING LENDER ON THE BUSINESS DAY NEXT SUCCEEDING THE BUSINESS
DAY ON WHICH SUCH ISSUING LENDER NOTIFIES THE BORROWER OF THE DATE AND AMOUNT OF
A DRAFT PRESENTED UNDER ANY LETTER OF CREDIT AND PAID BY SUCH ISSUING LENDER FOR
THE AMOUNT OF SUCH DRAFT SO PAID AND ANY TAXES, FEES, CHARGES OR OTHER
REASONABLE COSTS OR EXPENSES INCURRED BY SUCH ISSUING LENDER IN CONNECTION WITH
SUCH PAYMENT.  EACH SUCH PAYMENT SHALL BE MADE TO THE RELEVANT ISSUING LENDER IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, PROVIDED THAT (A) THE BORROWER MAY,
AT ITS OPTION, ELECT BY NOTICE TO SUCH ISSUING LENDER IMMEDIATELY FOLLOWING
RECEIPT OF NOTICE OF SUCH DRAFT, TO REIMBURSE A DRAFT PAID IN A FOREIGN CURRENCY
IN THE SAME FOREIGN CURRENCY AND (B) IF THE BORROWER DOES NOT MAKE SUCH
ELECTION, OR IF (NOTWITHSTANDING SUCH ELECTION) THE BORROWER DOES NOT IN FACT
REIMBURSE ANY SUCH DRAFT MADE IN A FOREIGN CURRENCY ON OR PRIOR TO THE DATE
REQUIRED PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 3.11, THEN SUCH ISSUING
LENDER SHALL CONVERT SUCH

43


--------------------------------------------------------------------------------



REIMBURSEMENT OBLIGATION INTO DOLLARS AT THE RATE OF EXCHANGE THEN AVAILABLE TO
SUCH ISSUING LENDER IN THE INTERBANK MARKET WHERE ITS FOREIGN CURRENCY EXCHANGE
OPERATIONS IN RESPECT OF SUCH FOREIGN CURRENCY ARE THEN BEING CONDUCTED AND THE
BORROWER SHALL THEREAFTER BE REQUIRED TO REIMBURSE SUCH ISSUING LENDER IN
DOLLARS FOR SUCH REIMBURSEMENT OBLIGATION (IN THE AMOUNT SO CONVERTED). 
INTEREST SHALL BE PAYABLE ON ANY SUCH AMOUNTS DENOMINATED IN DOLLARS FROM THE
DATE ON WHICH THE RELEVANT DRAFT IS PAID UNTIL THE RELEVANT ISSUING LENDER
RECEIVES PAYMENT IN FULL AT THE RATE SET FORTH IN (I) UNTIL THE BUSINESS DAY
NEXT SUCCEEDING THE DATE OF THE RELEVANT NOTICE, SECTION 4.5(B) WITH RESPECT TO
BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY AND (II) THEREAFTER,
SECTION 4.5(C).  INTEREST SHALL BE PAYABLE ON ANY SUCH AMOUNTS DENOMINATED IN A
FOREIGN CURRENCY FROM THE DATE ON WHICH THE RELEVANT DRAFT IS PAID UNTIL THE
RELEVANT ISSUING LENDER RECEIVES PAYMENT IN FULL OR CONVERSION TO DOLLARS AS
PROVIDED HEREIN (I) UNTIL THE BUSINESS DAY NEXT SUCCEEDING THE DATE OF THE
RELEVANT NOTICE, AT THE RATE DETERMINED BY THE RELEVANT ISSUING LENDER AS ITS
COST OF FUNDING SUCH PAYMENT PLUS THE APPLICABLE MARGIN WITH RESPECT TO
EUROCURRENCY LOANS UNDER THE RELEVANT REVOLVING FACILITY AND (II) THEREAFTER,
THE RATE SET FORTH IN SECTION 4.5(C).  EACH DRAWING UNDER ANY DOLLAR LETTER OF
CREDIT SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN CLAUSE (I) OR (II) OF
SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER,
IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.10 FOR FUNDING BY L/C
PARTICIPANTS SHALL APPLY) CONSTITUTE A REQUEST BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO SECTION 3.2 OF BASE RATE LOANS
UNDER THE DOLLAR REVOLVING FACILITY (OR, AT THE OPTION OF THE ADMINISTRATIVE
AGENT AND THE SWINGLINE LENDER IN THEIR SOLE DISCRETION, A BORROWING PURSUANT TO
SECTION 3.4 OF SWINGLINE LOANS) IN THE AMOUNT OF SUCH DRAWING EXCEPT THAT, IN
SUCH EVENT, BORROWER IS NOT DEEMED TO HAVE GIVEN ANY REPRESENTATIONS AND
WARRANTIES PURSUANT TO SECTION 6.2.  EXCEPT IN THE CASE OF A DRAWING DENOMINATED
IN A FOREIGN CURRENCY THAT THE BORROWER ELECTS TO REIMBURSE, AND IN FACT
REIMBURSES, IN SUCH FOREIGN CURRENCY AS PROVIDED ABOVE, EACH DRAWING UNDER ANY
MULTICURRENCY LETTER OF CREDIT SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN
CLAUSE (I) OR (II) OF SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH
RESPECT TO THE BORROWER, IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.10
FOR FUNDING BY L/C PARTICIPANTS SHALL APPLY), CONSTITUTE A REQUEST BY THE
BORROWER TO THE ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO SECTION 3.2 OF
BASE RATE LOANS UNDER THE MULTICURRENCY REVOLVING FACILITY DENOMINATED IN
DOLLARS IN THE AMOUNT OF SUCH DRAWING (OR, IN THE CASE OF A DRAWING DENOMINATED
IN A FOREIGN CURRENCY, THE AMOUNT IN DOLLARS INTO WHICH THE REIMBURSEMENT
OBLIGATION WAS CONVERTED) EXCEPT THAT, IN EITHER SUCH EVENT, THE BORROWER IS NOT
DEEMED TO HAVE GIVEN ANY REPRESENTATIONS AND WARRANTIES PURSUANT TO
SECTION 6.2.  THE BORROWING DATE WITH RESPECT TO SUCH BORROWING SHALL BE THE
FIRST DATE ON WHICH A BORROWING OF REVOLVING LOANS (OR, IF APPLICABLE, SWINGLINE
LOANS) COULD BE MADE PURSUANT TO SECTION 3.2 (OR, IF APPLICABLE, SECTION 3.4),
IF THE ADMINISTRATIVE AGENT HAD RECEIVED A NOTICE OF SUCH BORROWING AT THE TIME
THE ADMINISTRATIVE AGENT RECEIVES NOTICE FROM SUCH ISSUING LENDER OF SUCH
DRAWING UNDER SUCH LETTER OF CREDIT.


3.12  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS UNDER SECTION 3.11 SHALL
BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE
OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE BORROWER MAY HAVE OR
HAVE HAD AGAINST ANY ISSUING LENDER, ANY BENEFICIARY OF A LETTER OF CREDIT OR
ANY OTHER PERSON.  THE BORROWER ALSO AGREES WITH EACH ISSUING LENDER THAT SUCH
ISSUING LENDER NOT SHALL BE RESPONSIBLE FOR, AND THE BORROWER’S REIMBURSEMENT
OBLIGATIONS UNDER SECTION 3.11 SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE

44


--------------------------------------------------------------------------------



VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN THOUGH
SUCH DOCUMENTS SHALL IN FACT PROVE TO BE INVALID, FRAUDULENT OR FORGED, OR ANY
DISPUTE BETWEEN OR AMONG THE BORROWER AND ANY BENEFICIARY OF ANY LETTER OF
CREDIT OR ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED OR
ANY CLAIMS WHATSOEVER OF THE BORROWER AGAINST ANY BENEFICIARY OF SUCH LETTER OF
CREDIT OR ANY SUCH TRANSFEREE.  NO ISSUING LENDER SHALL BE LIABLE FOR ANY ERROR,
OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY
MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT,
EXCEPT FOR ERRORS OR OMISSIONS FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH ISSUING LENDER.  THE BORROWER AGREES THAT ANY ACTION
TAKEN OR OMITTED BY AN ISSUING LENDER UNDER OR IN CONNECTION WITH ANY LETTER OF
CREDIT OR THE RELATED DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OF CARE
SPECIFIED IN THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK AND UCP 500,
SHALL BE BINDING ON THE BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF SUCH
ISSUING LENDER TO THE BORROWER.


3.13  LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE PRESENTED FOR PAYMENT
UNDER ANY LETTER OF CREDIT, THE RELEVANT ISSUING LENDER SHALL PROMPTLY NOTIFY
THE BORROWER OF THE DATE AND AMOUNT THEREOF.  THE RESPONSIBILITY OF THE RELEVANT
ISSUING LENDER TO THE BORROWER IN CONNECTION WITH ANY DRAFT PRESENTED FOR
PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER SHALL, IN
ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LETTER OF
CREDIT, BE LIMITED TO DETERMINING IN COMPLIANCE WITH UCP 500 THAT THE DOCUMENTS
(INCLUDING EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN CONNECTION WITH
SUCH PRESENTMENT ARE SUBSTANTIALLY IN CONFORMITY WITH THE REQUIREMENTS OF SUCH
LETTER OF CREDIT.


3.14  APPLICATIONS.  TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION RELATED
TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS SECTION 3,
THE PROVISIONS OF THIS SECTION 3 SHALL APPLY.


SECTION 4.   GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT


4.1  OPTIONAL PREPAYMENTS.  (A)   THE BORROWER MAY AT ANY TIME AND FROM TIME TO
TIME PREPAY THE LOANS (OTHER THAN MULTICURRENCY REVOLVING LOANS DENOMINATED IN A
FOREIGN CURRENCY) UNDER THE RELEVANT FACILITY, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY, UPON IRREVOCABLE NOTICE DELIVERED TO THE ADMINISTRATIVE
AGENT AT LEAST THREE BUSINESS DAYS PRIOR THERETO IN THE CASE OF EUROCURRENCY
LOANS DENOMINATED IN DOLLARS AND AT LEAST ONE BUSINESS DAY PRIOR THERETO IN THE
CASE OF BASE RATE LOANS, WHICH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF
PREPAYMENT AND WHETHER THE PREPAYMENT IS OF EUROCURRENCY LOANS DENOMINATED IN
DOLLARS OR BASE RATE LOANS; PROVIDED THAT (I) IN THE EVENT OF ANY PREPAYMENT OF
TERM LOANS MADE AT A TIME WHEN TERM LOANS OF MORE THAN ONE CLASS REMAIN
OUTSTANDING, THE BORROWER SHALL SELECT TERM LOANS TO BE PREPAID SO THAT THE
AGGREGATE AMOUNT OF SUCH PREPAYMENT IS ALLOCATED AMONG THE TRANCHE C TERM LOANS,
THE TRANCHE D TERM LOANS AND THE TRANCHE E TERM LOANS PRO RATA BASED ON THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING TERM LOANS OF EACH SUCH CLASS, AND
(II) IF A EUROCURRENCY LOAN DENOMINATED IN DOLLARS IS PREPAID ON ANY DAY OTHER
THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL
ALSO PAY ANY AMOUNTS OWING PURSUANT TO SECTION 4.11.  UPON RECEIPT OF ANY SUCH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY

45


--------------------------------------------------------------------------------



EACH RELEVANT LENDER THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED
IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER
WITH (EXCEPT IN THE CASE OF DOLLAR REVOLVING LOANS THAT ARE BASE RATE LOANS AND
ARE PREPAID PRIOR TO THE END OF THE REVOLVING COMMITMENT PERIOD) ACCRUED
INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF TERM LOANS
AND REVOLVING LOANS DENOMINATED IN DOLLARS SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE THEREOF.  PARTIAL PREPAYMENTS OF
SWINGLINE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $100,000 OR A WHOLE
MULTIPLE THEREOF.


(B)   THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY MULTICURRENCY
REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY EXCEPT AS SPECIFIED IN SECTION 4.11, UPON IRREVOCABLE NOTICE
(WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M.,
NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT)
SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT.  IF ANY SUCH NOTICE IS GIVEN, THE
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN, TOGETHER WITH ANY AMOUNTS PAYABLE PURSUANT TO SECTION 4.11 AND ACCRUED
INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY SHALL BE IN A
MINIMUM PRINCIPAL AMOUNT EQUAL TO THE FOREIGN CURRENCY EQUIVALENT OF $1,000,000
IN THE RELEVANT FOREIGN CURRENCY OR A MULTIPLE OF THE FOREIGN CURRENCY
EQUIVALENT OF $100,000 IN THE RELEVANT FOREIGN CURRENCY IN EXCESS THEREOF.


4.2  MANDATORY PREPAYMENTS.  (A)   [INTENTIONALLY OMITTED.]


(B)   IF ANY INDEBTEDNESS SHALL BE INCURRED BY ANY GROUP MEMBER (OTHER THAN
EXCLUDED INDEBTEDNESS), AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS THEREOF
SHALL BE APPLIED NO LATER THAN ONE BUSINESS DAY FOLLOWING THE DATE OF SUCH
INCURRENCE TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 4.2(D).


(C)   IF ON ANY DATE ANY GROUP MEMBER SHALL RECEIVE NET CASH PROCEEDS FROM ANY
ASSET SALE OR RECOVERY EVENT THEN, UNLESS A REINVESTMENT NOTICE SHALL BE
DELIVERED IN RESPECT THEREOF, SUCH NET CASH PROCEEDS SHALL BE APPLIED NO LATER
THAN ONE BUSINESS DAY FOLLOWING SUCH DATE TOWARD THE PREPAYMENT OF THE TERM
LOANS AS SET FORTH IN SECTION 4.2(D); PROVIDED, THAT, NOTWITHSTANDING THE
FOREGOING, (I) THE AGGREGATE NET CASH PROCEEDS OF ASSET SALES AND RECOVERY
EVENTS THAT MAY BE EXCLUDED FROM THE FOREGOING REQUIREMENT PURSUANT TO A
REINVESTMENT NOTICE SHALL NOT EXCEED $80,000,000 IN ANY FISCAL YEAR OF THE
BORROWER AND (II) ON EACH REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE
REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT
SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 4.2(D).


(D)   AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS OF TERM LOANS MADE
PURSUANT TO SECTION 4.2 SHALL BE APPLIED TO THE PREPAYMENT OF THE TERM LOANS OF
THE RELEVANT CLASS IN ACCORDANCE WITH SECTION 4.8(B); PROVIDED THAT, IN THE
EVENT OF ANY PREPAYMENT OF TERM LOANS MADE AT A TIME WHEN TERM LOANS OF MORE
THAN ONE CLASS REMAIN OUTSTANDING, THE BORROWER SHALL SELECT TERM LOANS TO BE
PREPAID SO THAT THE AGGREGATE AMOUNT OF SUCH PREPAYMENT IS ALLOCATED AMONG THE
TRANCHE C TERM LOANS, THE TRANCHE D TERM LOANS AND THE TRANCHE E TERM LOANS PRO
RATA BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING LOANS OF EACH SUCH
CLASS.  THE APPLICATION OF ANY PREPAYMENT PURSUANT TO SECTION 4.2 SHALL BE MADE,
FIRST, TO BASE

46


--------------------------------------------------------------------------------



RATE LOANS UNDER THE RELEVANT FACILITY AND, SECOND, TO EUROCURRENCY LOANS UNDER
SUCH FACILITY.  EACH PREPAYMENT OF THE LOANS UNDER SECTION 4.2 SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AMOUNT
PREPAID.


(E)   IF, ON ANY CALCULATION DATE, THE TOTAL MULTICURRENCY REVOLVING EXTENSIONS
OF CREDIT EXCEED AN AMOUNT EQUAL TO 105% OF THE TOTAL MULTICURRENCY REVOLVING
COMMITMENTS ON SUCH DATE, THE BORROWER SHALL, WITHOUT NOTICE OR DEMAND,
IMMEDIATELY REPAY SUCH OF THE OUTSTANDING MULTICURRENCY REVOLVING LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE TOTAL
MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT DO NOT EXCEED THE TOTAL
MULTICURRENCY REVOLVING COMMITMENTS, TOGETHER WITH INTEREST ACCRUED TO THE DATE
OF SUCH PAYMENT OR PREPAYMENT ON THE PRINCIPAL SO PREPAID IF REQUIRED HEREBY AND
ANY AMOUNTS PAYABLE UNDER SECTION 4.11 IN CONNECTION THEREWITH.  AFTER PREPAYING
ANY MULTICURRENCY REVOLVING LOANS DENOMINATED IN DOLLARS, THE BORROWER MAY IN
LIEU OF PREPAYING MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN
CURRENCY IN ORDER TO COMPLY WITH THIS PARAGRAPH DEPOSIT AMOUNTS IN THE RELEVANT
FOREIGN CURRENCY OR FOREIGN CURRENCIES IN A CASH COLLATERAL ACCOUNT IN
ACCORDANCE WITH THE NEXT SUCCEEDING SENTENCE EQUAL TO THE AGGREGATE PRINCIPAL
AMOUNT OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY
REQUIRED TO BE PREPAID.  TO THE EXTENT THAT AFTER GIVING EFFECT TO ANY
PREPAYMENT OF MULTICURRENCY REVOLVING LOANS REQUIRED BY THIS PARAGRAPH, THE
TOTAL MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT AT SUCH TIME EXCEED THE TOTAL
MULTICURRENCY REVOLVING COMMITMENTS AT SUCH TIME, THE BORROWER SHALL, WITHOUT
NOTICE OR DEMAND, IMMEDIATELY DEPOSIT IN A CASH COLLATERAL ACCOUNT UPON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE
AMOUNT BY WHICH TOTAL MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT EXCEED THE
TOTAL MULTICURRENCY REVOLVING COMMITMENTS.  THE ADMINISTRATIVE AGENT SHALL APPLY
ANY CASH DEPOSITED IN THE CASH COLLATERAL ACCOUNT (TO THE EXTENT THEREOF) TO PAY
ANY REIMBURSEMENT OBLIGATIONS WHICH ARE OR BECOME DUE THEREAFTER AND/OR TO REPAY
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY AT THE END OF
THE INTEREST PERIODS THEREFOR; PROVIDED THAT (X) THE ADMINISTRATIVE AGENT SHALL
RELEASE TO THE BORROWER FROM TIME TO TIME SUCH PORTION OF THE AMOUNT ON DEPOSIT
IN THE CASH COLLATERAL ACCOUNT TO THE EXTENT SUCH AMOUNT IS NOT REQUIRED TO BE
SO DEPOSITED IN ORDER FOR THE BORROWER TO BE IN COMPLIANCE WITH THIS PARAGRAPH
AND (Y) THE ADMINISTRATIVE AGENT MAY SO APPLY SUCH CASH AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.  “CASH COLLATERAL
ACCOUNT” MEANS AN ACCOUNT SPECIFICALLY ESTABLISHED BY THE BORROWER WITH THE
ADMINISTRATIVE AGENT FOR PURPOSES OF THIS SECTION 4.2 AND HEREBY PLEDGED TO THE
ADMINISTRATIVE AGENT AND OVER WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE RIGHT OF WITHDRAWAL FOR
APPLICATION IN ACCORDANCE WITH THIS SECTION 4.2.


4.3  CONVERSION AND CONTINUATION OPTIONS.  (A)   THE BORROWER MAY ELECT FROM
TIME TO TIME TO CONVERT EUROCURRENCY LOANS DENOMINATED IN DOLLARS TO BASE RATE
LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR
IRREVOCABLE NOTICE OF SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF
EUROCURRENCY LOANS DENOMINATED IN DOLLARS MAY ONLY BE MADE ON THE LAST DAY OF AN
INTEREST PERIOD WITH RESPECT THERETO.  THE BORROWER MAY ELECT FROM TIME TO TIME
TO CONVERT BASE RATE LOANS TO EUROCURRENCY LOANS DENOMINATED IN DOLLARS BY
GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE
NOTICE OF SUCH ELECTION (WHICH NOTICE SHALL SPECIFY THE LENGTH OF THE INITIAL
INTEREST PERIOD THEREFOR), PROVIDED THAT NO BASE RATE LOAN UNDER A PARTICULAR
FACILITY MAY BE CONVERTED INTO A EUROCURRENCY LOAN

47


--------------------------------------------------------------------------------



DENOMINATED IN DOLLARS WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH
FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONVERSIONS.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.  NOTWITHSTANDING THE FOREGOING,
THE BORROWER MAY NOT ELECT TO CONVERT THE CURRENCY IN WHICH ANY LOAN IS
DENOMINATED.


(B)   ANY EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EUROCURRENCY LOAN DENOMINATED IN DOLLARS UNDER A PARTICULAR FACILITY MAY
BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF
SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE
ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION
IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH EUROCURRENCY LOANS
DENOMINATED IN DOLLARS SHALL BE AUTOMATICALLY CONVERTED TO BASE RATE LOANS ON
THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD AND, IF THE BORROWER SHALL
FAIL TO GIVE SUCH NOTICE OF CONTINUATION OF A MULTICURRENCY REVOLVING LOAN
DENOMINATED IN A FOREIGN CURRENCY, SUCH MULTICURRENCY REVOLVING LOAN DENOMINATED
IN A FOREIGN CURRENCY SHALL BE AUTOMATICALLY CONTINUED FOR AN INTEREST PERIOD OF
ONE MONTH.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.


4.4  LIMITATIONS ON EUROCURRENCY TRANCHES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, ALL BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
EUROCURRENCY LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST PERIODS HEREUNDER
SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT,
(A) AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE
EUROCURRENCY LOANS COMPRISING EACH EUROCURRENCY TRANCHE SHALL BE EQUAL TO
$3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (B) NO MORE
THAN FIFTEEN EUROCURRENCY TRANCHES SHALL BE OUTSTANDING AT ANY ONE TIME.


4.5  INTEREST RATES AND PAYMENT DATES.  (A)   EACH EUROCURRENCY LOAN SHALL BEAR
INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE
PER ANNUM EQUAL TO THE EUROCURRENCY RATE DETERMINED FOR SUCH DAY PLUS THE
APPLICABLE MARGIN.


(B)   EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
BASE RATE PLUS THE APPLICABLE MARGIN.


(C)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY PLUS 2%, AND
(II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT
OBLIGATION OR ANY FEE OR OTHER

48


--------------------------------------------------------------------------------



AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (A) THE RATE THEN APPLICABLE TO BASE RATE LOANS
UNDER THE RELEVANT FACILITY PLUS 2% (OR, IN THE CASE OF ANY SUCH OTHER AMOUNTS
THAT DO NOT RELATE TO A PARTICULAR FACILITY, THE RATE THEN APPLICABLE TO BASE
RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY PLUS 2%), IN THE CASE OF
AMOUNTS THAT ARE OWING IN DOLLARS, OR (B)(I) THE EUROCURRENCY RATE IN RESPECT OF
THE RELEVANT FOREIGN CURRENCY PLUS (II) 2%, IN THE CASE OF AMOUNTS OWING THAT
ARE DENOMINATED IN FOREIGN CURRENCIES, IN EACH CASE, WITH RESPECT TO CLAUSES (I)
AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN
FULL (AFTER AS WELL AS BEFORE JUDGMENT).


(D)   INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


4.6  COMPUTATION OF INTEREST AND FEES.  (A)   INTEREST AND FEES PAYABLE PURSUANT
HERETO SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS
ELAPSED, EXCEPT THAT, WITH RESPECT TO BASE RATE LOANS THE RATE OF INTEREST ON
WHICH IS CALCULATED ON THE BASIS OF THE PRIME RATE, THE INTEREST THEREON SHALL
BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY BE) DAY YEAR FOR
THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE
NOTIFY THE BORROWER AND THE RELEVANT LENDERS OF EACH DETERMINATION OF A
EUROCURRENCY RATE.  ANY CHANGE IN THE INTEREST RATE ON A LOAN RESULTING FROM A
CHANGE IN THE BASE RATE OR THE EUROCURRENCY RESERVE REQUIREMENTS SHALL BECOME
EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES
EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE
BORROWER AND THE RELEVANT LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH
SUCH CHANGE IN INTEREST RATE.


(B)   EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.5(A).


4.7  INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST DAY OF ANY
INTEREST PERIOD:

(A) THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON THE BORROWER ABSENT MANIFEST ERROR) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH INTEREST PERIOD IN
RESPECT OF LOANS DENOMINATED IN DOLLARS, OR

(B) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE MAJORITY
FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE EUROCURRENCY RATE
DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH
LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST
PERIOD, OR

49


--------------------------------------------------------------------------------


(C) THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON THE BORROWER, ABSENT MANIFEST ERROR) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH INTEREST PERIOD IN
RESPECT OF ANY FOREIGN CURRENCY (ANY SUCH FOREIGN CURRENCY IS REFERRED TO AS AN
“AFFECTED FOREIGN CURRENCY”),

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) pursuant to clause (a) or (b) of this Section 4.7 in respect
of Eurocurrency Loans denominated in Dollars, then (i) any Eurocurrency Loans
denominated in Dollars under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (ii) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurocurrency Loans denominated in Dollars shall
be continued as Base Rate Loans and (iii) any outstanding Eurocurrency Loans
denominated in Dollars under the relevant Facility shall be converted, on the
last day of the then-current Interest Period, to Base Rate Loans and (y) in
respect of any Multicurrency Revolving Loans denominated in a Foreign Currency,
then (i) any Multicurrency Revolving Loans in an Affected Foreign Currency
requested to be made on the first day of such Interest Period shall not be made
and (ii) any outstanding Multicurrency Revolving Loans denominated in an
Affected Foreign Currency shall be due and payable on the first day of such
Interest Period.  Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans denominated in Dollars under the relevant
Facility or Multicurrency Revolving Loans denominated in a Foreign Currency in
an Affected Foreign Currency shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the relevant Facility to
Eurocurrency Loans.


4.8  PRO RATA TREATMENT AND PAYMENTS.  (A)   EACH BORROWING BY THE BORROWER FROM
THE LENDERS HEREUNDER, EACH PAYMENT BY THE BORROWER ON ACCOUNT OF ANY COMMITMENT
FEE AND ANY REDUCTION OF THE COMMITMENTS OF THE LENDERS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE TRANCHE C TERM PERCENTAGES, TRANCHE D TERM
PERCENTAGES, TRANCHE E TERM PERCENTAGES, DOLLAR REVOLVING PERCENTAGES OR
MULTICURRENCY REVOLVING PERCENTAGES, AS THE CASE MAY BE, OF THE RELEVANT
LENDERS.


(B)   EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE TERM LOANS OF ANY CLASS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS OF
SUCH CLASS THEN HELD BY THE LENDERS OF SUCH CLASS.  THE AMOUNT OF EACH PRINCIPAL
PREPAYMENT OF THE TERM LOANS OF ANY CLASS SHALL BE APPLIED TO REDUCE THE THEN
REMAINING INSTALLMENTS OF THE TERM LOANS OF SUCH CLASS

50


--------------------------------------------------------------------------------



PRO RATA BASED UPON THE THEN REMAINING PRINCIPAL AMOUNT THEREOF.  AMOUNTS REPAID
OR PREPAID ON ACCOUNT OF THE TERM LOANS OF ANY CLASS MAY NOT BE REBORROWED.


(C)   EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS UNDER A REVOLVING FACILITY
SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS
OF THE REVOLVING LOANS UNDER SUCH REVOLVING FACILITY THEN HELD BY THE REVOLVING
LENDERS UNDER SUCH REVOLVING FACILITY.  EACH PAYMENT IN RESPECT OF REIMBURSEMENT
OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO THE ISSUING
LENDER THAT ISSUED SUCH LETTER OF CREDIT.


(D)   ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO AN ISSUING LENDER OR SWINGLINE
LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO
SECTIONS 4.9, 4.10, 4.11 AND 11.5 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED
THERETO; PROVIDED THAT PAYMENTS MADE IN A FOREIGN CURRENCY SHALL BE MADE PRIOR
TO 12:00 NOON, LOCAL TIME IN THE PLACE OF PAYMENT, ON THE DUE DATE THEREOF TO
THE ADMINISTRATIVE AGENT AT THE OFFICE OF THE ADMINISTRATIVE AGENT DESIGNATED BY
THE ADMINISTRATIVE AGENT FROM TIME TO TIME FOR PAYMENTS MADE IN SUCH FOREIGN
CURRENCY.  ALL PAYMENTS TO BE MADE BY THE BORROWER HEREUNDER SHALL BE MADE IN
DOLLARS; PROVIDED THAT (I) PAYMENTS IN RESPECT OF THE PRINCIPAL OF OR INTEREST
ON ANY MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY SHALL BE
MADE IN SUCH FOREIGN CURRENCY, (II) ANY AMOUNTS PAYABLE UNDER SECTION 4.9 OR
4.11 IN RESPECT OF ANY MULTICURRENCY REVOLVING LOAN OR MULTICURRENCY LETTER OF
CREDIT DENOMINATED IN A FOREIGN CURRENCY SHALL BE PAYABLE IN SUCH FOREIGN
CURRENCY IF THE CERTIFICATE SUBMITTED BY THE APPLICABLE LENDER OR ISSUING LENDER
IN RESPECT OF SUCH AMOUNT SPECIFIES SUCH AMOUNT IN SUCH FOREIGN CURRENCY AND
(III) PAYMENTS IN RESPECT OF MULTICURRENCY LETTERS OF CREDIT AND MULTICURRENCY
L/C OBLIGATIONS DENOMINATED IN A FOREIGN CURRENCY MAY BE MADE IN SUCH FOREIGN
CURRENCY TO THE EXTENT PERMITTED BY, AND SHALL BE MADE TO THE EXTENT REQUIRED
BY, THE APPLICABLE PROVISIONS OF THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO
THE APPROPRIATE RECIPIENT PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF
ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES
DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EUROCURRENCY
LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY
THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT
OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH,
IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS
DAY.  IN THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE
PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN
APPLICABLE RATE DURING SUCH EXTENSION.


(E)   THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE
COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR
ANY OTHER LENDER’S FAILURE TO MAKE

51


--------------------------------------------------------------------------------



LOANS AS REQUIRED.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON (I) IN THE CASE OF LOANS DENOMINATED IN DOLLARS, AT THE GREATER
OF (A) A RATE EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE AND (B) A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RATES ON INTERBANK COMPENSATION FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH
AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT AND (II) IN THE CASE OF
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, AT A RATE PER
ANNUM REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF
FUNDING SUCH AMOUNT FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF SUCH BORROWING
DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT
WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER
THE RELEVANT FACILITY (OR WITH RESPECT TO MULTICURRENCY REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY, AT A RATE PER ANNUM REASONABLY DETERMINED BY
THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT), ON
DEMAND, FROM THE BORROWER.


(F)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS UNDER THE RELEVANT
FACILITY OR THE ISSUING LENDER THEIR RESPECTIVE PRO RATA SHARES OF A
CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT
BY THE BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE DATE, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH LENDER
TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE PRECEDING SENTENCE,
SUCH AMOUNT WITH INTEREST THEREON (I) IN THE CASE OF LOANS DENOMINATED IN
DOLLARS, AT THE GREATER OF (A) THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE AND (B) A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RATES ON INTERBANK COMPENSATION AND
(II) IN THE CASE OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN
CURRENCY, AT A RATE PER ANNUM REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT
TO BE THE COST TO IT OF FUNDING SUCH AMOUNT.  NOTHING HEREIN SHALL BE DEEMED TO
LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE BORROWER.


4.9  REQUIREMENTS OF LAW.  (A)   IF THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE
BY ANY LENDER OR ANY ISSUING LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE EFFECTIVE DATE:

52


--------------------------------------------------------------------------------



(I) SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER OR
ISSUING LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EUROCURRENCY RATE HEREUNDER; OR

(II) SHALL IMPOSE ON SUCH LENDER OR ISSUING LENDER ANY OTHER CONDITION;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurocurrency
Loans or issuing, maintaining or participating in Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender or Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or Issuing
Lender for such increased cost or reduced amount received or receivable.  If any
Lender or Issuing Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.


(B)   IF ANY LENDER OR ISSUING LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF
OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ISSUING
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER OR ISSUING LENDER WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE
OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE EFFECTIVE DATE
SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR ISSUING
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR ISSUING LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S
OR ISSUING LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR ISSUING LENDER TO BE MATERIAL,
THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER OR ISSUING LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST
THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER OR ISSUING LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ISSUING LENDER OR
SUCH CORPORATION FOR SUCH REDUCTION.  FAILURE OR DELAY ON THE PART OF ANY LENDER
OR ISSUING LENDER TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR ISSUING LENDER’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR ISSUING LENDER PURSUANT TO THIS PARAGRAPH FOR ANY AMOUNTS INCURRED
MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING LENDER
NOTIFIES THE BORROWER OF SUCH LENDER’S OR ISSUING LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR; AND PROVIDED, FURTHER, THAT, IF THE

53


--------------------------------------------------------------------------------



CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.


(C)   IF ANY GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ANY FOREIGN CURRENCY
(OR ANY OTHER JURISDICTION IN WHICH THE FUNDING OPERATIONS OF ANY MULTICURRENCY
REVOLVING LENDER SHALL BE CONDUCTED WITH RESPECT TO SUCH FOREIGN CURRENCY) SHALL
HAVE IN EFFECT ANY RESERVE, LIQUID ASSET OR SIMILAR REQUIREMENT WITH RESPECT TO
ANY CATEGORY OF DEPOSITS OR LIABILITIES CUSTOMARILY USED TO FUND LOANS IN SUCH
FOREIGN CURRENCY, OR BY REFERENCE TO WHICH INTEREST RATES APPLICABLE TO LOANS IN
SUCH FOREIGN CURRENCY ARE DETERMINED, AND THE RESULT OF SUCH REQUIREMENT SHALL
BE TO INCREASE THE COST TO ANY MULTICURRENCY REVOLVING LENDER OF MAKING OR
MAINTAINING ANY MULTICURRENCY REVOLVING LOAN IN SUCH FOREIGN CURRENCY, AND SUCH
MULTICURRENCY REVOLVING LENDER SHALL DELIVER TO THE BORROWER A NOTICE REQUESTING
COMPENSATION UNDER THIS PARAGRAPH, THEN THE BORROWER WILL PAY TO SUCH
MULTICURRENCY REVOLVING LENDER ON EACH INTEREST PAYMENT DATE WITH RESPECT TO
EACH MULTICURRENCY REVOLVING LOAN IN SUCH AFFECTED FOREIGN CURRENCY AN AMOUNT
THAT WILL COMPENSATE SUCH MULTICURRENCY REVOLVING LENDER FOR SUCH ADDITIONAL
COST.


(D)   A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER OR ISSUING LENDER TO THE BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) SETTING FORTH THE BASIS OF CALCULATION OF SUCH
ADDITIONAL AMOUNTS SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


(E)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, (I)(A) THE
ADOPTION OF ANY LAW, RULE OR REGULATION AFTER THE EFFECTIVE DATE, (B) ANY CHANGE
IN ANY LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR APPLICATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY AFTER THE EFFECTIVE DATE OR (C) COMPLIANCE BY ANY
MULTICURRENCY REVOLVING LENDER WITH ANY REQUEST, GUIDELINE OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY MADE OR ISSUED
AFTER THE EFFECTIVE DATE, SHALL MAKE IT UNLAWFUL FOR ANY SUCH MULTICURRENCY
REVOLVING LENDER TO MAKE OR MAINTAIN ANY MULTICURRENCY REVOLVING LOAN
DENOMINATED IN A FOREIGN CURRENCY OR TO GIVE EFFECT TO ITS OBLIGATIONS AS
CONTEMPLATED HEREBY WITH RESPECT TO ANY MULTICURRENCY REVOLVING LOAN DENOMINATED
IN A FOREIGN CURRENCY, OR (II) THERE SHALL HAVE OCCURRED ANY CHANGE IN NATIONAL
OR INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS (INCLUDING THE
IMPOSITION OF OR ANY CHANGE IN EXCHANGE CONTROLS, BUT EXCLUDING CONDITIONS
OTHERWISE COVERED BY THIS SECTION 4.9) WHICH WOULD MAKE IT IMPRACTICABLE FOR ANY
MULTICURRENCY REVOLVING LENDERS TO MAKE OR MAINTAIN MULTICURRENCY REVOLVING
LOANS DENOMINATED IN THE RELEVANT FOREIGN CURRENCY AFTER THE EFFECTIVE DATE TO,
OR FOR THE ACCOUNT OF, THE BORROWER, THEN:

(I) BY WRITTEN NOTICE TO THE BORROWER AND TO THE ADMINISTRATIVE AGENT, SUCH
MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS MAY DECLARE
THAT MULTICURRENCY REVOLVING LOANS DENOMINATED IN THE AFFECTED FOREIGN CURRENCY
WILL NOT THEREAFTER (FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH
MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS HEREUNDER (OR
BE CONTINUED FOR ADDITIONAL INTEREST PERIODS), WHEREUPON ANY REQUEST FOR A
MULTICURRENCY REVOLVING LOAN DENOMINATED IN SUCH FOREIGN CURRENCY OR TO CONTINUE
A MULTICURRENCY REVOLVING LOAN DENOMINATED IN SUCH FOREIGN CURRENCY, AS THE CASE
MAY BE, FOR AN ADDITIONAL INTEREST

54


--------------------------------------------------------------------------------


PERIOD SHALL, AS TO SUCH MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY
REVOLVING LENDERS ONLY, BE OF NO FORCE AND EFFECT, UNLESS SUCH DECLARATION SHALL
BE SUBSEQUENTLY WITHDRAWN; AND

(II) ALL OUTSTANDING MULTICURRENCY REVOLVING LOANS DENOMINATED IN THE AFFECTED
FOREIGN CURRENCY MADE BY SUCH MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY
REVOLVING LENDERS SHALL BE REPAID ON THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD WITH RESPECT THERETO OR, IF EARLIER, THE DATE ON WHICH THE APPLICABLE
NOTICE BECOMES EFFECTIVE.


(F)   FOR PURPOSES OF SECTION 4.9(E), A NOTICE TO THE BORROWER BY ANY
MULTICURRENCY REVOLVING LENDER SHALL BE EFFECTIVE AS TO EACH MULTICURRENCY
REVOLVING LOAN DENOMINATED IN THE AFFECTED FOREIGN CURRENCY MADE BY SUCH
MULTICURRENCY REVOLVING LENDER, IF LAWFUL, ON THE LAST DAY OF THE INTEREST
PERIOD CURRENTLY APPLICABLE TO SUCH MULTICURRENCY REVOLVING LOAN DENOMINATED IN
A FOREIGN CURRENCY; IN ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE
DATE OF RECEIPT THEREOF BY THE BORROWER.


4.10  TAXES.  (A)   ANY AND ALL PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER
UNDER THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED
IN LIEU OF NET INCOME TAXES) IMPOSED ON ANY AGENT OR ANY LENDER AS A RESULT OF A
PRESENT OR FORMER CONNECTION BETWEEN SUCH AGENT OR SUCH LENDER AND THE
JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH
CONNECTION ARISING SOLELY FROM SUCH AGENT OR SUCH LENDER HAVING EXECUTED,
DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT).  IF ANY SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS
(“NON-EXCLUDED TAXES”) OR OTHER TAXES ARE REQUIRED TO BE WITHHELD FROM ANY
AMOUNTS PAYABLE TO ANY AGENT OR ANY LENDER HEREUNDER, THE AMOUNTS SO PAYABLE TO
SUCH AGENT OR SUCH LENDER SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO
SUCH AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES AND OTHER
TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN
THE AMOUNTS SPECIFIED IN THIS AGREEMENT, PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE REQUIRED TO INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY LENDER WITH
RESPECT TO ANY NON-EXCLUDED TAXES (I) THAT ARE ATTRIBUTABLE TO SUCH LENDER’S
FAILURE TO COMPLY WITH THE REQUIREMENTS OF PARAGRAPH (D) OR (E) OF THIS SECTION
OR (II) THAT ARE UNITED STATES WITHHOLDING TAXES IMPOSED ON AMOUNTS PAYABLE TO
SUCH LENDER AT THE TIME SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT OR
DESIGNATES A NEW LENDING OFFICE, EXCEPT TO THE EXTENT THAT SUCH LENDER’S
ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE ADDITIONAL
AMOUNTS FROM THE BORROWER WITH RESPECT TO SUCH NON-EXCLUDED TAXES PURSUANT TO
THIS PARAGRAPH.


(B)   IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)   WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT

55


--------------------------------------------------------------------------------



FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT AGENT OR LENDER, AS THE
CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE
BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED
TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO
REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS AND THE LENDERS
FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY ANY
AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


(D)   EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT G AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT
DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


(E)   EACH LENDER (OR TRANSFEREE) THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH
THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH
LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION
AND IN SUCH LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


(F)   THE AGREEMENTS IN THIS SECTION 4.10 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


(G)   IF ANY LENDER OR THE ADMINISTRATIVE AGENT DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND ATTRIBUTABLE TO ANY NON-EXCLUDED TAXES
OR OTHER TAXES PAID BY THE BORROWER OR FOR WHICH THE LENDER OR THE
ADMINISTRATIVE AGENT HAS RECEIVED PAYMENT FROM THE

56


--------------------------------------------------------------------------------



BORROWER HEREUNDER, SUCH LENDER OR THE ADMINISTRATIVE AGENT, WITHIN 30 DAYS OF
SUCH RECEIPT, SHALL DELIVER TO THE BORROWER THE AMOUNT OF SUCH REFUND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT THE BORROWER AGREES TO
REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH LENDER OR
THE ADMINISTRATIVE AGENT IN THE EVENT THAT SUCH LENDER OR THE ADMINISTRATIVE
AGENT IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  IN
ADDITION, UPON A WRITTEN REQUEST BY THE BORROWER, ANY LENDER AND THE
ADMINISTRATIVE AGENT SHALL TIMELY EXECUTE AND DELIVER TO THE BORROWER SUCH
CERTIFICATES, FORMS OR OTHER DOCUMENTS WHICH CAN BE REASONABLY FURNISHED
CONSISTENT WITH THE FACTS TO ASSIST THE BORROWER IN APPLYING FOR REFUNDS OF
NON-EXCLUDED TAXES OR OTHER TAXES REMITTED HEREUNDER, UNLESS TO DO SO WILL
UNDULY PREJUDICE OR CAUSE UNDUE HARDSHIP TO SUCH LENDER OR THE ADMINISTRATIVE
AGENT (AS DETERMINED IN THE SOLE DISCRETION OF SUCH LENDER OR THE ADMINISTRATIVE
AGENT).  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER
PERSON.


4.11  INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO HOLD EACH
LENDER HARMLESS FROM ANY LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR
AS A CONSEQUENCE OF (A) DEFAULT BY THE BORROWER IN MAKING A BORROWING OF,
CONVERSION INTO OR CONTINUATION OF EUROCURRENCY LOANS AFTER THE BORROWER HAS
GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (B) DEFAULT BY THE BORROWER IN MAKING ANY PREPAYMENT OF OR CONVERSION
FROM EUROCURRENCY LOANS AFTER THE BORROWER HAS GIVEN A NOTICE THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (C) THE MAKING OF A
PREPAYMENT OF EUROCURRENCY LOANS OR THE CONVERSION OF EUROCURRENCY LOANS, IN
EACH CASE, ON A DAY THAT IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT
THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF
ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE AMOUNT SO
PREPAID, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR THE PERIOD FROM THE
DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR CONTINUE TO THE
LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE DATE
OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH LOANS
PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE APPLICABLE MARGIN INCLUDED THEREIN,
IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH
LENDER) THAT WOULD HAVE ACCRUED TO SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH
AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK
EUROCURRENCY MARKET.  A CERTIFICATE AS TO ANY AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED TO THE BORROWER BY ANY LENDER SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


4.12  CHANGE OF LENDING OFFICE.  EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF
ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 4.9, 4.10(A) OR 4.10(B) WITH
RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY THE BORROWER, USE REASONABLE
EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE
ANOTHER LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE OBJECT OF
AVOIDING THE CONSEQUENCES OF SUCH EVENT; PROVIDED THAT SUCH DESIGNATION IS MADE
ON TERMS THAT, IN THE SOLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS
LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, AND
PROVIDED,

57


--------------------------------------------------------------------------------



FURTHER, THAT NOTHING IN THIS SECTION SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF THE BORROWER OR THE RIGHTS OF ANY LENDER PURSUANT TO SECTION 4.9,
4.10(A) OR 4.10(B).


4.13  REPLACEMENT OF LENDERS.  THE BORROWER SHALL BE PERMITTED TO REPLACE ANY
LENDER THAT (A) REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO
SECTION 4.9, 4.10(A) OR 4.10(B) OR (B) DEFAULTS IN ITS OBLIGATION TO MAKE LOANS
HEREUNDER, WITH A REPLACEMENT FINANCIAL INSTITUTION; PROVIDED THAT (I) SUCH
REPLACEMENT DOES NOT CONFLICT WITH ANY REQUIREMENT OF LAW, (II) NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH REPLACEMENT,
(III) PRIOR TO ANY SUCH REPLACEMENT, SUCH LENDER SHALL HAVE TAKEN NO ACTION
UNDER SECTION 4.12 SO AS TO ELIMINATE THE CONTINUED NEED FOR PAYMENT OF AMOUNTS
OWING PURSUANT TO SECTION 4.9, 4.10(A) OR 4.10(B), (IV) THE REPLACEMENT
FINANCIAL INSTITUTION SHALL PURCHASE, AT PAR, ALL LOANS AND OTHER AMOUNTS OWING
TO SUCH REPLACED LENDER ON OR PRIOR TO THE DATE OF REPLACEMENT, (V) THE BORROWER
SHALL BE LIABLE TO SUCH REPLACED LENDER UNDER SECTION 4.11 IF ANY EUROCURRENCY
LOAN OWING TO SUCH REPLACED LENDER SHALL BE PURCHASED OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD RELATING THERETO, (VI) THE REPLACEMENT FINANCIAL
INSTITUTION, IF NOT ALREADY A LENDER, SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND (IF THE REPLACED LENDER WAS A REVOLVING LENDER) EACH
ISSUING LENDER AND (IF THE REPLACED LENDER WAS A DOLLAR REVOLVING LENDER) THE
SWINGLINE LENDER, (VII) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH
REPLACEMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.6, (VIII) UNTIL SUCH
TIME AS SUCH REPLACEMENT SHALL BE CONSUMMATED, THE BORROWER SHALL PAY ALL
ADDITIONAL AMOUNTS (IF ANY) REQUIRED PURSUANT TO SECTION 4.9, 4.10(A) OR
4.10(B), AS THE CASE MAY BE, AND (IX) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED
TO BE A WAIVER OF ANY RIGHTS THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER SHALL HAVE AGAINST THE REPLACED LENDER.


4.14  EVIDENCE OF DEBT.  (A)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS
USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE BORROWER TO
SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO TIME, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME UNDER THIS AGREEMENT.


(B)   THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 11.6, AND A SUBACCOUNT THEREIN FOR EACH LENDER, IN
WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER AND ANY NOTE
EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH INTEREST PERIOD APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH
THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE
BORROWER AND EACH LENDER’S SHARE THEREOF.


(C)   THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 4.14(A) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

58


--------------------------------------------------------------------------------



(D)   THE BORROWER AGREES THAT, UPON THE REQUEST BY ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT), THE BORROWER WILL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE OF THE BORROWER PAYABLE TO THE ORDER OF SUCH LENDER (OR
IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT, EVIDENCING LOANS MADE BY SUCH LENDER.


4.15  ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE ADOPTION
OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN
EUROCURRENCY LOANS AS CONTEMPLATED BY THIS AGREEMENT, (A) THE COMMITMENT OF SUCH
LENDER HEREUNDER TO MAKE EUROCURRENCY LOANS, CONTINUE EUROCURRENCY LOANS AS SUCH
AND CONVERT BASE RATE LOANS TO EUROCURRENCY LOANS SHALL FORTHWITH BE CANCELED
AND (B) SUCH LENDER’S LOANS THEN OUTSTANDING AS EUROCURRENCY LOANS, IF ANY,
SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE LOANS (OR, IN THE CASE OF
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, BE REPAID) ON
THE RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO
SUCH LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH
CONVERSION OF A EUROCURRENCY LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO
SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 4.11.


4.16  FOREIGN CURRENCY EXCHANGE RATE.  (A)  NO LATER THAN 1:00 P.M., LONDON
TIME, ON EACH CALCULATION DATE WITH RESPECT TO A FOREIGN CURRENCY, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EXCHANGE RATE AS OF SUCH CALCULATION
DATE WITH RESPECT TO SUCH FOREIGN CURRENCY, PROVIDED THAT, UPON RECEIPT OF A
BORROWING REQUEST PURSUANT TO SECTION 3.2 FOR A BORROWING OF A MULTICURRENCY
REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY OR A REQUEST FOR A LETTER OF
CREDIT DENOMINATED IN A FOREIGN CURRENCY PURSUANT TO SECTION 3.8, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EXCHANGE RATE WITH RESPECT TO THE
RELEVANT FOREIGN CURRENCY IN ACCORDANCE WITH THE FOREGOING (IT BEING
ACKNOWLEDGED AND AGREED THAT THE ADMINISTRATIVE AGENT SHALL USE SUCH EXCHANGE
RATE FOR THE PURPOSES OF DETERMINING COMPLIANCE WITH SECTION 3.1(A) OR 3.7(A),
AS APPLICABLE, WITH RESPECT TO SUCH BORROWING REQUEST OR APPLICATION).  THE
EXCHANGE RATES SO DETERMINED SHALL BECOME EFFECTIVE ON THE FIRST BUSINESS DAY
IMMEDIATELY FOLLOWING THE RELEVANT CALCULATION DATE (A “RESET DATE”), SHALL
REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING RESET DATE AND SHALL FOR ALL PURPOSES
OF THIS AGREEMENT (OTHER THAN SECTION 4.7, 11.18 OR ANY OTHER PROVISION
EXPRESSLY REQUIRING THE USE OF A CURRENT EXCHANGE RATE) BE THE EXCHANGE RATES
EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN DOLLARS AND FOREIGN CURRENCIES.


(B)   NO LATER THAN 5:00 P.M., LONDON TIME, ON EACH RESET DATE AND EACH
BORROWING DATE WITH RESPECT TO MULTICURRENCY REVOLVING LOANS DENOMINATED IN A
FOREIGN CURRENCY, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE AGGREGATE AMOUNT
OF THE DOLLAR EQUIVALENTS OF THE PRINCIPAL AMOUNTS OF THE MULTICURRENCY
REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY THEN OUTSTANDING (AFTER GIVING
EFFECT TO ANY MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY TO
BE MADE OR REPAID ON SUCH DATE AND THE AGGREGATE AMOUNT OF THE L/C OBLIGATIONS
THEN OUTSTANDING).


(C)   THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF EACH
DETERMINATION OF AN EXCHANGE RATE HEREUNDER.

59


--------------------------------------------------------------------------------



SECTION 5.   REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:


5.1  FINANCIAL CONDITION.  THE AUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2005, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEAR
ENDED ON SUCH DATE, REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED REPORT FROM
DELOITTE & TOUCHE LLP, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE
CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR THE
FISCAL YEAR THEN ENDED.  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT SEPTEMBER 30, 2006, AND THE
RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE
NINE-MONTH PERIOD ENDED ON SUCH DATE, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL
CONDITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND
THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR
THE NINE-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES
AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE
AFOREMENTIONED FIRM OF ACCOUNTANTS AND DISCLOSED THEREIN).  NO GROUP MEMBER HAS
ANY MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR
TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS,
INCLUDING ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR
OTHER OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST
RECENT FINANCIAL STATEMENTS REFERRED TO IN THIS PARAGRAPH OR DISCLOSED IN THIS
SECTION 5..


5.2  NO CHANGE.  SINCE DECEMBER 31, 2005, THERE HAS BEEN NO DEVELOPMENT OR EVENT
THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.3  CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH GROUP MEMBER (A) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, (B) HAS THE POWER AND AUTHORITY, AND THE LEGAL
RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT OPERATES AS
LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, (C) IS DULY
QUALIFIED AS A FOREIGN CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT
OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT THE
FAILURE TO SO QUALIFY COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS IN COMPLIANCE WITH ALL
REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH
COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


5.4  POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  EACH LOAN PARTY HAS THE
POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO OBTAIN
EXTENSIONS OF CREDIT HEREUNDER.  EACH LOAN PARTY HAS TAKEN ALL NECESSARY
ORGANIZATIONAL ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO
AUTHORIZE THE EXTENSIONS OF CREDIT ON THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

60


--------------------------------------------------------------------------------



NO CONSENT OR AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER ACT BY OR IN
RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED IN
CONNECTION WITH THE EXTENSIONS OF CREDIT HEREUNDER OR WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, EXCEPT (I) CONSENTS, AUTHORIZATIONS, FILINGS AND
NOTICES DESCRIBED IN SCHEDULE 5.4, WHICH CONSENTS, AUTHORIZATIONS, FILINGS AND
NOTICES HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT AND (II) THE
FILINGS REFERRED TO IN SECTION 5.19.  EACH LOAN DOCUMENT HAS BEEN DULY EXECUTED
AND DELIVERED ON BEHALF OF EACH LOAN PARTY PARTY THERETO.  THIS AGREEMENT
CONSTITUTES, AND EACH OTHER LOAN DOCUMENT UPON EXECUTION WILL CONSTITUTE, A
LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY PARTY THERETO,
ENFORCEABLE AGAINST EACH SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


5.5  NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, THE ISSUANCE OF LETTERS OF CREDIT, THE BORROWINGS
HEREUNDER AND THE USE OF THE PROCEEDS THEREOF WILL NOT VIOLATE ANY REQUIREMENT
OF LAW OR ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER AND WILL NOT RESULT IN,
OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THEIR RESPECTIVE
PROPERTIES OR REVENUES PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH
CONTRACTUAL OBLIGATION (OTHER THAN THE LIENS CREATED BY THE SECURITY
DOCUMENTS).  NO REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION APPLICABLE TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.6  LITIGATION.  EXCEPT AS DESCRIBED ON SCHEDULE 5.6, NO LITIGATION,
INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED BY OR
AGAINST ANY GROUP MEMBER OR AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR
REVENUES (A) WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR (B) THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.7  NO DEFAULT.  NO GROUP MEMBER IS IN DEFAULT UNDER OR WITH RESPECT TO ANY OF
ITS CONTRACTUAL OBLIGATIONS IN ANY RESPECT THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING.


5.8  OWNERSHIP OF PROPERTY; LIENS.  EACH GROUP MEMBER HAS TITLE IN FEE SIMPLE
TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS REAL PROPERTY MATERIAL TO ITS
BUSINESS, AND, TO ITS KNOWLEDGE, GOOD TITLE TO, OR A VALID LEASEHOLD INTEREST
IN, ALL ITS OTHER PROPERTY, AND NONE OF SUCH PROPERTY IS SUBJECT TO ANY LIEN
EXCEPT AS PERMITTED BY SECTION 8.3, AND AS SET FORTH ON SCHEDULE B TO EACH TITLE
POLICY.


5.9  INTELLECTUAL PROPERTY.  EACH GROUP MEMBER OWNS, OR IS LICENSED TO USE, ALL
MATERIAL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED.  NO CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY PERSON
CHALLENGING OR QUESTIONING THE USE OF ANY INTELLECTUAL PROPERTY OR THE VALIDITY
OR EFFECTIVENESS OF ANY INTELLECTUAL PROPERTY, NOR DOES THE BORROWER KNOW OF ANY
VALID BASIS FOR ANY SUCH CLAIM, EXCEPT SUCH CLAIMS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
TO THE

61


--------------------------------------------------------------------------------



KNOWLEDGE OF THE BORROWER, THE USE OF INTELLECTUAL PROPERTY BY EACH GROUP MEMBER
DOES NOT INFRINGE ON THE RIGHTS OF ANY PERSON IN ANY MATERIAL RESPECT.


5.10  TAXES.  EACH GROUP MEMBER HAS FILED OR CAUSED TO BE FILED ALL FEDERAL,
STATE AND OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED AND HAS PAID
ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY ASSESSMENTS MADE
AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES
IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY WHICH HAVE
BECOME DUE AND PAYABLE (OTHER THAN ANY TAXES THE AMOUNT OR VALIDITY OF WHICH ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE
BOOKS OF THE RELEVANT GROUP MEMBER); NO TAX LIEN HAS BEEN FILED, AND, TO THE
KNOWLEDGE OF THE BORROWER, NO CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH
TAX, FEE OR OTHER CHARGE.


5.11  FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOANS, AND NO OTHER
EXTENSIONS OF CREDIT HEREUNDER, WILL BE USED FOR “BUYING” OR “CARRYING” ANY
“MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER
REGULATION U AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE
THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD.  IF REQUESTED BY
ANY LENDER OR THE ADMINISTRATIVE AGENT, THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT IN
CONFORMITY WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1, AS APPLICABLE,
REFERRED TO IN REGULATION U.


5.12  LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) THERE ARE NO STRIKES OR OTHER
LABOR DISPUTES AGAINST ANY GROUP MEMBER PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED; (B) HOURS WORKED BY AND PAYMENT MADE TO EMPLOYEES EACH
GROUP MEMBER HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY
OTHER APPLICABLE REQUIREMENT OF LAW DEALING WITH SUCH MATTERS; AND (C) ALL
PAYMENTS DUE FROM ANY GROUP MEMBER ON ACCOUNT OF EMPLOYEE HEALTH AND WELFARE
INSURANCE HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE RELEVANT
GROUP MEMBER.


5.13  ERISA.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT:  (A) NEITHER A REPORTABLE EVENT NOR AN
“ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION 412 OF THE CODE
OR SECTION 302 OF ERISA) HAS OCCURRED DURING THE FIVE-YEAR PERIOD PRIOR TO THE
DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE WITH RESPECT TO ANY
PLAN, AND EACH PLAN HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE; (B) NO TERMINATION OF A SINGLE EMPLOYER PLAN
HAS OCCURRED, AND NO LIEN IN FAVOR OF THE PBGC OR A PLAN HAS ARISEN, DURING SUCH
FIVE-YEAR PERIOD THAT WOULD RESULT IN A MATERIAL LIABILITY; (C) THE PRESENT
VALUE OF ALL ACCRUED BENEFITS UNDER EACH SINGLE EMPLOYER PLAN (BASED ON THOSE
ASSUMPTIONS USED TO FUND SUCH PLANS) DID NOT, AS OF THE LAST ANNUAL VALUATION
DATE PRIOR TO THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE,
EXCEED THE VALUE OF THE ASSETS OF SUCH PLAN ALLOCABLE TO SUCH ACCRUED BENEFITS
BY A MATERIAL AMOUNT IN RELATION TO THE BUSINESS OF THE BORROWER; (D) NEITHER
THE BORROWER NOR ANY COMMONLY CONTROLLED ENTITY HAS HAD A COMPLETE OR PARTIAL
WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN THAT HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL LIABILITY UNDER ERISA; AND (E) NO SUCH
MULTIEMPLOYER PLAN IS IN REORGANIZATION OR INSOLVENT.

62


--------------------------------------------------------------------------------



5.14  INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT; OTHER
REGULATIONS.  NO LOAN PARTY IS (A) AN “INVESTMENT COMPANY”, OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED OR (B) A “HOLDING COMPANY” AS DEFINED IN, OR
SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.  NO
LOAN PARTY IS SUBJECT TO REGULATION UNDER ANY REQUIREMENT OF LAW (OTHER THAN
REGULATION X OF THE BOARD) THAT LIMITS ITS ABILITY TO INCUR INDEBTEDNESS.


5.15  SUBSIDIARIES.  EXCEPT AS DISCLOSED TO THE ADMINISTRATIVE AGENT BY THE
BORROWER IN WRITING FROM TIME TO TIME AFTER THE RESTATEMENT EFFECTIVE DATE,
(A) SCHEDULE 5.15(A) SETS FORTH THE NAME AND JURISDICTION OF INCORPORATION OF
EACH SUBSIDIARY AND, AS TO EACH SUCH SUBSIDIARY, THE PERCENTAGE OF EACH CLASS OF
CAPITAL STOCK OWNED BY ANY LOAN PARTY AND (B) THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR
COMMITMENTS (OTHER THAN STOCK OPTIONS OR OTHER EQUITY GRANTED TO EMPLOYEES,
DIRECTORS OR OTHER PERSONS AND DIRECTORS’ QUALIFYING SHARES) OF ANY NATURE
RELATING TO ANY CAPITAL STOCK OF THE BORROWER OR ANY SUBSIDIARY, EXCEPT AS
CREATED BY THE LOAN DOCUMENTS OR, AS OF THE RESTATEMENT EFFECTIVE DATE, EXCEPT
AS DISCLOSED ON SCHEDULE 5.15(B).


5.16  [RESERVED]


5.17  ENVIRONMENTAL MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:

(A) THE FACILITIES AND PROPERTIES CURRENTLY OWNED, LEASED OR OPERATED BY ANY
GROUP MEMBER (THE “SUBJECT PROPERTIES”) AND, TO THE KNOWLEDGE OF THE BORROWER,
THE FACILITIES AND PROPERTIES FORMERLY OWNED, LEASED OR OPERATED BY ANY GROUP
MEMBER DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY CONTAINED, ANY MATERIALS OF
ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS OR UNDER CIRCUMSTANCES THAT
CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD REASONABLY BE EXPECTED TO
GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

(B) NO GROUP MEMBER HAS RECEIVED ANY WRITTEN NOTICE OF, OR IS AWARE OF, ANY
VIOLATION, ALLEGED VIOLATION OR NON-COMPLIANCE, REQUEST FOR INFORMATION, CLAIM
OR DEMAND LIABILITY OR POTENTIAL LIABILITY ARISING UNDER OR RELATING TO ANY
ENVIRONMENTAL LAWS INVOLVING ANY GROUP MEMBER (THE “BUSINESS”), NOR DOES THE
BORROWER HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE
RECEIVED OR IS BEING THREATENED;

(C) MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR DISPOSED OF
FROM THE SUBJECT PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION
THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN
BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE
SUBJECT PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD REASONABLY BE
EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

63


--------------------------------------------------------------------------------


(D) NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS PENDING
OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW
NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT ORDERS,
ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OR JUDICIAL
REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW IN EITHER CASE, AS TO WHICH
ANY GROUP MEMBER IS OR, TO THE KNOWLEDGE OF THE BORROWER, WILL BE NAMED AS A
PARTY;

(E) THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF ENVIRONMENTAL
CONCERN AT OR FROM THE SUBJECT PROPERTIES, OR ARISING FROM OR RELATED TO THE
OPERATIONS OF ANY GROUP MEMBER IN CONNECTION WITH THE SUBJECT PROPERTIES OR
OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR IN AMOUNTS OR IN A
MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER ANY
APPLICABLE ENVIRONMENTAL LAWS;

(F) THE SUBJECT PROPERTIES AND ALL OPERATIONS AT THE SUBJECT PROPERTIES ARE IN
COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW WITH RESPECT TO THE SUBJECT PROPERTIES OR THE BUSINESS; AND

(G) NO GROUP MEMBER HAS ASSUMED OR RETAINED ANY LIABILITY OF ANY OTHER PERSON
UNDER ENVIRONMENTAL LAWS.


5.18  ACCURACY OF INFORMATION, ETC.    NO STATEMENT OR INFORMATION CONTAINED IN
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE CONFIDENTIAL INFORMATION MEMORANDUM
OR ANY OTHER DOCUMENT, CERTIFICATE OR STATEMENT FURNISHED BY OR ON BEHALF OF ANY
LOAN PARTY TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OR ANY OF THEM, FOR USE
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, CONTAINED AS OF THE DATE SUCH STATEMENT, INFORMATION, DOCUMENT
OR CERTIFICATE WAS SO FURNISHED (OR, IN THE CASE OF THE CONFIDENTIAL INFORMATION
MEMORANDUM, AS OF THE DATE OF THIS AGREEMENT), ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING.  THE PROJECTIONS
CONTAINED IN THE MATERIALS REFERENCED ABOVE ARE BASED UPON GOOD FAITH ESTIMATES
AND ASSUMPTIONS BELIEVED BY MANAGEMENT OF THE BORROWER TO BE REASONABLE AT THE
TIME MADE, IT BEING RECOGNIZED BY THE LENDERS THAT SUCH FINANCIAL INFORMATION AS
IT RELATES TO FUTURE EVENTS IS NOT TO BE VIEWED AS FACT AND THAT ACTUAL RESULTS
DURING THE PERIOD OR PERIODS COVERED BY SUCH FINANCIAL INFORMATION MAY DIFFER
FROM THE PROJECTED RESULTS SET FORTH THEREIN BY A MATERIAL AMOUNT.  THERE IS NO
FACT KNOWN TO ANY LOAN PARTY THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN EXPRESSLY DISCLOSED HEREIN, IN THE
OTHER LOAN DOCUMENTS, IN THE CONFIDENTIAL INFORMATION MEMORANDUM OR IN ANY OTHER
DOCUMENTS, CERTIFICATES AND STATEMENTS FURNISHED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
BY THE OTHER LOAN DOCUMENTS.


5.19  SECURITY DOCUMENTS.  (A)   THE GUARANTEE AND COLLATERAL AGREEMENT IS
EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL
DESCRIBED THEREIN AND PROCEEDS THEREOF.  IN THE CASE OF THE PLEDGED STOCK
DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN STOCK CERTIFICATES
REPRESENTING SUCH PLEDGED STOCK HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH PROPER ENDORSEMENTS EXECUTED IN BLANK AND SUCH OTHER ACTION HAS
BEEN

64


--------------------------------------------------------------------------------



TAKEN WITH RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES AS SPECIFIED IN THE
GUARANTEE AND COLLATERAL AGREEMENT, AND IN THE CASE OF THE OTHER COLLATERAL
DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN FINANCING STATEMENTS
SPECIFIED ON SCHEDULE 5.19(A) HAVE BEEN FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 5.19(A), THE GUARANTEE AND COLLATERAL AGREEMENT CONSTITUTES A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS THEREOF, AS SECURITY FOR
THE OBLIGATIONS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT), IN EACH
CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (EXCEPT, IN THE CASE OF
COLLATERAL OTHER THAN PLEDGED STOCK, LIENS PERMITTED BY SECTION 8.3).


(B)   EACH MORTGAGE IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDERS (AS DEFINED IN THE GUARANTEE AND COLLATERAL
AGREEMENT), A LEGAL, VALID AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES
DESCRIBED THEREIN AND PROCEEDS THEREOF, AND WHEN THE MORTGAGES ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 5.19(B), SUCH MORTGAGES SHALL CONSTITUTE A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN SUCH MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, AS
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, SUBJECT TO THE EXCEPTIONS SET
FORTH ON SCHEDULE B TO THE APPLICABLE TITLE POLICY AND THE LIENS PERMITTED UNDER
SECTION 8.3.  SCHEDULE 1.1(A) LISTS EACH PARCEL OF REAL PROPERTY IN THE UNITED
STATES OWNED IN FEE SIMPLE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AS OF THE
EFFECTIVE DATE.


5.20  SOLVENCY.  EACH LOAN PARTY IS, AND AFTER GIVING EFFECT TO THE RESTATEMENT
TRANSACTIONS AND THE INCURRENCE OF ALL INDEBTEDNESS AND OBLIGATIONS BEING
INCURRED IN CONNECTION HEREWITH AND THEREWITH WILL BE AND WILL CONTINUE TO BE,
SOLVENT.


5.21  SENIOR INDEBTEDNESS.  THE OBLIGATIONS (X) CONSTITUTE “SENIOR DEBT” AND
“DESIGNATED SENIOR DEBT” OF THE BORROWER UNDER AND AS DEFINED IN EACH SENIOR
SUBORDINATED SECURITIES INDENTURE AND (Y) ARE THE ONLY EXISTING “DESIGNATED
SENIOR DEBT” UNDER EACH SENIOR SUBORDINATED SECURITIES INDENTURE.  THE
OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT CONSTITUTE “GUARANTOR SENIOR DEBT” OF SUCH SUBSIDIARY GUARANTOR UNDER
AND AS DEFINED IN EACH SENIOR SUBORDINATED SECURITIES INDENTURE.


5.22  REGULATION H.  AS OF THE RESTATEMENT EFFECTIVE DATE, EXCEPT AS SPECIFIED
ON SCHEDULE 5.22, NO MORTGAGE ENCUMBERS IMPROVED REAL PROPERTY THAT IS LOCATED
IN AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN
DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD INSURANCE
HAS BEEN MADE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968.


5.23  MATERIAL CONTRACTS.  (A)   AS OF THE RESTATEMENT EFFECTIVE DATE, (I) EACH
MATERIAL CONTRACT IS IN FULL FORCE AND EFFECT AND IS A LEGAL, VALID AND BINDING
OBLIGATION OF EACH PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND
(II) NO GROUP MEMBER IS IN DEFAULT OF ANY MATERIAL PROVISION OF ANY MATERIAL
CONTRACT.


(B)   TO THE BEST KNOWLEDGE OF THE BORROWER, (I) THERE HAS BEEN NO DEFAULT,
BREACH OR OTHER VIOLATION OF ANY MATERIAL CONTRACT AND (II) NO GOVERNMENTAL
AUTHORITY HAS ANY BASIS FOR TERMINATING ANY MATERIAL CONTRACT OTHER THAN
CUSTOMARY TERMINATION PROVISIONS RELATING TO

65


--------------------------------------------------------------------------------



CONVENIENCE AND OTHER SIMILAR PROVISIONS, EXCEPT, IN EACH CASE, AS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(C)   TO THE BEST KNOWLEDGE OF THE BORROWER, NO GOVERNMENTAL AUTHORITY HAS
DELIVERED NOTICE OF OR OTHERWISE DEMONSTRATED ITS INTENTION TO EXERCISE ITS
OPTION TO TERMINATE A MATERIAL CONTRACT ON THE BASIS OF CLAUSE (B)(II) ABOVE
BETWEEN ITSELF AND ANY OF THE GROUP MEMBERS, EXCEPT FOR ANY SUCH TERMINATIONS
THAT, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(D)   SCHEDULE 5.23 SETS FORTH EACH MATERIAL CONTRACT BETWEEN ANY GROUP MEMBER
AND ANY GOVERNMENTAL AUTHORITY IN EFFECT ON THE EFFECTIVE DATE.


5.24  INSURANCE.  SCHEDULE 5.24 SETS FORTH A DESCRIPTION OF ALL MATERIAL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE BORROWER AND THE SUBSIDIARY
GUARANTORS AS OF THE EFFECTIVE DATE.  AS OF THE RESTATEMENT EFFECTIVE DATE, ALL
PREMIUMS DUE AND PAYABLE IN RESPECT OF SUCH INSURANCE HAVE BEEN PAID.  THE
BORROWER REASONABLY BELIEVES THAT THE INSURANCE MAINTAINED BY OR ON BEHALF OF
THE BORROWER AND ITS SUBSIDIARIES IS ADEQUATE.


SECTION 6.   CONDITIONS PRECEDENT


6.1  CONDITIONS TO INITIAL EXTENSION OF CREDIT.  [INTENTIONALLY OMITTED].


6.2  CONDITIONS TO EACH EXTENSION OF CREDIT.  THE AGREEMENT OF EACH LENDER TO
MAKE ANY EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT ON ANY DATE (INCLUDING
ITS INITIAL EXTENSION OF CREDIT) IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:


(A)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE.


(B)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.

Each borrowing by and issuance of a Letter of Credit for the account of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.2 have been satisfied.


SECTION 7.   AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

66


--------------------------------------------------------------------------------



7.1  FINANCIAL STATEMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION
TO EACH LENDER:

(A) AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE BORROWER, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND
THE RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT, BY DELOITTE &
TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY
RECOGNIZED STANDING; AND

(B) AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE
BORROWER, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER
AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR,
CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP.


7.2  CERTIFICATES; OTHER INFORMATION.  FURNISH TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH LENDER (OR, IN THE CASE OF CLAUSE (H), TO THE RELEVANT
LENDER):

(A) CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 7.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE EXAMINATION
NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT,
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;

(B) CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS PURSUANT TO
SECTION 7.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT, TO THE
BEST OF EACH SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, EACH LOAN PARTY DURING SUCH
PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND
SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR SATISFIED BY IT,
AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II) A COMPLIANCE
CERTIFICATE CONTAINING ALL INFORMATION AND CALCULATIONS NECESSARY FOR
DETERMINING, ON A CONSOLIDATED BASIS, COMPLIANCE BY ALL GROUP MEMBERS WITH THE
PROVISIONS OF THIS AGREEMENT REFERRED TO THEREIN AS OF THE LAST DAY OF THE
FISCAL QUARTER OR FISCAL YEAR OF THE BORROWER, AS THE CASE MAY BE, AND, IF
APPLICABLE, FOR DETERMINING THE APPLICABLE MARGINS;

67


--------------------------------------------------------------------------------


(C) AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED CONSOLIDATED BUDGET FOR THE
FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR, THE
RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN
FINANCIAL POSITION AND PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING
ASSUMPTIONS APPLICABLE THERETO) (COLLECTIVELY, THE “PROJECTIONS”), WHICH
PROJECTIONS SHALL IN EACH CASE BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE
OFFICER STATING THAT SUCH PROJECTIONS ARE BASED ON REASONABLE ESTIMATES,
INFORMATION AND ASSUMPTIONS AND THAT SUCH RESPONSIBLE OFFICER HAS NO REASON TO
BELIEVE THAT SUCH PROJECTIONS ARE INCORRECT IN ANY MATERIAL RESPECT IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH SUCH ESTIMATES AND ASSUMPTIONS WERE MADE;

(D) IF AT ANY TIME THE BORROWER IS NOT REQUIRED TO FILE PERIODIC REPORTS WITH
THE SEC PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, WITHIN 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER AND WITHIN 45 DAYS AFTER THE
END OF EACH OTHER FISCAL QUARTER OF THE BORROWER, A NARRATIVE DISCUSSION AND
ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER
AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE
BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, AS
COMPARED TO THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;

(E) NO LATER THAN TEN BUSINESS DAYS PRIOR TO THE EFFECTIVENESS THEREOF, COPIES
OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED AMENDMENT, SUPPLEMENT, WAIVER OR
OTHER MODIFICATION WITH RESPECT TO ANY SENIOR SUBORDINATED SECURITIES INDENTURE;

(F) WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL STATEMENTS
AND REPORTS THAT THE BORROWER SENDS TO THE HOLDERS OF ANY CLASS OF ITS DEBT
SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE SAME ARE
FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THE BORROWER MAY MAKE TO,
OR FILE WITH, THE SEC;

(G) IF ANY SUBSIDIARY ORGANIZED UNDER THE LAWS OF ANY JURISDICTION WITHIN THE
UNITED STATES BECOMES DIRECTLY OWNED BY A FOREIGN SUBSIDIARY, PROMPT NOTICE
THEREOF, INCLUDING WHETHER SUCH SUBSIDIARY IS TO BE TREATED AS A FOREIGN
SUBSIDIARY IN ACCORDANCE WITH THE PROVISO TO THE DEFINITION OF THE TERM
“DOMESTIC SUBSIDIARY”; AND

(H) PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.


7.3  PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE
MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL ITS MATERIAL
OBLIGATIONS OF WHATEVER NATURE (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY TAX
OBLIGATIONS), EXCEPT WHERE THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND RESERVES IN CONFORMITY
WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE RELEVANT
GROUP MEMBER.


7.4  MAINTENANCE OF EXISTENCE; COMPLIANCE.  (A)  (I)  PRESERVE, RENEW AND KEEP
IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND (II) TAKE ALL REASONABLE
ACTION TO MAINTAIN ALL

68


--------------------------------------------------------------------------------



RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT
OF ITS BUSINESS, EXCEPT, IN EACH CASE, AS OTHERWISE PERMITTED BY SECTION 8.4 AND
EXCEPT, IN THE CASE OF CLAUSE (II) ABOVE, TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND
(B) COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND REQUIREMENTS OF LAW EXCEPT TO
THE EXTENT THAT FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


7.5  MAINTENANCE OF PROPERTY; INSURANCE.  (A)   KEEP ALL PROPERTY MATERIAL TO
THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR
AND TEAR EXCEPTED AND (B) MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH AMOUNTS AND
AGAINST AT LEAST SUCH RISKS (BUT INCLUDING IN ANY EVENT PUBLIC LIABILITY,
PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS ARE USUALLY INSURED AGAINST IN
THE SAME GENERAL AREA BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS.


7.6  INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  (A)   KEEP PROPER
BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN
CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW SHALL BE MADE OF ALL
DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES AND
(B) PERMIT REPRESENTATIVES OF ANY LENDER TO VISIT AND INSPECT ANY OF ITS
PROPERTIES AND EXAMINE AND MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT
ANY REASONABLE TIME DURING REGULAR BUSINESS HOURS UPON REASONABLE NOTICE AND AS
OFTEN AS MAY REASONABLY BE DESIRED AND TO DISCUSS THE BUSINESS, OPERATIONS,
PROPERTIES AND FINANCIAL AND OTHER CONDITION OF THE GROUP MEMBERS WITH
RESPONSIBLE OFFICERS OF THE GROUP MEMBERS AND WITH THEIR INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS; PROVIDED THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, SUCH VISITS, INSPECTIONS AND EXAMINATIONS BY ANY
SUCH LENDER SHALL BE COORDINATED THROUGH THE ADMINISTRATIVE AGENT AND SHALL NOT
EXCEED TWO VISITS EACH YEAR.


7.7  NOTICES.  PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT AND EACH LENDER
OF:

(A) THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(B) ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF ANY
GROUP MEMBER OF WHICH ANY GROUP MEMBER HAS KNOWLEDGE OR NOTICE OR
(II) LITIGATION, REQUEST FOR INFORMATION, INVESTIGATION OR PROCEEDING THAT MAY
EXIST AT ANY TIME BETWEEN ANY GROUP MEMBER AND ANY GOVERNMENTAL AUTHORITY OF
WHICH ANY GROUP MEMBER HAS KNOWLEDGE OR NOTICE, WHICH IN EITHER CASE, IF NOT
CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C) ANY LITIGATION OR PROCEEDING AFFECTING ANY GROUP MEMBER OF WHICH ANY GROUP
MEMBER HAS KNOWLEDGE OR NOTICE (I) IN WHICH THE AMOUNT INVOLVED IS $2,000,000 OR
MORE AND NOT COVERED BY INSURANCE, (II) IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS
SOUGHT, WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR (III) WHICH RELATES TO ANY LOAN DOCUMENT;

69


--------------------------------------------------------------------------------


(D) THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE BORROWER KNOWS THEREOF:  (I) THE OCCURRENCE OF ANY REPORTABLE EVENT
WITH RESPECT TO ANY SINGLE EMPLOYER PLAN OR A MULTIEMPLOYER PLAN, A FAILURE TO
MAKE ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN FAVOR OF
THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR
INSOLVENCY OF, ANY MULTIEMPLOYER PLAN, IN EACH CASE, IF THE BORROWER WOULD
REASONABLY BE EXPECTED TO INCUR ANY MATERIAL LIABILITIES AS A RESULT OF SUCH
EVENT OR (II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY OTHER ACTION
BY THE PBGC OR THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR ANY
MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY PLAN IF THE BORROWER COULD REASONABLY BE
EXPECTED TO INCUR ANY MATERIAL LIABILITIES AS A RESULT OF ANY SUCH EVENT; AND

(E) ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.


7.8  ENVIRONMENTAL LAWS.  (A)   COMPLY IN ALL MATERIAL RESPECTS WITH, AND USE
REASONABLE EFFORTS TO ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL TENANTS
AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS, AND TO OBTAIN
AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, AND USE REASONABLE
EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND COMPLY IN ALL
MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL LICENSES, APPROVALS,
NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL
LAWS.


(B)   CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING,
AND ALL RESPONSE, MONITORING, REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
APPLICABLE ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL RESPECTS WITH ALL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE DEEMED IN VIOLATION OF
THIS CLAUSE (B) IF IT PROMPTLY CHALLENGES ANY SUCH ORDER OR DIRECTIVE OF ANY
GOVERNMENTAL AUTHORITIES IN A MANNER CONSISTENT WITH ENVIRONMENTAL LAWS AND
PURSUES SUCH CHALLENGE OR CHALLENGES DILIGENTLY AND THE PENDENCY OF SUCH
CHALLENGES, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(C)   GENERATE, USE, TREAT, STORE, RELEASE, DISPOSE OF, AND OTHERWISE MANAGE
MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER THAT WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR TO MATERIALLY AFFECT ANY REAL
PROPERTY OWNED, LEASED OR OPERATED BY, ANY GROUP MEMBER; AND TAKE REASONABLE
EFFORTS TO PREVENT ANY OTHER PERSON FROM GENERATING, USING, TREATING, STORING,
RELEASING, DISPOSING OF, OR OTHERWISE MANAGING HAZARDOUS MATERIALS IN A MANNER
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR
MATERIALLY AFFECT ANY REAL PROPERTY OWNED OR OPERATED BY, ANY GROUP MEMBER OR
ANY OFFSITE LOCATION TO WHICH ANY GROUP MEMBER SENT MATERIALS OF ENVIRONMENTAL
CONCERN FOR DISPOSAL OR TREATMENT.

70


--------------------------------------------------------------------------------



7.9  ADDITIONAL COLLATERAL, ETC.  (A)   WITH RESPECT TO ANY PROPERTY ACQUIRED
AFTER THE EFFECTIVE DATE BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR (OTHER THAN
(X) ANY PROPERTY DESCRIBED IN PARAGRAPH (B), (C), (D), OR (E) BELOW, AND (Y) ANY
PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 8.3(M) OR 8.3(P) AS TO
WHICH THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, DOES NOT HAVE A
PERFECTED LIEN, PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT OR SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT REASONABLY DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A SECURITY
INTEREST IN SUCH PROPERTY AND (II) TAKE ALL ACTIONS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN SUCH PROPERTY, INCLUDING THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS REASONABLY AS
MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE
REQUESTED BY THE ADMINISTRATIVE AGENT.


(B)   WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $500,000 ACQUIRED AFTER THE
EFFECTIVE DATE BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR (OTHER THAN ANY SUCH
REAL PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 8.3(M)),
INCLUDING ANY SUCH REAL PROPERTY OWNED BY A NEW SUBSIDIARY AT THE TIME IT
BECOMES SUBJECT TO THE REQUIREMENTS OF SECTION 7.9(C) BELOW, PROMPTLY
(I) EXECUTE AND DELIVER A FIRST PRIORITY MORTGAGE, IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, COVERING SUCH REAL
PROPERTY, (II) IF REQUESTED BY THE ADMINISTRATIVE AGENT, PROVIDE THE LENDERS
WITH (X) TITLE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT LEAST EQUAL
TO THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS SHALL BE
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT ALTA
SURVEY THEREOF, TOGETHER WITH A SURVEYOR’S CERTIFICATE AND (Y) ANY CONSENTS OR
ESTOPPELS REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


(C)   WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY OR A
NON-WHOLLY OWNED SUBSIDIARY) CREATED OR ACQUIRED AFTER THE EFFECTIVE DATE
(WHICH, FOR THE PURPOSES OF THIS PARAGRAPH (C), SHALL INCLUDE (A) ANY EXISTING
SUBSIDIARY THAT CEASES TO BE A FOREIGN SUBSIDIARY, (B) ANY NON-WHOLLY OWNED
SUBSIDIARY THAT BECOMES A WHOLLY OWNED SUBSIDIARY AND (C) ANY FOREIGN SUBSIDIARY
OR NON-WHOLLY OWNED SUBSIDIARY THAT PROVIDES A GUARANTEE OF ANY INDEBTEDNESS
(OTHER THAN THE LOANS) OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR THAT IS A
DOMESTIC SUBSIDIARY IF THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
OF THE BORROWER AND SUCH SUBSIDIARY GUARANTORS GUARANTEED BY SUCH SUBSIDIARY
EXCEEDS $5,000,000), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED FIRST PRIORITY
SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS OWNED BY
THE BORROWER OR ANY SUBSIDIARY GUARANTOR, (II) DELIVER TO THE ADMINISTRATIVE
AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED
STOCK POWERS, IN

71


--------------------------------------------------------------------------------



BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE RELEVANT GROUP
MEMBER OR TAKE SUCH OTHER ACTION WITH RESPECT TO PLEDGED STOCK OF FOREIGN
SUBSIDIARIES NECESSARY TO PERFECT THE FIRST PRIORITY SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT IN SUCH PLEDGED STOCK, (III) CAUSE SUCH NEW SUBSIDIARY
(A) TO BECOME A PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT, (B) TO TAKE
SUCH ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT OWNED BY SUCH NEW
SUBSIDIARY, INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS
IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL
AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT AND
(C) TO DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF SUCH SUBSIDIARY,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS, AND (IV) IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(D)   WITH RESPECT TO ANY DOMESTIC SUBSIDIARY THAT DOES NOT BECOME A SUBSIDIARY
GUARANTOR PURSUANT TO SECTION 7.9(C), PROMPTLY (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH SUBSIDIARY THAT IS
OWNED BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR, (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE RELEVANT GROUP MEMBER, AS THE CASE MAY BE, AND TAKE SUCH OTHER
ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT,
DESIRABLE TO PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND
(III) IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE
AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS
SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


(E)   WITH RESPECT TO ANY FOREIGN SUBSIDIARY, PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH SUBSIDIARY THAT IS
DIRECTLY OWNED BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR (PROVIDED THAT IN NO
EVENT SHALL MORE THAN 65% OF THE TOTAL OUTSTANDING VOTING CAPITAL STOCK OF ANY
SUCH SUBSIDIARY BE REQUIRED TO BE SO PLEDGED), (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE BORROWER OR RELEVANT SUBSIDIARY GUARANTOR, OR TAKE SUCH OTHER
ACTION WITH RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES NECESSARY TO
PERFECT THE FIRST PRIORITY SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN SUCH
PLEDGED STOCK, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE
NECESSARY OR, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE
TO PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND (III) IF
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS

72


--------------------------------------------------------------------------------



SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


(F)   WITH RESPECT TO ANY INTELLECTUAL PROPERTY, ACQUIRED BY THE BORROWER OR ANY
SUBSIDIARY GUARANTOR THAT IS NOT IDENTIFIED ON THE PERFECTION CERTIFICATE
DELIVERED ON THE EFFECTIVE DATE, PROMPTLY (I) NOTIFY THE ADMINISTRATIVE AGENT OF
SUCH INTELLECTUAL PROPERTY, (II) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT OR SUCH
OTHER DOCUMENTS AS SHALL BE NECESSARY OR AS THE ADMINISTRATIVE AGENT REASONABLY
REQUESTS TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND (III) TAKE ALL ACTIONS
NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO PERFECT A FIRST
PRIORITY SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY.


7.10  FURTHER ASSURANCES.  FROM TIME TO TIME EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, SUCH ADDITIONAL INSTRUMENTS, CERTIFICATES OR DOCUMENTS,
AND TAKE ALL SUCH ACTIONS, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST
FOR THE PURPOSES OF IMPLEMENTING OR EFFECTUATING THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR OF MORE FULLY PERFECTING OR RENEWING
THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO THE
COLLATERAL (OR WITH RESPECT TO ANY ADDITIONS THERETO OR REPLACEMENTS OR PROCEEDS
THEREOF OR WITH RESPECT TO ANY OTHER PROPERTY OR ASSETS HEREAFTER ACQUIRED BY
THE BORROWER OR ANY SUBSIDIARY WHICH MAY BE DEEMED TO BE PART OF THE COLLATERAL)
PURSUANT HERETO OR THERETO.  UPON THE EXERCISE BY THE ADMINISTRATIVE AGENT OR
ANY LENDER OF ANY POWER, RIGHT, PRIVILEGE OR REMEDY PURSUANT TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS WHICH REQUIRES ANY CONSENT, APPROVAL, RECORDING
QUALIFICATION OR AUTHORIZATION OF ANY GOVERNMENTAL AUTHORITY, THE BORROWER WILL
EXECUTE AND DELIVER, OR WILL CAUSE THE EXECUTION AND DELIVERY OF, ALL
APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND OTHER DOCUMENTS AND PAPERS THAT
THE ADMINISTRATIVE AGENT OR SUCH LENDERS MAY BE REQUIRED TO OBTAIN FROM THE
BORROWER OR ANY OF ITS SUBSIDIARIES FOR SUCH GOVERNMENTAL CONSENT, APPROVAL,
RECORDING, QUALIFICATION OR AUTHORIZATION.


7.11  USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS (OTHER THAN TRANCHE C TERM
LOANS, THE TRANCHE D TERM LOANS AND THE TRANCHE E TERM LOANS), TOGETHER WITH THE
PROCEEDS OF THE ISSUANCE OF THE SENIOR SUBORDINATED NOTES AND THE CONVERTIBLE
SENIOR SUBORDINATED DEBENTURES, TO FINANCE THE TENDER OFFER AND THE PAYMENTS TO
BE MADE IN RESPECT OF THE CONVERTIBLE DEBENTURES OPTIONS TRANSACTIONS, TO REPAY
AMOUNTS OWING UNDER THE PRIOR CREDIT AGREEMENT, TO PAY FEES AND EXPENSES RELATED
TO THE TRANSACTIONS AND FOR GENERAL CORPORATE PURPOSES OF THE BORROWER AND ITS
SUBSIDIARIES, INCLUDING REPURCHASES OF THE CAPITAL STOCK OF THE BORROWER
PERMITTED PURSUANT TO SECTION 8.6(B); PROVIDED THAT NO MORE THAN $50,000,000 OF
THE PROCEEDS OF THE REVOLVING LOANS SHALL BE USED TO FINANCE THE TENDER OFFER
AND THE PAYMENTS TO BE MADE IN RESPECT OF THE CONVERTIBLE DEBENTURES OPTIONS
TRANSACTIONS, TO REPAY AMOUNTS OWING UNDER THE PRIOR CREDIT AGREEMENT AND TO PAY
FEES AND EXPENSES RELATED TO THE TRANSACTIONS.  USE THE PROCEEDS OF THE
TRANCHE C TERM LOANS TO FINANCE THE 2006 ACQUISITIONS AND OTHERWISE FOR GENERAL
CORPORATE PURPOSES. USE THE PROCEEDS OF THE TRANCHE D TERM LOANS TO REPAY THE
TRANCHE B TERM LOANS (AS DEFINED IN THE 2004 CREDIT AGREEMENT), TO PAY RELATED
COSTS AND EXPENSES AND FOR GENERAL CORPORATE PURPOSES, INCLUDING REPAYING
REVOLVING LOANS. USE THE PROCEEDS OF THE TRANCHE E TERM LOANS TO PREPAY
REVOLVING LOANS, TO PAY RELATED COSTS AND EXPENSES AND FOR

73


--------------------------------------------------------------------------------



GENERAL CORPORATE PURPOSES.  USE THE LETTERS OF CREDIT TO SUPPORT OBLIGATIONS
INCURRED BY THE BORROWER AND ITS SUBSIDIARIES FOR GENERAL CORPORATE PURPOSES.


7.12  [INTENTIONALLY OMITTED].


7.13  ACKNOWLEDGEMENT AND CONSENT.  THE BORROWER WILL USE BEST EFFORTS TO CAUSE
EACH ISSUER (AS DEFINED IN THE COLLATERAL AND GUARANTEE AGREEMENT), IF ANY, THAT
IS NOT A LOAN PARTY TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN
30 DAYS AFTER THE EFFECTIVE DATE, AN ACKNOWLEDGMENT AND CONSENT IN THE FORM
ATTACHED TO THE GUARANTEE AND COLLATERAL AGREEMENT.


7.14  LEASE AMENDMENT.  THE BORROWER WILL USE COMMERCIALLY REASONABLE EFFORTS TO
DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN 90 DAYS AFTER THE EFFECTIVE DATE, AN
AMENDMENT TO THE LEASE AGREEMENT DATED AS OF AUGUST 1, 2004 BY AND BETWEEN THE
DEVELOPMENT AUTHORITY OF FORSYTH COUNTY AND SCIENTIFIC GAMES INTERNATIONAL,
INC., PROVIDING THE ADMINISTRATIVE AGENT WITH THE LENDER PROTECTIONS SET FORTH
IN SECTION 10.3 OF SUCH LEASE AGREEMENT.


SECTION 8.   NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:


8.1  FINANCIAL CONDITION COVENANTS.


(A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY FISCAL QUARTER OF THE BORROWER TO EXCEED THE RATIO SET FORTH
BELOW WITH RESPECT TO SUCH FISCAL QUARTER OR WITH RESPECT TO THE PERIOD DURING
WHICH SUCH FISCAL QUARTER ENDS:

Fiscal Quarter Ending

 

Ratio

 

 

 

 

 

December 31, 2006

 

3.75 to 1.00

 

March 31, 2007

 

4.30 to 1.00

 

June 30, 2007 through September 30, 2007

 

4.25 to 1.00

 

October 1, 2007 through September 30, 2008

 

4.00 to 1.00

 

October 1, 2008 through September 30, 2009

 

3.85 to 1.00

 

 


(B)  [INTENTIONALLY OMITTED]


(C)  CONSOLIDATED SENIOR DEBT RATIO.  PERMIT THE CONSOLIDATED SENIOR DEBT RATIO
AS AT (I) THE LAST DAY OF THE FISCAL QUARTER OF THE BORROWER ENDED DECEMBER 31,
2006 TO EXCEED 2.50 TO 1.00, (II) THE LAST DAY OF THE FISCAL QUARTER OF THE
BORROWER ENDING MARCH 31, 2007 TO EXCEED 2.6 TO 1.00 AND (III) THE LAST DAY OF
ANY FISCAL QUARTER OF THE BORROWER ENDED THEREAFTER TO EXCEED 2.50 TO 1.00.

74


--------------------------------------------------------------------------------



(D)  CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
BORROWER TO BE LESS THAN 3.50 TO 1.00.


8.2  INDEBTEDNESS.  CREATE, ISSUE, INCUR, ASSUME, BECOME LIABLE IN RESPECT OF OR
SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:

(A) INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

(B) INDEBTEDNESS (I) OF THE BORROWER TO ANY SUBSIDIARY, (II) OF ANY SUBSIDIARY
GUARANTOR TO THE BORROWER OR ANY OTHER SUBSIDIARY, (III) OF ANY NON-GUARANTOR
SUBSIDIARY TO ANY OTHER NON-GUARANTOR SUBSIDIARY AND (IV) SUBJECT TO
SECTION 8.8(J), OF ANY NON-GUARANTOR SUBSIDIARY TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR;

(C) GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OF OBLIGATIONS OF THE BORROWER, ANY
SUBSIDIARY GUARANTOR AND, SUBJECT TO SECTION 8.8(J), OF ANY NON-GUARANTOR
SUBSIDIARY;

(D) INDEBTEDNESS OUTSTANDING ON THE SECOND RESTATEMENT EFFECTIVE DATE AND LISTED
ON SCHEDULE 8.2(D) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS
THEREOF (WITHOUT INCREASING THE PRINCIPAL AMOUNT THEREOF, SHORTENING THE
MATURITY THEREOF OR DECREASING THE WEIGHTED AVERAGE LIFE THEREOF);

(E) INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT BY IT OF ANY FIXED OR CAPITAL ASSETS IN
THE ORDINARY COURSE OF BUSINESS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF; PROVIDED THAT (A) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE 8.2(E) SHALL NOT
EXCEED $50,000,000 AT ANY TIME OUTSTANDING;

(F) (I) INDEBTEDNESS OF THE BORROWER IN RESPECT OF (X) THE SENIOR SUBORDINATED
NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE PRINCIPAL AMOUNT
THEREOF INITIALLY ISSUED LESS THE PRINCIPAL AMOUNT THEREOF REPURCHASED OR
REDEEMED IN ACCORDANCE WITH THIS AGREEMENT, (Y) THE CONVERTIBLE SENIOR
SUBORDINATED DEBENTURES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE
PRINCIPAL AMOUNT THEREOF INITIALLY ISSUED (INCLUDING PURSUANT TO ANY EXERCISE OF
THE “GREEN SHOE” OPTION GRANTED TO THE UNDERWRITERS THEREOF IN CONNECTION WITH
SUCH INITIAL ISSUANCE) LESS THE PRINCIPAL AMOUNT THEREOF REPURCHASED OR REDEEMED
IN ACCORDANCE WITH THIS AGREEMENT AND (Z) THE EXISTING SUBORDINATED NOTES IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AFTER GIVING EFFECT TO THE REPURCHASE PURSUANT TO THE TENDER OFFER
ON THE EFFECTIVE DATE LESS THE PRINCIPAL AMOUNT THEREOF SUBSEQUENTLY REPURCHASED
OR REDEEMED IN ACCORDANCE

75


--------------------------------------------------------------------------------


WITH THIS AGREEMENT AND (II) GUARANTEE OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR
IN RESPECT OF SUCH INDEBTEDNESS, PROVIDED THAT SUCH GUARANTEE OBLIGATIONS ARE
SUBORDINATED TO THE SAME EXTENT AS THE OBLIGATIONS OF THE BORROWER IN RESPECT OF
THE RELATED SENIOR SUBORDINATED SECURITIES;

(G) ADDITIONAL INDEBTEDNESS OF THE BORROWER OR ANY OF THE SUBSIDIARY GUARANTORS
IN AN AGGREGATE PRINCIPAL AMOUNT (FOR THE BORROWER AND ALL SUBSIDIARY
GUARANTORS) NOT TO EXCEED $50,000,000 AT ANY ONE TIME OUTSTANDING;

(H) ADDITIONAL INDEBTEDNESS OF NON-GUARANTOR SUBSIDIARIES IN AN AGGREGATE
PRINCIPAL AMOUNT (FOR ALL SUCH SUBSIDIARIES) NOT TO EXCEED $50,000,000 AT ANY
ONE TIME OUTSTANDING, PROVIDED THAT, ANY SUCH INDEBTEDNESS IS NON-RECOURSE TO
THE BORROWER AND THE SUBSIDIARY GUARANTORS;

(I) INDEBTEDNESS CONSISTING OF INDEMNITIES RELATING TO SURETY BONDS ISSUED IN
THE ORDINARY COURSE OF BUSINESS;

(J) OBLIGATIONS PURSUANT TO THE “EARNOUT” PROVISIONS IN RESPECT OF THE GLOBAL
DRAW ACQUISITION AND THE RACING VENUE ACQUISITION;

(K) OBLIGATIONS PURSUANT TO THE ESCROW AND POST-CLOSING ADJUSTMENT PROVISIONS IN
RESPECT OF THE ESSNET ACQUISITION;

(L) PERMITTED ADDITIONAL SUBORDINATED DEBT; AND

(M) PERMITTED ADDITIONAL SENIOR INDEBTEDNESS.


8.3  LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR:

(A) LIENS FOR TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES OR CLAIMS NOT YET DUE OR
THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT
ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE
BORROWER OR ITS SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP;

(B) CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S, STATUTORY
BANK LIENS, RIGHTS OF SET-OFF OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE
OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR THAT ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;

(C) PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION AND LETTERS OF CREDIT ISSUED IN
LIEU OF SUCH DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;

(D) DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN FOR
BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

76


--------------------------------------------------------------------------------


(E) EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR ENCUMBRANCES
INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT AND THAT DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(F) ATTACHMENT OR JUDGMENT LIENS NOT CONSTITUTING AN EVENT OF DEFAULT UNDER
SECTION 9; PROVIDED THAT SUCH LIEN IS RELEASED WITHIN 60 DAYS AFTER THE ENTRY
THEREOF;

(G) LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES TO SECURE PAYMENT OF
CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS THAT ARE NOT OVERDUE
FOR A PERIOD OF MORE THAN 30 DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS; PROVIDED THAT, SUCH LIENS DO NOT ENCUMBER ANY PROPERTY
OTHER THAN THE GOODS SUBJECT TO SUCH CUSTOMS DUTIES;

(H) ZONING OR SIMILAR LAWS OR RIGHTS RESERVED TO OR VESTED IN ANY GOVERNMENTAL
AUTHORITY TO CONTROL OR REGULATE THE USE OF ANY REAL PROPERTY;

(I) LIENS SECURING OBLIGATIONS (OTHER THAN OBLIGATIONS REPRESENTING INDEBTEDNESS
FOR BORROWED MONEY) UNDER OPERATING, RECIPROCAL EASEMENT OR SIMILAR AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES;

(J) LICENSES OF INTELLECTUAL PROPERTY GRANTED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES WHICH DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY;

(K) LIENS SECURING INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY PERMITTED BY
SECTION 8.2(B)(III) AND SECTION 8.2(H), TO THE EXTENT SUCH LIEN DOES NOT AT ANY
TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY OF SUCH NON-GUARANTOR
SUBSIDIARY;

(L) LIENS IN EXISTENCE ON THE EFFECTIVE DATE LISTED ON SCHEDULE 8.3(L), SECURING
INDEBTEDNESS PERMITTED BY SECTION 8.2(D), PROVIDED THAT NO SUCH LIEN IS SPREAD
TO COVER ANY ADDITIONAL PROPERTY AFTER THE EFFECTIVE DATE AND THAT THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;

(M) LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT
(I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY SECTION 8.2(E),
(II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED
PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, AND (III) SUCH SECURITY INTERESTS SHALL NOT APPLY
TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

(N) LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

77


--------------------------------------------------------------------------------


(O) ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE ENTERED INTO BY THE
BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED;

(P) LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GUARANTORS
INCURRED PURSUANT TO SECTION 8.2(G) SO LONG AS NEITHER (I) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY NOR (II) THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH LIEN IS INCURRED) OF
THE ASSETS SUBJECT THERETO EXCEEDS (AS TO THE BORROWER AND ALL SUBSIDIARIES)
$35,000,000 AT ANY ONE TIME;

(Q) LIENS IN FAVOR OF SURETY BOND PROVIDERS SECURING PERFORMANCE AND INDEMNITY
OBLIGATIONS OF THE GROUP MEMBERS TO SUCH PROVIDERS IN CONNECTION WITH SURETY
BONDS ISSUED IN THE ORDINARY COURSE OF BUSINESS TO SUPPORT PERFORMANCE
OBLIGATIONS (NOT INCLUDING INDEBTEDNESS) OF SUCH GROUP MEMBERS UNDER CONTRACTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS (ANY SUCH SURETY BOND, A
“SECURED SURETY BOND”), PROVIDED THAT, (I) TO THE EXTENT THAT ANY SUCH LIEN
BECOMES SECURED AND PERFECTED ON A FIRST PRIORITY BASIS, THE BORROWER OR ANY OF
ITS SUBSIDIARIES SHALL CAUSE, WITHIN 75 DAYS AFTER THE DATE THAT IS THE EARLIER
OF (A) THE DATE THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES BECOMES AWARE OF A
DEFAULT UNDER A CONTRACT IN RESPECT OF WHICH A SECURED SURETY BOND HAS BEEN
ISSUED OR (B) THE DATE THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES BECOMES
AWARE THAT SUCH LIEN HAS BECOME SO PERFECTED, EITHER (X) SUCH LIEN TO BE
RELEASED OR TERMINATED OR (Y) SUCH LIEN TO BE JUNIOR TO THE LIENS CREATED
PURSUANT TO THE SECURITY DOCUMENTS ON TERMS AND CONDITIONS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (II) THE TERMS OF ANY SUCH LIEN
SHALL PROVIDE, AT THE TIME PROVISION IS MADE FOR THE GRANTING OF SUCH LIEN, THAT
SUCH LIEN SHALL ONLY BECOME EFFECTIVE UPON THE OCCURRENCE OF A DEFAULT IN
RESPECT OF THE RELATED CONTRACT FOR WHICH A SECURED SURETY BOND HAS BEEN ISSUED
OR A BANKRUPTCY OR SIMILAR EVENT WITH RESPECT TO THE RELEVANT GROUP MEMBERS; AND

(R) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH
PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, (III) SUCH LIEN DOES NOT
SECURE INDEBTEDNESS, AND (IV) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS
WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES
A SUBSIDIARY, AS THE CASE MAY BE.


8.4  FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER, CONSOLIDATION OR AMALGAMATION,
OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), OR DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR
BUSINESS, EXCEPT THAT:

(A) ANY SUBSIDIARY OF THE BORROWER MAY BE MERGED OR CONSOLIDATED WITH OR INTO
THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON) OR WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT THE SUBSIDIARY
GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR, SUBJECT TO
SECTION 8.8(J), WITH OR INTO ANY

78


--------------------------------------------------------------------------------


FOREIGN SUBSIDIARY OR NON-GUARANTOR SUBSIDIARY; NOTWITHSTANDING THE FOREGOING,
ANY NON-GUARANTOR SUBSIDIARY MAY BE MERGED OR CONSOLIDATED WITH ANOTHER
NON-GUARANTOR SUBSIDIARY WITHOUT LIMITATION;

(B) THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE OF ANY OR ALL OF
ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR OR, SUBJECT TO SECTION 8.8(J), ANY NON-GUARANTOR
SUBSIDIARY; NOTWITHSTANDING THE FOREGOING, ANY NON-GUARANTOR SUBSIDIARY MAY
DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO
ANOTHER NON-GUARANTOR SUBSIDIARY WITHOUT LIMITATION; AND

(C) ANY SUBSIDIARY MAY LIQUIDATE, WIND UP OR DISSOLVE AFTER THE DISPOSITION OF
ALL OF ITS ASSETS AS SET FORTH IN SECTION 8.4(B).


8.5  DISPOSITION OF PROPERTY.  DISPOSE OF ANY OF ITS PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY SUBSIDIARY, ISSUE OR SELL ANY
SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK TO ANY PERSON, EXCEPT:

(A) DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY IN THE ORDINARY COURSE OF
BUSINESS;

(B) DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(C) DISPOSITIONS PERMITTED BY SECTION 8.4(B);

(D) THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE BORROWER OR
ANY SUBSIDIARY GUARANTOR;

(E) (I) DISPOSITIONS OF OTHER PROPERTY (OTHER THAN ANY SALE OF LESS THAN ALL OF
THE CAPITAL STOCK OF ANY SUBSIDIARY THEN OWNED BY THE GROUP MEMBERS) OR
(II) DISPOSITIONS OF MINORITY INTERESTS IN JOINT VENTURES OR ANY NON-GUARANTOR
SUBSIDIARY, HAVING A FAIR MARKET VALUE NOT TO EXCEED $40,000,000 IN THE
AGGREGATE FOR ANY FISCAL YEAR OF THE BORROWER, PROVIDED THAT (A) THE AGGREGATE
AMOUNT OF ALL SUCH DISPOSITIONS SHALL NOT EXCEED $125,000,000 DURING THE PERIOD
COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT, (B) THE
CONSIDERATION RECEIVED IN ANY SUCH DISPOSITION SHALL BE IN AN AMOUNT AT LEAST
EQUAL TO THE FAIR MARKET VALUE OF SUCH PROPERTY, (C) AT LEAST 75% OF THE
CONSIDERATION RECEIVED IN ANY SUCH DISPOSITION SHALL BE IN CASH, PROVIDED THAT
(1) THE AMOUNT OF SUCH CONSIDERATION REQUIRED TO BE PAID IN CASH MAY BE REDUCED
TO 50% SO LONG AS THE REMAINING PORTION OF SUCH CONSIDERATION IS COMPRISED OF
DEBT OR EQUITY SECURITIES OF THE ACQUIRING PERSON AND (2) DISPOSITIONS OF OTHER
PROPERTY FOR AN AMOUNT OF UP TO $2,000,000 IN ANY FISCAL YEAR SHALL NOT BE
SUBJECT TO THIS CLAUSE (C), AND (D) THE NET CASH PROCEEDS OF ANY SUCH
DISPOSITIONS, OTHER THAN THE 2006 JV CONTRIBUTION, SHALL BE APPLIED TO PREPAY
TERM LOANS TO THE EXTENT REQUIRED PURSUANT TO SECTION 4.2(C);

79


--------------------------------------------------------------------------------


(F) THE SALE OR ISSUANCE OF ANY NON-GUARANTOR SUBSIDIARY’S CAPITAL STOCK TO ANY
OTHER NON-GUARANTOR SUBSIDIARY IN COMPLIANCE WITH ANY OTHER APPLICABLE
REQUIREMENTS OF THIS AGREEMENT (INCLUDING, TO THE EXTENT APPLICABLE,
SECTIONS 8.8 AND 8.10);

(G) DISPOSITIONS PURSUANT TO THE TRANSFER TRANSACTIONS; AND

(H) THE 2006 JV CONTRIBUTION FOR CONSIDERATION CONSISTING OF A MINORITY EQUITY
INTEREST IN THE JOINT VENTURE DESCRIBED ON SCHEDULE 8.5.


8.6  RESTRICTED PAYMENTS.  DECLARE OR MAKE ANY RESTRICTED PAYMENT, EXCEPT THAT:

(A) ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR;

(B) THE BORROWER MAY REPURCHASE (X) SHARES OF ITS CAPITAL STOCK TO THE EXTENT
THAT SUCH REPURCHASE IS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS TO
ACQUIRE THE BORROWER’S COMMON STOCK OR SIMILAR ARRANGEMENTS TO ACQUIRE COMMON
STOCK; PROVIDED THAT SUCH REPURCHASED CAPITAL STOCK REPRESENT A PORTION OF THE
EXERCISE PRICE THEREOF AND PROVIDED, FURTHER, THAT NO CASH IS EXPENDED (OR
OBLIGATION TO EXPEND CASH, OTHER THAN WITH RESPECT TO RELATED WITHHOLDING TAXES,
IS INCURRED) BY THE BORROWER OR ANY OF ITS SUBSIDIARIES PURSUANT TO THIS
CLAUSE (X), (Y) SHARES OF THE BORROWER’S CAPITAL STOCK HELD BY DIRECTORS,
EXECUTIVE OFFICERS, MEMBERS OF MANAGEMENT OR EMPLOYEES OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES UPON THE DEATH, DISABILITY, RETIREMENT OR TERMINATION OF
EMPLOYMENT OF SUCH DIRECTORS, EXECUTIVE OFFICERS, MEMBERS OF MANAGEMENT OR
EMPLOYEES, SO LONG AS (1) IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH
REPURCHASE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING
AND (2) THE AGGREGATE AMOUNT OF CASH EXPENDED BY THE BORROWER PURSUANT TO THIS
CLAUSE (Y) DOES NOT EXCEED $5,000,000 IN ANY FISCAL YEAR OF THE BORROWER AND (Z)
SHARES OF THE BORROWER’S OR ANY OF ITS SUBSIDIARY’S CAPITAL STOCK, SO LONG AS
(1) IMMEDIATELY PRIOR TO, AND AFTER GIVING EFFECT TO SUCH REPURCHASE, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING, (2) AFTER GIVING
EFFECT TO SUCH REPURCHASE (AND ANY OTHER SUCH REPURCHASES SINCE THE LAST DAY OF
THE MOST RECENTLY ENDED FISCAL QUARTER) AND ANY INDEBTEDNESS INCURRED IN
CONNECTION THEREWITH, THE BORROWER IS IN COMPLIANCE WITH SECTION 8.1 (DETERMINED
ON A PRO FORMA BASIS AS IF SUCH REPURCHASES HAD OCCURRED, AND ANY SUCH
INDEBTEDNESS HAD BEEN INCURRED, ON THE LAST DAY OF THE MOST RECENT FISCAL
QUARTER OR, FOR PURPOSES OF SECTION 8.1(B), ON THE FIRST DAY OF THE MOST
RECENTLY ENDED PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS), (3) AT THE TIME OF
THE REPURCHASE (AND AFTER GIVING EFFECT THERETO), THERE SHALL BE REMAINING AT
LEAST $15,000,000 OF AVAILABLE REVOLVING COMMITMENTS AND (4) THE AGGREGATE
AMOUNT EXPENDED FOR REPURCHASES PURSUANT TO THIS CLAUSE (Z) SHALL NOT EXCEED
$200,000,000 IN THE AGGREGATE DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE
THROUGH THE TERM OF THIS AGREEMENT;

(C) THE BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH
THE CONVERTIBLE DEBENTURES OPTIONS TRANSACTIONS;

80


--------------------------------------------------------------------------------


(D) ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS RATABLY WITH RESPECT TO ITS
CAPITAL STOCK; AND

(E) THE BORROWER MAY MAKE DIVIDEND PAYMENTS PAYABLE SOLELY IN ITS CAPITAL STOCK.


8.7  PAYMENT BLOCKAGE NOTICE.  GIVE ANY NOTICE TO BLOCK OR PROHIBIT PAYMENTS IN
RESPECT OF ANY SENIOR SUBORDINATED SECURITIES PURSUANT TO THE SUBORDINATION
PROVISIONS THEREOF, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE REQUIRED
LENDERS.


8.8  INVESTMENTS.  MAKE ANY ADVANCE, LOAN, EXTENSION OF CREDIT (BY WAY OF
GUARANTY OR OTHERWISE) OR CAPITAL CONTRIBUTION TO, OR PURCHASE ANY CAPITAL
STOCK, BONDS, NOTES, DEBENTURES OR OTHER DEBT SECURITIES OF, OR ANY ASSETS
CONSTITUTING A BUSINESS UNIT OF, OR MAKE ANY OTHER INVESTMENT IN, ANY PERSON
(ALL OF THE FOREGOING, “INVESTMENTS”), EXCEPT:

(A) EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

(B) (I) INVESTMENTS IN CASH EQUIVALENTS AND (II) OTHER INVESTMENTS IN FOREIGN
CURRENCIES HELD IN THE ORDINARY COURSE OF BUSINESS IN THE AGGREGATE AMOUNT NOT
TO EXCEED THE DOLLAR EQUIVALENT OF $5,000,000 AT ANY TIME, WHICH INVESTMENTS
WOULD OTHERWISE CONSTITUTE CASH EQUIVALENTS BUT FOR THE SOVEREIGN DEBT RATING OF
THE COUNTRY ISSUING SUCH FOREIGN CURRENCY;

(C) GUARANTEE OBLIGATIONS PERMITTED BY SECTION 8.2;

(D) LOANS AND ADVANCES TO EMPLOYEES OF ANY GROUP MEMBER OF THE BORROWER IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING FOR TRAVEL, ENTERTAINMENT AND RELOCATION
EXPENSES) IN AN AGGREGATE AMOUNT FOR ALL GROUP MEMBERS NOT TO EXCEED $2,000,000
AT ANY ONE TIME OUTSTANDING;

(E) INVESTMENTS CONSISTING OF CAPITAL EXPENDITURES OTHERWISE PERMITTED BY THIS
AGREEMENT;

(F) INVESTMENTS OUTSTANDING ON THE SECOND RESTATEMENT EFFECTIVE DATE AND LISTED
ON SCHEDULE 8.8(F);

(G) INVESTMENTS CONSISTING OF NON-CASH CONSIDERATION RECEIVED BY THE BORROWER
AND ITS SUBSIDIARIES IN CONNECTION WITH ANY DISPOSITION OF ASSETS PERMITTED
UNDER SECTION 8.5(E) IN AN AGGREGATE AMOUNT NOT TO EXCEED $25,000,000 AT ANY ONE
TIME OUTSTANDING (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS
THEREOF);

(H) INVESTMENTS IN ASSETS USEFUL IN THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES (OF THE TYPE DESCRIBED IN THE DEFINITION OF THE TERM REINVESTMENT
NOTICE) MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH THE PROCEEDS OF ANY
REINVESTMENT DEFERRED AMOUNT, SUBJECT TO THE LIMITATIONS IN CLAUSES (J) AND (K)
IN THE CASE OF ANY SUCH INVESTMENT IN OR BY A NON-GUARANTOR SUBSIDIARY WITH ANY
SUCH PROCEEDS RECEIVED BY THE BORROWER OR A SUBSIDIARY GUARANTOR;

81


--------------------------------------------------------------------------------


(I) INTERCOMPANY INVESTMENTS BY ANY GROUP MEMBER IN THE BORROWER OR ANY PERSON
THAT, PRIOR TO SUCH INVESTMENT, IS A SUBSIDIARY GUARANTOR; PROVIDED THAT SUCH
INVESTMENTS SHALL BE SUBORDINATED TO THE OBLIGATIONS IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(J) INTERCOMPANY INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN ANY
PERSON, THAT, PRIOR TO SUCH INVESTMENT, IS A NON-GUARANTOR SUBSIDIARY
(INCLUDING, WITHOUT LIMITATION, GUARANTEE OBLIGATIONS WITH RESPECT TO
OBLIGATIONS OF ANY SUCH NON-GUARANTOR SUBSIDIARY, LOANS MADE TO ANY SUCH
NON-GUARANTOR SUBSIDIARY AND INVESTMENTS RESULTING FROM MERGERS WITH OR SALES OF
ASSETS TO ANY SUCH NON-GUARANTOR SUBSIDIARY); PROVIDED THAT THE AGGREGATE AMOUNT
OF ALL SUCH INVESTMENTS (INCLUDING, WITHOUT LIMITATION, ALL SUCH GUARANTEE
OBLIGATIONS) MADE BY THE BORROWER AND THE SUBSIDIARY GUARANTORS (EXCLUDING THOSE
PERMITTED BY CLAUSE (K) BELOW) VALUED AT COST WITHOUT GIVING EFFECT TO ANY
WRITE-DOWN OR WRITE-OFF OF ANY SUCH INVESTMENTS, SHALL NOT EXCEED AT ANY TIME
OUTSTANDING DURING THE TERM OF THIS AGREEMENT THE SUM OF (I) $150,000,000, PLUS
(II) THE AMOUNT OF SUCH INVESTMENTS MADE PURSUANT TO THE 2006 ACQUISITIONS, THE
ESSNET ACQUISITION AND THE GAMES MEDIA ACQUISITION, PLUS (III) THE AMOUNT OF
INTERCOMPANY LOANS MADE TO SCIENTIFIC GAMES CHILE LIMITADA PREVIOUSLY SCHEDULED
AS INDEBTEDNESS TO THIRD PARTIES ON SCHEDULE 8.2(D), PLUS (IV) THE AMOUNT OF
SUCH INVESTMENTS MADE PURSUANT TO THE SALE OF ANY OF SCIENTIFIC GAMES CHILE
LIMITADA, SCIENTIFIC GAMES LATINO AMERICA S.A. AND THEIR RESPECTIVE SUBSIDIARIES
TO A NON-GUARANTOR SUBSIDIARY, PLUS (V) THE PERU INVESTMENTS, PLUS (VI) THE
AMOUNT OF CAPITAL STOCK ISSUED BY THE BORROWER IN EXCHANGE FOR SUCH INVESTMENT,
PLUS (VII) THE AMOUNT OF CAPITAL STOCK OF THE BORROWER AND PERMITTED ADDITIONAL
SUBORDINATED DEBT ISSUED TO FINANCE SUCH INVESTMENT;

(K) INVESTMENTS CONSISTING OF ACQUISITIONS OF CAPITAL STOCK OR ASSETS PURSUANT
TO A PERMITTED ACQUISITION; PROVIDED THAT (I) THE AGGREGATE AMOUNT OF ALL SUCH
INVESTMENTS IN NON-GUARANTOR SUBSIDIARIES (EXCLUDING THOSE (1) ATTRIBUTABLE TO
CONSUMMATION OF THE 2006 ACQUISITIONS, THE ESSNET ACQUISITION AND THE GAMES
MEDIA ACQUISITION, (2) MADE WITH CAPITAL STOCK OF THE BORROWER AND (3) FINANCED
WITH THE ISSUANCE OF CAPITAL STOCK OF THE BORROWER OR PERMITTED ADDITIONAL
SUBORDINATED DEBT) SHALL NOT EXCEED $200,000,000 AT ANY TIME DURING THE PERIOD
COMMENCING ON THE RESTATEMENT EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT,
AND (II) (A) IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING,
(B) AFTER GIVING EFFECT (DETERMINED ON A PRO FORMA BASIS AS IF SUCH INVESTMENT
HAD OCCURRED ON THE LAST DAY OF THE MOST RECENT FISCAL QUARTER OR, FOR PURPOSES
OF SECTION 8.1(B), ON THE FIRST DAY OF THE MOST RECENTLY ENDED PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS) TO SUCH INVESTMENT, AND ALL OTHER SUCH INVESTMENTS
MADE SINCE THE END OF THE MOST RECENTLY ENDED FISCAL QUARTER, AND ANY
INDEBTEDNESS INCURRED IN CONNECTION THEREWITH, THE BORROWER IS IN COMPLIANCE
WITH SECTION 8.1 AND (C) AT THE TIME OF SUCH INVESTMENT (AND AFTER GIVING EFFECT
THERETO), THERE SHALL BE REMAINING AT LEAST $15,000,000 OF AVAILABLE REVOLVING
COMMITMENTS;

(L) INVESTMENTS IN JOINT VENTURES (OTHER THAN PURSUANT TO SECTION 8.8(J)) IN AN
AGGREGATE AMOUNT NOT TO EXCEED $50,000,000;

82


--------------------------------------------------------------------------------


(M) MINORITY INVESTMENTS IN THE SECURITIES OF ANY TRADE CREDITOR, WHOLESALER,
SUPPLIER OR CUSTOMER RECEIVED PURSUANT TO ANY PLAN OF REORGANIZATION OR SIMILAR
ARRANGEMENT OF SUCH TRADE CREDITOR, WHOLESALER, SUPPLIER OR CUSTOMER, AS
APPLICABLE;

(N) IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS SECTION,
INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT
(VALUED AT COST, WITHOUT GIVING EFFECT TO ANY WRITE-DOWN OR WRITE-OFF OF ANY
SUCH INVESTMENTS) NOT TO EXCEED $15,000,000 DURING THE PERIOD COMMENCING ON THE
RESTATEMENT EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT;

(O) INVESTMENTS THAT WILL FUND SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
LIABILITIES AS APPROVED BY THE BOARD OF DIRECTORS OF THE BORROWER;

(P) INTERCOMPANY INVESTMENTS PURSUANT TO THE TRANSFER TRANSACTIONS;

(Q) INVESTMENTS MADE BY A DEFERRED COMPENSATION PLAN FOR EMPLOYEES OF THE
BORROWER AND ITS SUBSIDIARIES, TO THE EXTENT FUNDED BY CONTRIBUTIONS TO SUCH
PLAN AND PERMITTED BY THE TERMS THEREOF; AND

(R) THE 2006 JV CONTRIBUTION.


8.9  PAYMENTS AND MODIFICATIONS OF CERTAIN DEBT INSTRUMENTS.  (A)  (I)  MAKE OR
OFFER TO MAKE ANY OPTIONAL OR VOLUNTARY PAYMENT, PREPAYMENT, REPURCHASE OR
REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY DEFEASE OR SEGREGATE FUNDS
WITH RESPECT TO THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR SENIOR
SUBORDINATED SECURITIES, EXCEPT EXISTING SUBORDINATED NOTES (EITHER PURSUANT TO
THE TENDER OFFER OR AFTER THE CONSUMMATION OF THE TENDER OFFER); PROVIDED THAT
THE BORROWER MAY MAKE OR OFFER TO MAKE A PAYMENT, PREPAYMENT, REPURCHASE OR
REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY DEFEASE OR SEGREGATE FUNDS
WITH RESPECT TO (I) THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS TO THE EXTENT
PERMITTED IN CLAUSE (A) OF THE DEFINITION OF THE TERM “PERMITTED ADDITIONAL
SENIOR INDEBTEDNESS” OR (II) THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR THE
SENIOR SUBORDINATED SECURITIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AN
AMOUNT EQUAL TO THE THEN UNUSED PERMITTED EXPENDITURE AMOUNT AT SUCH TIME (AFTER
GIVING EFFECT TO ANY CONCURRENT USES THEREOF) SO LONG AS (X) NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM,
(Y) AFTER GIVING EFFECT TO SUCH PAYMENT, PREPAYMENT, REPURCHASE OR REDEMPTION OR
SUCH OPTIONAL OR VOLUNTARY DEFEASANCE OR SEGREGATION OF FUNDS, AS APPLICABLE,
AND ANY RELATED INCURRENCE OF INDEBTEDNESS, THE CONSOLIDATED SENIOR DEBT RATIO
ON A PRO FORMA BASIS WOULD BE AT LEAST 0.50 BELOW THE THEN CURRENT LEVEL
REQUIRED BY SECTION 8.1(C) AS OF THE END OF THE MOST RECENTLY ENDED FISCAL
QUARTER OF THE BORROWER (DETERMINED AS IF ALL SUCH PAYMENTS, PREPAYMENTS,
REPURCHASES OR REDEMPTIONS OR SUCH OPTIONAL OR VOLUNTARY DEFEASANCE OR
SEGREGATION OF FUNDS AND RELATED INCURRENCES OF INDEBTEDNESS SINCE THE LAST DAY
OF SUCH MOST RECENTLY ENDED FISCAL QUARTER HAD OCCURRED ON THE LAST DAY OF SUCH
MOST RECENTLY ENDED FISCAL QUARTER) AND (Z) AT THE TIME OF SUCH PAYMENT,
PREPAYMENT, REPURCHASE OR REDEMPTION OR SUCH OPTIONAL OR VOLUNTARY DEFEASANCE OR
SEGREGATION OF FUNDS (AND AFTER GIVING EFFECT THERETO), AS APPLICABLE, THERE
SHALL BE REMAINING AT LEAST $15,000,000 OF AVAILABLE REVOLVING COMMITMENTS,
(II) AMEND, MODIFY, WAIVE OR OTHERWISE CHANGE, OR CONSENT OR AGREE TO ANY
AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE TO, ANY OF

83


--------------------------------------------------------------------------------



THE TERMS OF THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR THE SENIOR
SUBORDINATED SECURITIES (OTHER THAN ANY SUCH AMENDMENT, MODIFICATION, WAIVER OR
OTHER CHANGE THAT (A) WOULD EXTEND THE MATURITY OR REDUCE THE AMOUNT OF ANY
PAYMENT OF PRINCIPAL THEREOF OR REDUCE THE RATE OR EXTEND ANY DATE FOR PAYMENT
OF INTEREST THEREON OR WOULD ELIMINATE ANY COVENANT OR MAKE ANY COVENANT LESS
RESTRICTIVE AND (B) DOES NOT INVOLVE THE PAYMENT OF A CONSENT FEE) OR
(III) DESIGNATE ANY INDEBTEDNESS (OTHER THAN OBLIGATIONS OF THE LOAN PARTIES
PURSUANT TO THE LOAN DOCUMENTS) AS “DESIGNATED SENIOR DEBT” (OR ANY OTHER
DEFINED TERM HAVING A SIMILAR PURPOSE) FOR THE PURPOSES OF ANY SENIOR
SUBORDINATED SECURITIES INDENTURE.


(B)  MAKE ANY CASH PAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT OF ANY CONVERTIBLE
SENIOR SUBORDINATED DEBENTURES THAT ARE CONVERTED, UNLESS (I) IMMEDIATELY PRIOR
TO AND AFTER GIVING EFFECT TO ANY SUCH CASH PAYMENT, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING, (II) AFTER GIVING EFFECT
(DETERMINED ON A PRO FORMA BASIS AS IF SUCH PAYMENT HAD OCCURRED ON THE LAST DAY
OF THE MOST RECENT FISCAL QUARTER OR, FOR PURPOSES OF SECTION 8.1(B), ON THE
FIRST DAY OF THE MOST RECENTLY ENDED PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS)
TO SUCH CASH PAYMENT, THE BORROWER IS IN COMPLIANCE WITH SECTION 8.1 AND
(III) AT THE TIME OF SUCH CASH PAYMENT (AND AFTER GIVING EFFECT THERETO), THERE
SHALL BE REMAINING AT LEAST $15,000,000 OF AVAILABLE REVOLVING COMMITMENTS.


8.10  TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION, INCLUDING ANY
PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY, THE RENDERING OF ANY SERVICE OR
THE PAYMENT OF ANY MANAGEMENT, ADVISORY OR SIMILAR FEES, WITH ANY AFFILIATE
(OTHER THAN THE BORROWER OR ANY SUBSIDIARY GUARANTOR) UNLESS SUCH TRANSACTION IS
(A) OTHERWISE NOT PROHIBITED BY THIS AGREEMENT, (B) IN THE ORDINARY COURSE OF
BUSINESS OF THE RELEVANT GROUP MEMBER, AND (C) UPON FAIR AND REASONABLE TERMS NO
LESS FAVORABLE TO THE RELEVANT GROUP MEMBER, THAN IT WOULD OBTAIN IN A
COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE;
PROVIDED, HOWEVER, THAT THE PROVISIONS OF CLAUSES (B) AND (C) OF THIS
SECTION 8.10 SHALL NOT APPLY TO ANY TRANSACTION (I) BETWEEN A NON-GUARANTOR
SUBSIDIARY AND ANY OTHER NON-GUARANTOR SUBSIDIARY AND (II) BETWEEN A SUBSIDIARY
GUARANTOR AND ANY NON-GUARANTOR SUBSIDIARY TO THE EXTENT SUCH TRANSACTION IS NO
LESS FAVORABLE TO SUCH SUBSIDIARY GUARANTOR THAN IT WOULD OBTAIN IN A COMPARABLE
ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE.


8.11  SALES AND LEASEBACKS.  ENTER INTO ANY ARRANGEMENT WITH ANY PERSON
PROVIDING FOR THE LEASING BY ANY GROUP MEMBER OF REAL OR PERSONAL PROPERTY THAT
HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY SUCH GROUP MEMBER TO SUCH PERSON OR
TO ANY OTHER PERSON TO WHOM FUNDS HAVE BEEN OR ARE TO BE ADVANCED BY SUCH PERSON
ON THE SECURITY OF SUCH PROPERTY OR RENTAL OBLIGATIONS OF SUCH GROUP MEMBER,
OTHER THAN ANY SUCH ARRANGEMENT THAT (I) IF SUCH ARRANGEMENT IS A CAPITAL LEASE
OBLIGATION, IS PERMITTED PURSUANT TO SECTION 8.2(E), (II) THE CONSIDERATION
RECEIVED FROM SUCH ARRANGEMENT IS (A) SOLELY CASH CONSIDERATION TO THE EXTENT OF
THE FAIR MARKET VALUE OF ANY COLLATERAL SO SOLD OR TRANSFERRED, AS DETERMINED IN
GOOD FAITH BY THE BORROWER’S BOARD OF DIRECTORS AND (B) AT LEAST 75% IN CASH
CONSIDERATION TO THE EXTENT OF THE FAIR MARKET VALUE OF THE PROPERTY (OTHER THAN
COLLATERAL) SO SOLD OR TRANSFERRED, AS DETERMINED IN GOOD FAITH BY THE
BORROWER’S BOARD OF DIRECTORS, PROVIDED THAT PRIOR CONSENT OF THE BOARD OF
DIRECTORS SHALL BE OBTAINED IF SUCH FAIR MARKET VALUE WAS DETERMINED TO BE IN
EXCESS OF $1,000,000 AND (III) THE NET CASH PROCEEDS

84


--------------------------------------------------------------------------------



DERIVED FROM SUCH ARRANGEMENT SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM
LOANS AS SET FORTH IN SECTION 4.2(C), WITHOUT GIVING ANY REINVESTMENT NOTICE.


8.12  CHANGES IN FISCAL PERIODS.  PERMIT THE FISCAL YEAR OF THE BORROWER TO END
ON A DAY OTHER THAN DECEMBER 31 OR CHANGE THE BORROWER’S METHOD OF DETERMINING
FISCAL QUARTERS.


8.13  NEGATIVE PLEDGE CLAUSES.  ENTER INTO OR SUFFER TO EXIST OR BECOME
EFFECTIVE ANY AGREEMENT THAT PROHIBITS OR LIMITS THE ABILITY OF ANY GROUP MEMBER
TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR
REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OTHER THAN (A) THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, (B) ANY AGREEMENTS GOVERNING ANY LIENS OR CAPITAL
LEASE OBLIGATIONS OTHERWISE PERMITTED UNDER SECTIONS 8.3(L), (M) AND (O),
PROVIDED THAT, IN EACH CASE, ANY PROHIBITION OR LIMITATION SHALL ONLY BE
EFFECTIVE AGAINST THE ASSETS FINANCED THEREBY, (C) TO THE EXTENT EXISTING ON THE
EFFECTIVE DATE, CONTRACTS WITH CUSTOMERS PROHIBITING LIENS ON ANY EQUIPMENT USED
IN THE PERFORMANCE OF ANY SUCH CONTRACTS SET FORTH ON SCHEDULE 8.13(C), (D) TO
THE EXTENT EXISTING ON THE EFFECTIVE DATE, CONTRACTS WITH CUSTOMERS PROHIBITING
THE ASSIGNMENT OF SUCH CONTRACTS OR PROCEEDS OWING THEREUNDER SET FORTH ON
SCHEDULE 8.13(D) AND (E) TO THE EXTENT CONTRACTS OF THE TYPE DESCRIBED IN
CLAUSE (C) OR (D) HEREOF ARE ENTERED INTO AFTER THE EFFECTIVE DATE, ANY SUCH
CONTRACTS (AND ANY RENEWALS THEREOF) SO LONG AS THE AGGREGATE VALUE OF THE
ASSETS SUBJECT TO SUCH PROHIBITIONS, IN EACH CASE AS SET FORTH ON THE MOST
RECENT CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES IN ACCORDANCE WITH GAAP, SHALL NOT EXCEED 5% OF THE AGGREGATE VALUE
OF ALL ASSETS SET FORTH ON THE MOST RECENT CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP.


8.14  CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS.  ENTER INTO OR SUFFER TO
EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY SUBSIDIARY OF THE BORROWER TO (A) MAKE RESTRICTED PAYMENTS IN
RESPECT OF ANY CAPITAL STOCK OF SUCH SUBSIDIARY HELD BY, OR PAY ANY INDEBTEDNESS
OWED TO, THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER, (B) MAKE LOANS OR
ADVANCES TO, OR OTHER INVESTMENTS IN, THE BORROWER OR ANY OTHER SUBSIDIARY OF
THE BORROWER OR (C) TRANSFER ANY OF ITS ASSETS TO THE BORROWER OR ANY OTHER
SUBSIDIARY OF THE BORROWER, EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS
EXISTING UNDER OR BY REASON OF (I) ANY RESTRICTIONS EXISTING UNDER THE LOAN
DOCUMENTS AND (II) ANY RESTRICTIONS WITH RESPECT TO A SUBSIDIARY IMPOSED
PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO IN CONNECTION WITH THE
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF SUCH
SUBSIDIARY.


8.15  LINES OF BUSINESS.  ENTER INTO ANY BUSINESS, EITHER DIRECTLY OR THROUGH
ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES IN WHICH THE BORROWER AND ITS
SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT OR THAT ARE REASONABLY
RELATED THERETO AND BUSINESS UTILIZING THE SAME OR SIMILAR TECHNOLOGY.


8.16  HEDGE AGREEMENTS.  ENTER INTO ANY HEDGE AGREEMENT, EXCEPT (A) HEDGE
AGREEMENTS ENTERED INTO BY THE BORROWER TO HEDGE OR MITIGATE RISKS TO WHICH THE
BORROWER OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF
CAPITAL STOCK OR THE SENIOR SUBORDINATED SECURITIES), (B) HEDGE AGREEMENTS
ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST OR
CURRENCY RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER

85


--------------------------------------------------------------------------------



FLOATING RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR
INVESTMENT OF THE BORROWER OR ANY SUBSIDIARY (INCLUDING ANY SENIOR SUBORDINATED
SECURITIES); PROVIDED THAT, AT THE TIME OF AND AFTER GIVING EFFECT TO ANY SUCH
HEDGE AGREEMENT, AT LEAST 40% OF CONSOLIDATED TOTAL DEBT WILL BE COMPRISED OF
INDEBTEDNESS EFFECTIVELY BEARING INTEREST AT A FIXED RATE (TAKING INTO ACCOUNT
THE EFFECT OF ALL HEDGE AGREEMENTS, WHETHER FIXED TO FLOATING OR FLOATING TO
FIXED), (C) THE CONVERTIBLE DEBENTURES OPTIONS TRANSACTIONS AND (D) OTHER HEDGE
AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY
SUBSIDIARY HAS EXPOSURE THAT DO NOT INVOLVE ANY RISK OF PAYMENT REQUIRED TO BE
MADE BY THE BORROWER OR ANY SUBSIDIARY (OTHER THAN ANY UP-FRONT PAYMENT MADE AT
THE TIME SUCH HEDGE AGREEMENT IS ENTERED INTO).


SECTION 9.   EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(A) THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR REIMBURSEMENT
OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE BORROWER SHALL
FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION, OR ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN FIVE DAYS
AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS
HEREOF; OR

(B) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN PARTY HEREIN
OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY CERTIFICATE, DOCUMENT
OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY TIME UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO
HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED
MADE; OR

(C) (I)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF SECTION 7.4(A) (WITH RESPECT TO THE
BORROWER ONLY), SECTION 7.7(A), SECTION 7.11 OR SECTION 8 OF THIS AGREEMENT OR
SECTIONS 5.5 OR 5.7(B) OF THE GUARANTEE AND COLLATERAL AGREEMENT OR (II) AN
“EVENT OF DEFAULT” UNDER AND AS DEFINED IN ANY MORTGAGE SHALL HAVE OCCURRED AND
BE CONTINUING; OR

(D) ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS
PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE TO THE BORROWER FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR

(E) ANY GROUP MEMBER (I) DEFAULTS IN MAKING ANY PAYMENT OF ANY PRINCIPAL OF ANY
MATERIAL INDEBTEDNESS (INCLUDING ANY GUARANTEE OBLIGATION, BUT EXCLUDING THE
LOANS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH RESPECT THERETO; OR
(II) DEFAULTS IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY MATERIAL INDEBTEDNESS
BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH MATERIAL INDEBTEDNESS WAS CREATED; OR (III) DEFAULTS IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
MATERIAL INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR

86


--------------------------------------------------------------------------------


CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO
CAUSE, OR TO PERMIT THE HOLDER OR BENEFICIARY OF MATERIAL INDEBTEDNESS (OR A
TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, MATERIAL INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY OR TO BECOME SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE
OBLIGOR THEREUNDER OR (IN THE CASE OF ANY MATERIAL INDEBTEDNESS CONSTITUTING A
GUARANTEE OBLIGATION) TO BECOME PAYABLE; OR

(F) (I) ANY GROUP MEMBER SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION
(A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN,
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING
TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE
IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS, OR ANY GROUP MEMBER SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF
AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR
(IV) ANY GROUP MEMBER SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS
CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN
CLAUSE (I), (II), OR (III) ABOVE; OR (V) ANY GROUP MEMBER SHALL GENERALLY NOT,
OR SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS
AS THEY BECOME DUE; OR

(G) (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN, (II) ANY
“ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER
OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE BORROWER OR ANY COMMONLY
CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR
PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE
APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH
REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS,
IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT IN THE
TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY SINGLE
EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, OR (V) THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION
OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN;
AND IN EACH CASE IN CLAUSES (I) THROUGH (V) ABOVE, SUCH EVENT OR CONDITION,
TOGETHER WITH ALL OTHER SUCH EVENTS OR

87


--------------------------------------------------------------------------------


CONDITIONS, IF ANY, WOULD, IN THE REASONABLE JUDGMENT OF THE REQUIRED LENDERS,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

(H) ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY GROUP MEMBER
INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE
AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE) OF
$2,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN
VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 30 DAYS FROM THE
ENTRY THEREOF; OR

(I) ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE IN FULL
FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO
ASSERT, OR ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO BE
ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY PURPORTED TO BE CREATED THEREBY;
OR

(J) THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND COLLATERAL
AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR ANY
LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

(K) (I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”))
SHALL BECOME, OR OBTAIN RIGHTS (WHETHER BY MEANS OR WARRANTS, OPTIONS OR
OTHERWISE) TO BECOME, THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3 AND
13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN 35% OF THE
OUTSTANDING COMMON STOCK OF THE BORROWER; (II) THE BOARD OF DIRECTORS OF THE
BORROWER SHALL CEASE TO CONSIST OF A MAJORITY OF CONTINUING DIRECTORS; OR
(III) A SPECIFIED CHANGE OF CONTROL SHALL OCCUR; OR

(L) ANY SENIOR SUBORDINATED SECURITIES OR THE GUARANTEES THEREOF SHALL CEASE,
FOR ANY REASON, TO BE VALIDLY SUBORDINATED TO THE OBLIGATIONS, AS PROVIDED IN
ANY SENIOR SUBORDINATED SECURITIES INDENTURE, OR ANY LOAN PARTY, ANY AFFILIATE
OF ANY LOAN PARTY, THE TRUSTEE IN RESPECT OF SUCH SENIOR SUBORDINATED SECURITIES
OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF SUCH SENIOR
SUBORDINATED SECURITIES SHALL SO ASSERT IN WRITING; OR

(M) ANY GROUP MEMBER DEFAULTS IN THE OBSERVATION OR PERFORMANCE OF ANY AGREEMENT
OR CONDITION CONTAINED IN ONE OR MORE CONTRACTS WITH RESPECT TO WHICH SECURED
SURETY BONDS HAVE BEEN ISSUED RESULTING IN A NOTICE OR NOTICES OF CLAIMS
SUBMITTED UNDER THE SECURED SURETY BONDS AND THE AGGREGATE AMOUNT OF SUCH CLAIMS
EXCEED $20,000,000 AT ANY TIME OUTSTANDING AND SUCH DEFAULTS SHALL EITHER (X) BE
CONTINUING FOR A PERIOD OF 60 DAYS OR MORE OR (Y) HAVE RESULTED IN THE PROVIDER
OF THE RELEVANT SECURED SURETY BONDS TAKING ANY ENFORCEMENT ACTION IN RESPECT OF
THE LIEN SECURING SUCH SECURED SURETY BOND;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this

88


--------------------------------------------------------------------------------


Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto). 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.


SECTION 10.   THE AGENTS


10.1  APPOINTMENT.  (A)   EACH LENDER AND ISSUING LENDER HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS EACH AGENT AS THE AGENT OF SUCH LENDER UNDER THIS
AGREEMENT AND THE

89


--------------------------------------------------------------------------------



OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY AUTHORIZES SUCH AGENT, IN
SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM
SUCH DUTIES AS ARE DELEGATED TO SUCH AGENT BY THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
ELSEWHERE IN THIS AGREEMENT, NO AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES,
EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY
LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR OTHERWISE EXIST AGAINST ANY AGENT.


(B)   THE ISSUING LENDER SHALL ACT ON BEHALF OF THE REVOLVING LENDERS WITH
RESPECT TO LETTERS OF CREDIT ISSUED OR MADE UNDER THIS AGREEMENT AND THE
DOCUMENTS ASSOCIATED THEREWITH.  IT IS UNDERSTOOD AND AGREED THAT THE ISSUING
LENDER (I) SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (X) PROVIDED TO THE
AGENTS IN THIS SECTION 10 WITH RESPECT TO ACTS TAKEN OR OMISSIONS SUFFERED BY
THE ISSUING LENDER IN CONNECTION WITH LETTERS OF CREDIT ISSUED OR MADE UNDER
THIS AGREEMENT AND THE DOCUMENTS ASSOCIATED THEREWITH AS FULLY AS IF THE TERM
“AGENTS”, AS USED IN THIS SECTION 10, INCLUDED THE ISSUING LENDER WITH RESPECT
TO SUCH ACTS OR OMISSIONS AND (Y) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT AND
(II) SHALL HAVE ALL OF THE BENEFITS OF THE PROVISIONS OF SECTION 10.7 AS FULLY
AS IF THE TERM “AGENTS”, AS USED IN SECTION 10.7, INCLUDED THE ISSUING LENDER.


10.2  DELEGATION OF DUTIES.  EACH AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT
AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO
SUCH DUTIES.  EACH AGENT AND ANY SUCH AGENT OR ATTORNEY-IN-FACT MAY PERFORM ANY
AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS THROUGH THEIR
RESPECTIVE RELATED PARTIES.  NO AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE
CARE.


10.3  EXCULPATORY PROVISIONS.  NEITHER ANY AGENT NOR ANY OF THEIR RESPECTIVE
RELATED PARTIES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO
BE TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARE FOUND BY
A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR ANY RECITALS,
STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY LOAN PARTY OR ANY OFFICER
THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY
CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN,
OR RECEIVED BY THE AGENTS UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
FOR ANY FAILURE OF ANY LOAN PARTY A PARTY THERETO TO PERFORM ITS OBLIGATIONS
HEREUNDER OR THEREUNDER.  THE AGENTS SHALL NOT BE UNDER ANY OBLIGATION TO ANY
LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY LOAN PARTY.

90


--------------------------------------------------------------------------------



10.4  RELIANCE BY AGENTS.  EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE
FULLY PROTECTED IN RELYING, UPON ANY INSTRUMENT, WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR TELETYPE MESSAGE,
STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE
AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR
PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO
THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH
AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE
OWNER THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT,
NEGOTIATION OR TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE ADMINISTRATIVE
AGENT.  EACH AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED
BY THIS AGREEMENT, ALL LENDERS) AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND
EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY
SUCH ACTION.  THE AGENTS SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS
AGREEMENT, ALL LENDERS), AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL FUTURE HOLDERS OF
THE LOANS.


10.5  NOTICE OF DEFAULT.  NO AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR NOTICE
OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER UNLESS SUCH AGENT
HAS RECEIVED NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT.”  IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A
NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE THEREOF TO THE LENDERS.  THE
ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE REQUIRED LENDERS (OR, IF
SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS OR ANY OTHER INSTRUCTING GROUP OF
LENDERS SPECIFIED BY THIS AGREEMENT); PROVIDED THAT UNLESS AND UNTIL THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL
DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS.


10.6  NON-RELIANCE ON AGENTS AND OTHER LENDERS.  EACH LENDER EXPRESSLY
ACKNOWLEDGES THAT NEITHER THE AGENTS NOR ANY OF THEIR RESPECTIVE RELATED PARTIES
HAVE MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY ANY AGENT
HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF A LOAN PARTY OR ANY
AFFILIATE OF A LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR
WARRANTY BY ANY AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO THE AGENTS THAT
IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER,
AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE
ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY,
FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE LOAN PARTIES AND THEIR
AFFILIATES AND MADE ITS OWN DECISION TO MAKE ITS LOANS HEREUNDER AND ENTER INTO
THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS
AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS
OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT AND

91


--------------------------------------------------------------------------------



THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH INVESTIGATION AS IT DEEMS NECESSARY
TO INFORM ITSELF AS TO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION AND CREDITWORTHINESS OF THE LOAN PARTIES AND THEIR AFFILIATES.  EXCEPT
FOR NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO
THE LENDERS BY THE ADMINISTRATIVE AGENT HEREUNDER, THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT
OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, CONDITION
(FINANCIAL OR OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF ANY LOAN PARTY OR ANY
AFFILIATE OF A LOAN PARTY THAT MAY COME INTO THE POSSESSION OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES.


10.7  INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY EACH AGENT IN ITS
CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO THEIR
RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES IN EFFECT ON THE DATE ON WHICH
INDEMNIFICATION IS SOUGHT UNDER THIS SECTION (OR, IF INDEMNIFICATION IS SOUGHT
AFTER THE DATE UPON WHICH THE COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS
SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH SUCH AGGREGATE EXPOSURE
PERCENTAGES IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER THAT MAY AT ANY TIME
(WHETHER BEFORE OR AFTER THE PAYMENT OF THE LOANS) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF, THE
COMMITMENTS, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS THAT ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT’S GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


10.8  AGENT IN ITS INDIVIDUAL CAPACITY.  EACH AGENT AND ITS AFFILIATES MAY MAKE
LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH
ANY LOAN PARTY AS THOUGH SUCH AGENT WERE NOT AN AGENT.  WITH RESPECT TO ITS
LOANS MADE OR RENEWED BY IT AND WITH RESPECT TO ANY LETTER OF CREDIT ISSUED OR
PARTICIPATED IN BY IT, EACH AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT AN AGENT, AND THE TERMS “LENDER” AND “LENDERS” SHALL
INCLUDE EACH AGENT IN ITS INDIVIDUAL CAPACITY.


10.9  SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY RESIGN AS
ADMINISTRATIVE AGENT AT ANY TIME UPON NOTICE TO THE LENDERS, THE ISSUING LENDERS
AND THE BORROWER AND MAY BE REMOVED AT ANY TIME BY THE REQUIRED LENDERS. UPON
THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, THE REQUIRED LENDERS SHALL APPOINT A SUCCESSOR AGENT
FOR THE LENDERS, WHICH SUCCESSOR AGENT SHALL (UNLESS AN EVENT OF DEFAULT UNDER
SECTION 9(A) OR SECTION 9(F) WITH RESPECT TO THE BORROWER SHALL HAVE OCCURRED
AND BE CONTINUING) BE SUBJECT TO APPROVAL BY THE BORROWER (WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED), WHEREUPON SUCH SUCCESSOR AGENT SHALL
SUCCEED TO THE

92


--------------------------------------------------------------------------------



RIGHTS, POWERS AND DUTIES OF THE ADMINISTRATIVE AGENT, AND THE TERM
“ADMINISTRATIVE AGENT” SHALL MEAN SUCH SUCCESSOR AGENT EFFECTIVE UPON SUCH
APPOINTMENT AND APPROVAL, AND THE FORMER ADMINISTRATIVE AGENT’S RIGHTS, POWERS
AND DUTIES AS ADMINISTRATIVE AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR
FURTHER ACT OR DEED ON THE PART OF SUCH FORMER ADMINISTRATIVE AGENT OR ANY OF
THE PARTIES TO THIS AGREEMENT OR ANY HOLDERS OF THE LOANS.  IF NO SUCCESSOR
AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT BY THE DATE THAT IS 30
DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING
LENDERS, APPOINT A SUCCESSOR AGENT, WHICH AGENT SHALL BE A BANK ORGANIZED AND
DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF, SUBJECT
TO SUPERVISION OR EXAMINATION BY ANY FEDERAL OR STATE AUTHORITY AND HAVING A
TOTAL SHAREHOLDER EQUITY AGGREGATING AT LEAST $1,000,000,000 OR AN AFFILIATE OF
ANY SUCH BANK.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE
AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS HEREUNDER.  THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR
UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR.  AFTER ANY
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL AS ADMINISTRATIVE AGENT,
THE PROVISIONS OF THIS SECTION 10 AND SECTION 11.5 SHALL INURE TO ITS BENEFIT
AND THE BENEFIT OF ITS AGENTS AND THEIR RESPECTIVE RELATED PARTIES AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE IT WAS ACTING UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


10.10  AGENTS GENERALLY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO AGENT SHALL
HAVE ANY DUTIES OR RESPONSIBILITIES HEREUNDER IN ITS CAPACITY AS SUCH.


10.11  LEAD ARRANGERS AND SYNDICATION AGENT.  EACH OF THE LEAD ARRANGERS AND THE
SYNDICATION AGENT, IN ITS CAPACITY AS SUCH, SHALL HAVE NO DUTIES OR
RESPONSIBILITIES, AND SHALL INCUR NO LIABILITY, UNDER THIS AGREEMENT AND OTHER
LOAN DOCUMENTS.


SECTION 11.   MISCELLANEOUS


11.1  AMENDMENTS AND WAIVERS.  NEITHER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT,
NOR ANY TERMS HEREOF OR THEREOF MAY BE AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.4 OR THIS SECTION 11.1; PROVIDED
THAT INCREMENTAL TERM LOAN AMENDMENTS PURSUANT TO AND IN COMPLIANCE WITH
SECTION 2.4 SHALL NOT BE SUBJECT TO THIS SECTION 11.1. THE REQUIRED LENDERS AND
EACH LOAN PARTY PARTY TO THE RELEVANT LOAN DOCUMENT MAY, OR, WITH THE WRITTEN
CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY
PARTY TO THE RELEVANT LOAN DOCUMENT MAY, FROM TIME TO TIME, (A) ENTER INTO
WRITTEN AMENDMENTS, CONSENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE
OTHER LOAN DOCUMENTS FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS
OR OF THE LOAN PARTIES HEREUNDER OR THEREUNDER OR (B) WAIVE, ON SUCH TERMS AND
CONDITIONS AS THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, MAY SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY DEFAULT OR EVENT OF DEFAULT AND ITS
CONSEQUENCES; PROVIDED, HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT,
SUPPLEMENT OR MODIFICATION SHALL (I) FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR
L/C

93


--------------------------------------------------------------------------------



DISBURSEMENT OR EXTEND THE FINAL SCHEDULED DATE OF MATURITY OF ANY LOAN, EXTEND
THE SCHEDULED DATE OF ANY AMORTIZATION PAYMENT IN RESPECT OF ANY TERM LOAN,
EXTEND THE REQUIRED DATE OF REIMBURSEMENT OF ANY L/C DISBURSEMENT, REDUCE THE
STATED RATE OF ANY INTEREST OR FEE PAYABLE HEREUNDER (EXCEPT (X) IN CONNECTION
WITH THE WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES,
WHICH WAIVER SHALL BE EFFECTIVE WITH THE CONSENT OF THE MAJORITY FACILITY
LENDERS OF EACH ADVERSELY AFFECTED FACILITY AND (Y) THAT ANY AMENDMENT OR
MODIFICATION OF DEFINED TERMS USED IN THE FINANCIAL COVENANTS IN THIS AGREEMENT
SHALL NOT CONSTITUTE A REDUCTION IN THE RATE OF INTEREST OR FEES FOR PURPOSES OF
THIS CLAUSE (I)) OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT THEREOF, OR
INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY LENDER’S REVOLVING
COMMITMENT UNDER EITHER REVOLVING FACILITY, IN EACH CASE WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; (II) ELIMINATE OR REDUCE THE
VOTING RIGHTS OF ANY LENDER UNDER THIS SECTION 11.1 WITHOUT THE WRITTEN CONSENT
OF SUCH LENDER; (III) REDUCE ANY PERCENTAGE SPECIFIED IN THE DEFINITION OF
REQUIRED LENDERS OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, MODIFY OR AMEND ANY RIGHTS
THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER, CONSENT TO
THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, RELEASE ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL OR RELEASE ANY MATERIAL GUARANTEE UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT OR LIMIT THE APPLICABLE LOAN PARTY’S LIABILITY IN RESPECT
OF SUCH GUARANTEE, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL LENDERS;
(IV) AMEND, MODIFY OR WAIVE ANY CONDITION PRECEDENT TO ANY EXTENSION OF CREDIT
UNDER A REVOLVING FACILITY SET FORTH IN SECTION 6.2 (INCLUDING IN CONNECTION
WITH ANY WAIVER OF AN EXISTING DEFAULT OR EVENT OF DEFAULT) WITHOUT THE WRITTEN
CONSENT OF THE MAJORITY FACILITY LENDERS WITH RESPECT TO SUCH REVOLVING
FACILITY; (V) AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 4.8 WITHOUT THE
WRITTEN CONSENT OF THE MAJORITY FACILITY LENDERS IN RESPECT OF EACH FACILITY
ADVERSELY AFFECTED THEREBY; (VI) REDUCE THE AMOUNT OF NET CASH PROCEEDS REQUIRED
TO BE APPLIED TO PREPAY TERM LOANS UNDER THIS AGREEMENT WITHOUT THE WRITTEN
CONSENT OF THE MAJORITY FACILITY LENDERS WITH RESPECT TO THE TRANCHE C TERM LOAN
FACILITY, THE MAJORITY FACILITY LENDERS WITH RESPECT TO THE TRANCHE D TERM LOAN
FACILITY AND THE MAJORITY FACILITY LENDERS WITH RESPECT TO THE TRANCHE E TERM
LOAN FACILITY; (VII) REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF
MAJORITY FACILITY LENDERS WITH RESPECT TO ANY FACILITY WITHOUT THE WRITTEN
CONSENT OF ALL LENDERS UNDER SUCH FACILITY; (VIII) AMEND, MODIFY OR WAIVE ANY
PROVISION OF SECTION 10 WITHOUT THE WRITTEN CONSENT OF EACH AGENT ADVERSELY
AFFECTED THEREBY; (IX) AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 3.3 OR
3.4 WITHOUT THE WRITTEN CONSENT OF THE SWINGLINE LENDER; (X) CHANGE ANY
PROVISIONS OF ANY LOAN DOCUMENT IN A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS
THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS HOLDING LOANS OF ANY CLASS
DIFFERENTLY THAN THOSE HOLDING LOANS OF ANY OTHER CLASS, WITHOUT THE WRITTEN
CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND
UNUSED COMMITMENTS OF EACH AFFECTED CLASS; PROVIDED, FURTHER, THAT ANY WAIVER,
AMENDMENT OR MODIFICATION OF THIS AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS
OR DUTIES UNDER THIS AGREEMENT OF ONE CLASS OF LENDERS (BUT NOT OTHER CLASSES)
MAY BE EFFECTED BY AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWER AND REQUISITE PERCENTAGE IN INTEREST OF THE AFFECTED CLASS OF LENDERS
THAT WOULD BE REQUIRED TO CONSENT THERETO UNDER THIS SECTION IF SUCH CLASS OF
LENDERS WERE THE ONLY CLASS OF LENDERS HEREUNDER AT THE TIME; OR (XI) AMEND,
MODIFY OR WAIVE ANY PROVISION OF SECTIONS 3.7 TO 3.14 WITHOUT THE WRITTEN
CONSENT OF EACH ISSUING LENDER.  ANY SUCH WAIVER AND ANY SUCH AMENDMENT,
SUPPLEMENT OR MODIFICATION SHALL APPLY EQUALLY TO EACH OF THE LENDERS AND SHALL
BE BINDING UPON THE LOAN PARTIES, THE

94


--------------------------------------------------------------------------------



LENDERS, THE AGENTS AND ALL FUTURE HOLDERS OF THE LOANS; PROVIDED THAT NO SUCH
AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWINGLINE LENDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE
SWINGLINE LENDER, AS THE CASE MAY BE.  IN THE CASE OF ANY WAIVER, THE LOAN
PARTIES, THE LENDERS AND THE AGENTS SHALL BE RESTORED TO THEIR FORMER POSITIONS
AND RIGHTS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND ANY DEFAULT OR
EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT CONTINUING; BUT NO
SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT,
OR IMPAIR ANY RIGHT CONSEQUENT THEREON.  NOTWITHSTANDING THE FOREGOING, ANY
PROVISION OF THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN WRITING ENTERED
INTO BY THE BORROWER, THE REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT (AND, IF
THEIR RIGHTS OR OBLIGATIONS ARE AFFECTED THEREBY, EACH ISSUING LENDER AND THE
SWINGLINE LENDER) IF (I) BY THE TERMS OF SUCH AGREEMENT THE COMMITMENT OF EACH
LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED FOR THEREIN SHALL TERMINATE UPON
THE EFFECTIVENESS OF SUCH AMENDMENT AND (II) AT THE TIME SUCH AMENDMENT BECOMES
EFFECTIVE, EACH LENDER NOT CONSENTING THERETO RECEIVES PAYMENT IN FULL OF THE
PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN MADE BY IT AND ALL OTHER AMOUNTS
OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER THIS AGREEMENT.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Tranche C Term Loans, Tranche D Term Loans or
Tranche E Term Loans (“Refinanced Term Loans”) with a replacement term loan
tranche hereunder (“Replacement Term Loans”), provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Tranche C Term
Loans, Tranche D Term Loans or Tranche E Term Loans, as applicable, in effect
immediately prior to such refinancing.


11.2  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO PARAGRAPH (B)
BELOW), ALL NOTICES,

95


--------------------------------------------------------------------------------



REQUESTS AND DEMANDS TO OR UPON THE RESPECTIVE PARTIES HERETO TO BE EFFECTIVE
SHALL BE IN WRITING (INCLUDING BY TELECOPY), AND, UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED,
OR THREE BUSINESS DAYS AFTER BEING DEPOSITED IN THE MAIL, POSTAGE PREPAID, OR,
IN THE CASE OF TELECOPY NOTICE, WHEN RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE
OF THE BORROWER AND THE AGENTS, AND AS SET FORTH IN AN ADMINISTRATIVE
QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE AGENT IN THE CASE OF THE LENDERS,
OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE RESPECTIVE PARTIES
HERETO:

(I) TO THE BORROWER AT 750 LEXINGTON AVENUE, NEW YORK, NY 10022, ATTENTION OF
ROBERT C. BECKER (TELECOPY NO. (212) 754-2372);

(II) IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A., 1111 FANNIN,
10TH FLOOR, HOUSTON, TX 77002, ATTENTION OF LOAN AND AGENCY SERVICES GROUP
(TELECOPY NO. (713) 750-2892), WITH A COPY TO JPMORGAN CHASE BANK, N.A., 277
PARK AVENUE, 3RD FLOOR, NEW YORK, NY 10172, ATTENTION OF DONALD SHOKRIAN
(TELECOPY NO. (646) 534-0574);

(III) IF TO JPMORGAN CHASE BANK, N.A., AS ISSUING LENDER, TO 270 PARK AVENUE,
15TH FLOOR, NEW YORK, NY 10017, ATTENTION OF DAVID GUGLIOTTA (TELECOPY NO. (212)
270-3513), WITH A COPY TO JPMORGAN CHASE BANK, N.A., 277 PARK AVENUE, 3RD FLOOR,
NEW YORK, NEW YORK 10172, ATTENTION OF DONALD SHOKRIAN (TELECOPY NO. (646)
534-0574);

(IV) IF TO THE SWINGLINE LENDER, TO JPMORGAN CHASE BANK, N.A., 1111 FANNIN, 10TH
FLOOR, HOUSTON, TX 77002, ATTENTION OF LOAN AND AGENCY SERVICES GROUP (TELECOPY
NO. (713) 750-2892), WITH A COPY TO JPMORGAN CHASE BANK, N.A., 277 PARK AVENUE,
3RD FLOOR, NEW YORK, NY 10172, ATTENTION OF DONALD SHOKRIAN (TELECOPY NO. (646)
534-0574); AND; AND

(V) IF TO ANY OTHER LENDER OR ISSUING LENDER, TO IT AT ITS ADDRESS (OR TELECOPY
NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE;

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.


(B)   NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO SECTIONS 2, 3 AND 4 UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE
AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY,
IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT;
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

96


--------------------------------------------------------------------------------



11.3  NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO DELAY IN
EXERCISING, ON THE PART OF ANY AGENT OR ANY LENDER, ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES THAT WOULD OTHERWISE BE PROVIDED BY
LAW.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY SECTION 11.1, AND THEN SUCH WAIVER OR CONSENT SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


11.4  SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES IN
THE LOAN DOCUMENTS AND IN THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN
CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY
LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION
MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY
CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS
LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID OR ANY
LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED
OR TERMINATED.  THE PROVISIONS OF SECTIONS 4.9, 4.10, 4.11 AND 11.5 AND 11.12(E)
AND SECTION 10 SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.


11.5  PAYMENT OF EXPENSES AND TAXES.  THE BORROWER AGREES (A) TO PAY OR
REIMBURSE THE SYNDICATION AGENT, THE ADMINISTRATIVE AGENT AND THE LEAD ARRANGERS
FOR ALL THEIR RESPECTIVE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF, AND ANY
AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH,
AND THE CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO SUCH
AGENT AND FILING AND RECORDING FEES AND EXPENSES, WITH STATEMENTS WITH RESPECT
TO THE FOREGOING TO BE SUBMITTED TO THE BORROWER PRIOR TO THE EFFECTIVE DATE OR
RESTATEMENT EFFECTIVE DATE (IN THE CASE OF AMOUNTS TO BE PAID ON THE EFFECTIVE
DATE OR RESTATEMENT EFFECTIVE DATE, AS APPLICABLE) AND FROM TIME TO TIME
THEREAFTER (NOT LESS FREQUENTLY THAN QUARTERLY, IF ACCRUED AND UNBILLED FEES
EXCEED $15,000) AS SUCH AGENT SHALL DEEM APPROPRIATE, (B) TO PAY OR REIMBURSE
EACH LENDER, ISSUING LENDER AND AGENT FOR ALL ITS COSTS AND REASONABLE EXPENSES
INCURRED IN

97


--------------------------------------------------------------------------------



CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING THE
FEES AND DISBURSEMENTS OF COUNSEL (INCLUDING THE ALLOCATED FEES AND EXPENSES OF
IN-HOUSE COUNSEL) TO EACH LENDER AND ISSUING LENDER AND OF COUNSEL TO SUCH
AGENT, PROVIDED THAT, THE FEES AND DISBURSEMENTS OF COUNSEL TO ANY SUCH LENDER
SHALL ONLY BE PAID OR REIMBURSED TO THE EXTENT INCURRED IN CONNECTION WITH A
DEFAULT OR AN EVENT OF DEFAULT, (C) TO PAY, INDEMNIFY, AND HOLD EACH LENDER,
ISSUING LENDER AND AGENT HARMLESS FROM, ANY AND ALL RECORDING AND FILING FEES
AND ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN
PAYING, STAMP, EXCISE AND OTHER TAXES, IF ANY, THAT MAY BE PAYABLE OR DETERMINED
TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, OR CONSUMMATION
OR ADMINISTRATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY, OR ANY AMENDMENT,
SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF,
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, (D) TO
PAY OR REIMBURSE EACH ISSUING LENDER FOR ALL ITS REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE CONVERSION OF ANY MULTICURRENCY
LETTER OF CREDIT DENOMINATED IN A FOREIGN CURRENCY PURSUANT TO THE TERMS OF THIS
AGREEMENT, AND (E) TO PAY, INDEMNIFY, AND HOLD EACH LENDER, ISSUING LENDER AND
AGENT AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, AGENTS,
TRUSTEES, ADVISORS AND CONTROLLING PERSONS (EACH, AN “INDEMNITEE”) HARMLESS FROM
AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SUCH OTHER DOCUMENTS, INCLUDING ANY OF THE FOREGOING RELATING TO THE USE OF
PROCEEDS OF THE LOANS OR THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY
UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OR CURRENT OR FORMER
PROPERTIES OF ANY GROUP MEMBER OR ANY OF THE PROPERTIES AND THE REASONABLE FEES
AND EXPENSES OF LEGAL COUNSEL IN CONNECTION WITH CLAIMS, ACTIONS OR PROCEEDINGS
BY ANY INDEMNITEE AGAINST ANY LOAN PARTY UNDER ANY LOAN DOCUMENT (ALL THE
FOREGOING IN THIS CLAUSE (E), COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”),
PROVIDED THAT THE BORROWER SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNITEE
WITH RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  WITHOUT LIMITING THE FOREGOING, AND TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AGREES NOT TO ASSERT AND TO
CAUSE ITS SUBSIDIARIES NOT TO ASSERT, AND HEREBY WAIVES AND AGREES TO CAUSE ITS
SUBSIDIARIES TO WAIVE, ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF
RECOVERY WITH RESPECT TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, ARISING
UNDER OR RELATED TO ENVIRONMENTAL LAWS, THAT ANY OF THEM MAY HAVE BY STATUTE OR
OTHERWISE AGAINST ANY INDEMNITEE, EXCEPT TO THE EXTENT RESULTING FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  ALL AMOUNTS DUE
UNDER THIS SECTION 11.5 SHALL BE PAYABLE NOT LATER THAN TEN DAYS AFTER WRITTEN
DEMAND THEREFOR.  STATEMENTS PAYABLE BY THE BORROWER PURSUANT TO THIS
SECTION 11.5 SHALL BE SUBMITTED TO ROBERT C. BECKER (TELEPHONE NO.:  (212)
754-2233 AND TELECOPY NO:  (212) 754-2372), AT THE ADDRESS OF THE BORROWER SET
FORTH IN SECTION 11.2, OR TO SUCH OTHER PERSON OR ADDRESS AS MAY BE HEREAFTER
DESIGNATED BY THE BORROWER IN A WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT.  THE
AGREEMENTS IN THIS SECTION 11.5 SHALL SURVIVE REPAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.

98


--------------------------------------------------------------------------------



11.6  SUCCESSORS AND ASSIGNS.  (A)   THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF ANY ISSUING
LENDER THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II)
NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF ANY ISSUING LENDER THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS
(TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE
AGENT, THE ISSUING LENDERS AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY
OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:

(A)  the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B)  the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)  each Issuing Lender and Swingline Lender; provided that no consent of any
Issuing Lender or Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan.

(II) ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

(A)  no assignment may be made to an Ineligible Assignee;

(B)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term Loans, $1,000,000, unless the Borrower and
the Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and Approved Funds shall be aggregated for purposes of determining compliance
with such minimum assignment amount;

99


--------------------------------------------------------------------------------


(C)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (C) shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;

(D)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignor or assignee; provided
that only one such fee shall be payable in connection with simultaneous
assignments to or by two or more related Approved Funds; and

(E)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(F)  in the case of an assignment by a Lender to a CLO (as defined below)
managed or administered by such Lender or an Affiliate of such Lender, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 11.1 and (2) directly affects such CLO.

For purposes of this Section 11.6, the terms “Approved Fund” and “CLO” have the
following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by, or has
as its principal investment advisor, a Lender, an Affiliate of a Lender or an
entity or an Affiliate of an entity that administers or manages a Lender or is
the principal investment advisor of a Lender.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an affiliate of such Lender.

(III) SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH (B)(IV)
OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
4.9, 4.10, 4.11, 11.5 AND 11.12(E)).  ANY ASSIGNMENT OR

100


--------------------------------------------------------------------------------


TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH THIS SECTION 11.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS
A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

(IV) THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, ANY ISSUING LENDER
AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.

(V) UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE OTHER LENDERS SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER (1) THAT REQUIRES THE CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 11.1 
AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 4.9, 4.10 AND 4.11 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (C)(II)
OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE

101


--------------------------------------------------------------------------------



ENTITLED TO THE BENEFITS OF SECTION 11.7 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 11.7(A) AS THOUGH IT WERE A
LENDER.

(II) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 4.9 OR 4.11 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE APPLICABLE
BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A NON-U.S. LENDER
IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 4.11 UNLESS
THE APPLICABLE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF SUCH BORROWER, TO
COMPLY WITH SECTION 4.10(A) AS THOUGH IT WERE A LENDER.


(D)   ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF
ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING
ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND
THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(E)   NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY OR ALL OF
THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER WITHOUT THE
CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SECTION 11.6(B).  THE BORROWER, EACH LENDER AND EACH
AGENT HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR
JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY
STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER;
PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES
TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST,
DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING
AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


11.7  ADJUSTMENTS; SET-OFF.  (A)   EXCEPT TO THE EXTENT THAT THIS AGREEMENT
EXPRESSLY PROVIDES FOR PAYMENTS TO BE ALLOCATED TO A PARTICULAR LENDER OR TO THE
LENDERS UNDER A PARTICULAR FACILITY, IF ANY LENDER (A “BENEFITTED LENDER”)
SHALL, AT ANY TIME AFTER THE LOANS AND OTHER AMOUNTS PAYABLE HEREUNDER SHALL
IMMEDIATELY BECOME DUE AND PAYABLE PURSUANT TO SECTION 9, RECEIVE ANY PAYMENT OF
ALL OR PART OF THE OBLIGATIONS OWING TO IT, OR RECEIVE ANY COLLATERAL IN RESPECT
THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR
PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 9(F), OR OTHERWISE), IN A
GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER
LENDER, IF ANY, IN RESPECT OF THE OBLIGATIONS OWING TO SUCH OTHER LENDER, SUCH
BENEFITTED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS A PARTICIPATING
INTEREST IN SUCH PORTION OF THE OBLIGATIONS OWING TO EACH SUCH OTHER LENDER, OR
SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, AS
SHALL BE NECESSARY TO CAUSE SUCH BENEFITTED LENDER TO SHARE THE EXCESS PAYMENT
OR BENEFITS OF SUCH COLLATERAL RATABLY WITH EACH OF THE LENDERS; PROVIDED,
HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS
THEREAFTER RECOVERED FROM SUCH BENEFITTED LENDER, SUCH PURCHASE

102


--------------------------------------------------------------------------------



SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT
OF SUCH RECOVERY, BUT WITHOUT INTEREST.


(B)   IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


11.8  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.  A SET OF THE COPIES OF THIS AGREEMENT SIGNED BY ALL THE
PARTIES SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


11.9  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


11.10  INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
ENTIRE AGREEMENT OF THE BORROWER, THE AGENTS AND THE LENDERS WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY ANY AGENT OR ANY LENDER RELATIVE TO SUBJECT
MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN
DOCUMENTS.


11.11  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


11.12  SUBMISSION TO JURISDICTION; WAIVERS.  THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL

103


--------------------------------------------------------------------------------


JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(E) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


11.13  ACKNOWLEDGMENTS.  THE BORROWER HEREBY ACKNOWLEDGES THAT:

(A) IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B) NO AGENT, ISSUING LENDER OR LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR
DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE AGENTS, THE
ISSUING LENDER AND LENDERS, ON ONE HAND, AND THE BORROWER, ON THE OTHER HAND, IN
CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

(C) NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWER AND THE LENDERS.


11.14  RELEASES OF GUARANTEES AND LIENS.  (A)  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE
AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH LENDER (WITHOUT REQUIREMENT OF
NOTICE TO OR CONSENT OF ANY LENDER EXCEPT AS EXPRESSLY REQUIRED BY SECTION 11.1)
TO TAKE ANY ACTION REQUESTED BY THE BORROWER HAVING THE EFFECT OF RELEASING ANY
COLLATERAL OR GUARANTEE OBLIGATIONS (I) TO THE EXTENT NECESSARY TO PERMIT
CONSUMMATION OF ANY TRANSACTION NOT PROHIBITED BY ANY LOAN DOCUMENT OR THAT HAS
BEEN CONSENTED TO IN ACCORDANCE WITH SECTION 11.1 OR (II) UNDER THE
CIRCUMSTANCES DESCRIBED IN PARAGRAPH (B) BELOW.

104


--------------------------------------------------------------------------------



(B)   AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN RESPECT
OF HEDGE AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS HAVE BEEN
TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING, THE COLLATERAL SHALL
BE RELEASED FROM THE LIENS CREATED BY THE SECURITY DOCUMENTS, AND THE SECURITY
DOCUMENTS AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY UNDER THE SECURITY
DOCUMENTS SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE
OF ANY ACT BY ANY PERSON.


11.15  CONFIDENTIALITY.  EACH AGENT, ISSUING LENDER AND LENDER AGREES TO KEEP
CONFIDENTIAL ALL NON-PUBLIC INFORMATION PROVIDED TO IT BY ANY LOAN PARTY
PURSUANT TO THIS AGREEMENT THAT IS DESIGNATED BY SUCH LOAN PARTY AS
CONFIDENTIAL; PROVIDED THAT NOTHING HEREIN SHALL PREVENT ANY AGENT, ISSUING
LENDER OR ANY LENDER FROM DISCLOSING ANY SUCH INFORMATION (A) TO ANY AGENT, ANY
OTHER LENDER OR ANY LENDER AFFILIATE, (B) SUBJECT TO AN AGREEMENT TO COMPLY WITH
THE PROVISIONS OF THIS SECTION, TO ANY PLEDGEE REFERRED TO IN SECTION 11.6(D) OR
ANY ACTUAL OR PROSPECTIVE TRANSFEREE OR ANY DIRECT OR INDIRECT COUNTERPARTY TO
ANY HEDGE AGREEMENT (OR ANY PROFESSIONAL ADVISOR TO SUCH COUNTERPARTY), (C) TO
ITS EMPLOYEES, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONAL
ADVISORS OR THOSE OF ANY OF ITS AFFILIATES, (D) UPON THE REQUEST OR DEMAND OF
ANY GOVERNMENTAL AUTHORITY, (E) IN RESPONSE TO ANY ORDER OF ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY OR AS MAY OTHERWISE BE REQUIRED PURSUANT TO ANY
REQUIREMENT OF LAW, (F) IF REQUESTED OR REQUIRED TO DO SO IN CONNECTION WITH ANY
LITIGATION OR SIMILAR PROCEEDING, (G) THAT HAS BEEN PUBLICLY DISCLOSED, (H) TO
THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION
OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH
RESPECT TO SUCH LENDER, OR (I) IN CONNECTION WITH THE EXERCISE OF ANY REMEDY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


11.16  WAIVERS OF JURY TRIAL.  THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.


11.17  [RESERVED]


11.18  CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING JUDGMENT
IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE CURRENCY
INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT THAT IT
MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH, IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION, THE
FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY
IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.

105


--------------------------------------------------------------------------------



(B)   THE OBLIGATIONS OF THE BORROWER IN RESPECT OF ANY SUM DUE TO ANY PARTY
HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, THE BORROWER AGREES, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWER
CONTAINED IN THIS SECTION 11.18 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


11.19  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.

106


--------------------------------------------------------------------------------


Annex A

PRICING GRID FOR REVOLVING LOANS

Pricing Level

 

Applicable Margin 
for Eurocurrency 
Loans

 

Applicable Margin 
for Base Rate Loans

 

I

 

 

2.25

%

1.25

%

II

 

 

2.00

%

1.00

%

III

 

 

1.75

%

0.75

%

IV

 

 

1.50

%

0.50

%

V

 

 

1.25

%

0.25

%

 

PRICING GRID FOR TRANCHE C TERM LOANS, TRANCHE D TERM LOANS AND TRANCHE E TERM
LOANS

Pricing Level

 

Applicable Margin 
for Eurocurrency Loans

 

Applicable Margin 
for Base Rate Loans

 

I

 

 

1.75

%

0.75

%

II

 

 

1.50

%

0.50

%

III

 

 

1.25

%

0.25

%

IV

 

 

1.00

%

0.00

%

V

 

 

0.75

%

0.00

%

 

The Applicable Margin shall be adjusted, on and after the first Adjustment Date
(as defined below) occurring after the Restatement Effective Date, based on
changes in the Consolidated Leverage Ratio, with such adjustments to become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which the relevant financial statements are delivered to the Lenders
pursuant to Section 7.1 and to remain in effect until the next adjustment to be
effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 7.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply.  On each Adjustment Date, the Applicable Margin
shall be adjusted to be equal to the Applicable Margins opposite the Pricing
Level determined to exist on such Adjustment Date


--------------------------------------------------------------------------------


from the financial statements relating to such Adjustment Date.  For the
purposes of the Applicable Margin for the Tranche C Term Loans, Tranche D Term
Loans and Revolving Loans, prior to the date on which the financial statements
specified in Section 7.1 for the fiscal quarter ended December 31, 2006 are
delivered, the Applicable Margin shall be determined by reference to Pricing
Level III.  For purposes of the Applicable Margin for the Tranche E Loans, prior
to the date on which the financial statements specified in Section 7.1 for the
fiscal quarter ended December 31, 2006 are delivered, the Applicable Margin
shall be determined by reference to Pricing Level II.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is greater than or equal to 4.00 to 1.00.

“Pricing Level II”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 4.00 to 1.00 but greater
than or equal to 3.25 to 1.00.

“Pricing Level III”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.25 to 1.00 but greater
than or equal to 2.50 to 1.00.

“Pricing Level IV”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00 but greater
than or equal to 2.00 to 1.00.

“Pricing Level “V”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.00 to 1.00.

108


--------------------------------------------------------------------------------